Exhibit 10.1
 
 
 
 
$300,000,000.00 REVOLVING CREDIT FACILITY
 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
by and among
 
PAPA JOHN'S INTERNATIONAL, INC.,
 
THE GUARANTORS PARTY HERETO,
 
RSC INSURANCE SERVICES LTD., a Bermuda company,
 
THE BANKS PARTY HERETO,
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
 
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent,
 
U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agent,
 
BANK OF AMERICA, N.A., as Documentation Agent,
 
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and as Joint Bookrunner
 
and
 
J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and as Joint Bookrunner
 

 
 
Dated April 30, 2013




CUSIP NUMBER 69881AB9
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 
Section
   
Page
     
1.
CERTAIN DEFINITIONS
  1  
1.1
Certain Definitions.
1
 
1.2
Construction.
29
   
1.2.1.
Number; Inclusion.
29
   
1.2.2.
Determination.
29
   
1.2.3.
Administrative Agent's Discretion and Consent.
29
   
1.2.4.
Documents Taken as a Whole.
29
   
1.2.5.
Headings.
30
   
1.2.6.
Implied References to this Agreement.
30
   
1.2.7.
Persons.
30
   
1.2.8.
Modifications to Documents.
30
   
1.2.9.
From, To and Through.
30
   
1.2.10.
Shall; Will.
30  
1.3
Accounting Principles
30
       
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
31
 
2.1
Revolving Credit and Swing Loan Commitments.
31
   
2.1.1.
Revolving Credit Loans.
31
   
2.1.2.
Swing Loans.
31
 
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.
31
 
2.3
Commitment Fees.
32
 
2.4
Revolving Credit Loan Requests; Swing Loan Requests.
32
   
2.4.1.
Revolving Credit Loan Requests.
32
   
2.4.2.
Swing Loan Requests.
33
 
2.5
Making Revolving Credit Loans and Swing Loans; Revolving Credit Notes and Swing
Notes.
34
   
2.5.1.
Making Revolving Credit Loans.
34
   
2.5.2.
Making Swing Loans.
34
   
2.5.3.
Swing Loans Under Cash Management Agreements.
34
   
2.5.4.
Revolving Credit Notes.
35
   
2.5.5.
Swing Note.
35
 
2.6
Borrowings to Repay Swing Loans.
35
 
2.7
Use of Proceeds.
36
 
2.8
Utilization of Commitments in Optional Currencies.
36
   
2.8.1.
Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding.
36
   
2.8.2.
Notices From Banks That Optional Currencies Are Unavailable to Fund New Loans.
36
   
2.8.3.
Notices From Banks That Optional Currencies Are Unavailable to Fund Renewals of
the Euro-Rate Option.
36
   
2.8.4.
Requests for Additional Optional Currencies.
37
 
2.9
Letter of Credit Subfacility.
37
   
2.9.1.
Issuance of Letters of Credit.
37

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
   
Page
             
2.9.2.
Letter of Credit Fees.
38
   
2.9.3.
Disbursements, Reimbursement.
38
   
2.9.4.
Repayment of Participation Advances.
40
   
2.9.5.
Documentation.
40
   
2.9.6.
Determinations to Honor Drawing Requests.
41
   
2.9.7.
Nature of Participation and Reimbursement Obligations.
41
   
2.9.8.
Indemnity.
43
   
2.9.9.
Liability for Acts and Omissions.
43
  2.10
Reduction of Revolving Credit Commitments.
44
  2.11
Increase of Revolving Credit Commitments.
45
  2.12
Currency Repayments.
46
  2.13
Optional Currency Amounts.
46
  2.14
Defaulting Banks.
46
  2.15
European Monetary Union.
48
         
3.
INTEREST RATES
49
 
3.1
Interest Rate Options.
49
   
3.1.1.
Revolving Credit Interest Rate Options.
50
   
3.1.2.
Swing Loan Interest Rate.
50
   
3.1.3.
Rate Quotations.
50
 
3.2
Interest Periods.
50
   
3.2.1.
Amount of Borrowing Tranche
51
   
3.2.2.
Renewals
51
 
3.3
Interest After Default.
51
   
3.3.1.
Interest Rate.
51
   
3.3.2.
Letter of Credit Fees.
51
   
3.3.3.
Other Obligations.
51
   
3.3.4.
Acknowledgment.
51
 
3.4
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
52
   
3.4.1.
Unascertainable.
52
   
3.4.2.
Illegality; Increased Costs; Deposits Not Available.
52
   
3.4.3.
Administrative Agent's and Bank's Rights.
52
 
3.5
Selection of Interest Rate Options; Selection of Optional Currency.
53
       
4.
PAYMENTS
53
 
4.1
Payments.
53
 
4.2
Pro Rata Treatment of Banks.
54
 
4.3
Interest Payment Dates.
54
 
4.4
Voluntary Prepayments.
55
   
4.4.1.
Right to Prepay.
55
   
4.4.2.
Replacement of a Bank.
56
   
4.4.3.
Change of Lending Office.
57
 
4.5
Mandatory Prepayments.
57
   
4.5.1.
Currency Fluctuations
57

 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
   
Page
             
4.5.2.
Application Among Interest Rate Options.
57
 
4.6
Additional Compensation in Certain Circumstances.
57
   
4.6.1.
Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.
57
   
4.6.2.
Indemnity.
58
   
4.6.3.
Delay in Requests.
59
 
4.7
Interbank Market Presumption.
59
 
4.8
Taxes.
60
   
4.8.1.
No Deductions.
60
   
4.8.2.
Stamp Taxes.
60
   
4.8.3.
Indemnification for Taxes Paid by a Bank.
60
   
4.8.4.
Certificate.
60
   
4.8.5.
Survival.
60
   
4.8.6.
FATCA.
61
 
4.9
Judgment Currency.
61
   
4.9.1.
Currency Conversion Procedures for Judgments.
61
   
4.9.2.
Indemnity in Certain Events.
61
 
4.10
Settlement Date Procedures.
61
       
5.
REPRESENTATIONS AND WARRANTIES
62
 
5.1
Representations and Warranties.
62
   
5.1.1.
Organization and Qualification.
62
   
5.1.2.
Capitalization and Ownership.
62
   
5.1.3.
Subsidiaries.
62
   
5.1.4.
Power and Authority.
63
   
5.1.5.
Validity and Binding Effect.
63
   
5.1.6.
No Conflict.
63
   
5.1.7.
Litigation.
63
   
5.1.8.
Title to Properties.
64
   
5.1.9.
Financial Statements.
64
   
5.1.10.
Use of Proceeds; Margin Stock; Section 20 Subsidiaries.
65
   
5.1.11.
Full Disclosure.
65
   
5.1.12.
Taxes.
65
   
5.1.13.
Consents and Approvals.
66
   
5.1.14.
No Event of Default; Compliance with Instruments.
66
   
5.1.15.
Patents, Trademarks, Copyrights, Licenses, Etc.
66
   
5.1.16.
Insurance.
66
   
5.1.17.
Compliance with Laws.
67
   
5.1.18.
Material Contracts; Burdensome Restrictions.
67
   
5.1.19.
Investment Companies; Regulated Entities; Commodity Exchange Act.
67
   
5.1.20.
Plans and Benefit Arrangements.
67
   
5.1.21.
Employment Matters.
68
   
5.1.22.
Environmental Matters and Safety Matters.
69
   
5.1.23.
Senior Debt Status.
70

 
 
 
 
- iii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
   
Page
             
5.1.24.
Anti-Terrorism Laws.
70
   
5.1.25.
Solvency.
71
   
5.1.26.
Anti-Money-Laundering/International Trade Law Compliance.
71
 
5.2
Updates to Schedules.
72
       
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
72
 
6.1
First Loans and Letters of Credit.
72
   
6.1.1.
Officer's Certificate.
72
   
6.1.2.
Secretary's Certificate.
73
   
6.1.3.
Delivery of Loan Documents.
73
   
6.1.4.
Opinion of Counsel.
73
   
6.1.5.
Legal Details.
74
   
6.1.6.
Payment of Fees.
74
   
6.1.7.
Consents.
74
   
6.1.8.
Officer's Certificate Regarding MACs.
74
   
6.1.9.
No Violation of Laws.
74
   
6.1.10.
No Actions or Proceedings.
74
   
6.1.11.
Lien Searches.
75
   
6.1.12.
Insurance Policies.
75
   
6.1.13.
Termination Statements:  Release Statements and Other Releases.
75
   
6.1.14.
Repayment of Prohibited Indebtedness.
75
   
6.1.15.
Other Documents and Conditions.
75
 
6.2
Each Additional Loan or Letter of Credit.
75
       
7.
COVENANTS
76
 
7.1
Affirmative Covenants.
76
   
7.1.1.
Preservation of Existence, Etc.
76
   
7.1.2.
Payment of Liabilities, Including Taxes, Etc.
76
   
7.1.3.
Maintenance of Insurance.
76
   
7.1.4.
Maintenance of Properties and Leases.
77
   
7.1.5.
Maintenance of Patents, Trademarks, Etc.
77
   
7.1.6.
Visitation Rights.
77
   
7.1.7.
Keeping of Records and Books of Account.
77
   
7.1.8.
Plans and Benefit Arrangements.
78
   
7.1.9.
Compliance with Laws.
78
   
7.1.10.
Use of Proceeds.
78
   
7.1.11.
Subordination of Intercompany Loans.
78
   
7.1.12.
Anti-Terrorism Laws.
78
   
7.1.13.
Anti-Money-Laundering/International Trade Law Compliance.
79
 
7.2
Negative Covenants.
79
   
7.2.1.
Indebtedness.
79
   
7.2.2.
Liens.
80
   
7.2.3.
Guaranties.
80
   
7.2.4.
Loans and Investments.
81

 
 
 
- iv -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
   
Page
             
7.2.5.
Dividends and Related Distributions.
82
   
7.2.6.
Liquidations, Mergers, Consolidations, Acquisitions.
82
   
7.2.7.
Dispositions of Assets or Subsidiaries.
83
   
7.2.8.
Affiliate Transactions.
84
   
7.2.9.
Subsidiaries, Partnerships and Joint Ventures; Excluded Subsidiaries.
84
   
7.2.10.
Continuation of or Change in Business.
85
   
7.2.11.
Plans and Benefit Arrangements.
85
   
7.2.12.
Fiscal Year.
86
   
7.2.13.
Changes in Organizational Documents.
86
   
7.2.14.
Maximum Leverage Ratio.
86
   
7.2.15.
Minimum Interest Coverage Ratio.
86
   
7.2.16.
Negative Pledges.
87
 
7.3
Reporting Requirements.
87
   
7.3.1.
Quarterly Financial Statements.
87
   
7.3.2.
Annual Financial Statements.
88
   
7.3.3.
Certificate of the Borrower.
88
   
7.3.4.
Notice of Default.
88
   
7.3.5.
Notice of Litigation.
89
   
7.3.6.
Budgets, Forecasts, Other Reports and Information.
89
   
7.3.7.
Notices Regarding Plans and Benefit Arrangements.
89
         
8.
DEFAULT
91
 
8.1
Events of Default.
91
   
8.1.1.
Payments Under Loan Documents.
91
   
8.1.2.
Breach of Warranty.
91
   
8.1.3.
Breach of Negative Covenants, Maintenance of Insurance or Visitation Rights.
91
   
8.1.4.
Breach of Other Covenants.
91
   
8.1.5.
Defaults in Other Agreements or Indebtedness.
92
   
8.1.6.
Final Judgments or Orders.
92
   
8.1.7.
Loan Document Unenforceable.
92
   
8.1.8.
Proceedings Against Assets.
92
   
8.1.9.
Notice of Lien or Assessment.
92
   
8.1.10.
Insolvency.
93
   
8.1.11.
Events Relating to Plans and Benefit Arrangements.
93
   
8.1.12.
Cessation of Business.
93
   
8.1.13.
Change of Control.
94
   
8.1.14.
Involuntary Proceedings.
94
   
8.1.15.
Voluntary Proceedings.
94
 
8.2
Consequences of Event of Default.
94
   
8.2.1.
Events of Default Other Than Bankruptcy or Reorganization Proceedings.
94
   
8.2.2.
Bankruptcy or Reorganization Proceedings.
95
   
8.2.3.
Set-off.
95

 
 
 
- v -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
   
Page
             
8.2.4.
Suits, Actions, Proceedings. 96    
8.2.5.
Application of Proceeds.
96    
8.2.6.
Other Rights and Remedies. 97
 
     
 

9.
THE ADMINISTRATIVE AGENT
97
 
9.1
Appointment.
97
 
9.2
Delegation of Duties.
97
 
9.3
Nature of Duties; Independent Credit Investigation.
97
 
9.4
Actions in Discretion of Administrative Agent; Instructions From the Banks.
98
 
9.5
Reimbursement and Indemnification of Administrative Agent and any Related Party
by the Loan Parties and RSC.
98
 
9.6
Exculpatory Provisions; Limitation of Liability.
99
 
9.7
Reimbursement and Indemnification of Administrative Agent by Banks.
100
 
9.8
Reliance by Administrative Agent.
101
 
9.9
Notice of Default.
101
 
9.10
Notices.
101
 
9.11
Banks in Their Individual Capacities; Administrative Agent in its Individual
Capacity.
101
 
9.12
Holders of Notes.
102
 
9.13
Equalization of Banks.
102
 
9.14
Successor Administrative Agent.
102
 
9.15
Administrative Agent's Fee.
103
 
9.16
Availability of Funds.
103
 
9.17
Calculations.
104
 
9.18
No Reliance on Administrative Agent's Customer Identification Program.
104
 
9.19
Beneficiaries.
104
 
9.20
Co-Syndication Agents, Documentation Agent, Lead Arranger and Sole Bookrunner.
104
       
10.
MISCELLANEOUS
105
 
10.1
Modifications, Amendments or Waivers.
105
   
10.1.1.
Increase of Commitment.
105
   
10.1.2.
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.
105
   
10.1.3.
Release of Guarantor.
105
   
10.1.4.
Miscellaneous.
105
 
10.2
No Implied Waivers; Cumulative Remedies; Writing Required.
106
 
10.3
Reimbursement and Indemnification of Banks and Related Parties by the Loan
Parties and RSC; Taxes.
106
 
10.4
Holidays.
107
 
10.5
Funding by Branch, Subsidiary or Affiliate.
108
     10.5.1.  Notional Funding.  108      10.5.2.  Actual Funding.  108   10.6
Notices; Lending Offices  108

 
 
 
- vi -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
 
Page
         
10.7
Severability.
109
 
10.8
Governing Law.
110
 
10.9
Prior Understanding.
110
 
10.10
Duration; Survival.
110
 
10.11
Successors and Assigns.
110
 
10.12
Confidentiality.
112
   
10.12.1.
General.
112
   
10.12.2.
Sharing Information With Affiliates of the Banks.
112
 
10.13
Counterparts.
112
 
10.14
Administrative Agent's or Bank's Consent.
112
 
10.15
Exceptions.
113
 
10.16
CONSENT TO FORUM; WAIVER OF JURY TRIAL.
113
 
10.17
Certifications From Banks and Participants
113
   
10.17.1.
Tax Withholding Clause.
113
   
10.17.2.
USA Patriot Act.
114
 
10.18
Joinder of Guarantors.
114
 
10.19
USA Patriot Act Notice.
115
 
10.20
Keepwell.
115
 
10.21
Amendment and Restatement.
115
         

 
 
 
- vii -

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
         
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES; LENDING OFFICES
SCHEDULE 1.1(E)(1)
-
EXCLUDED VIE'S
SCHEDULE 1.1(E)(2)
-
EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(P)(1)
-
PERMITTED INVESTMENTS
SCHEDULE 1.1(P)(2)
-
PERMITTED LIENS
SCHEDULE 5.1.2
-
CAPITALIZATION
SCHEDULE 5.1.3
-
SUBSIDIARIES
SCHEDULE 5.1.16
-
INSURANCE
SCHEDULE 5.1.20
-
EMPLOYEE BENEFIT PLAN DISCLOSURES
SCHEDULE 5.1.22
-
ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.2.1
-
PERMITTED INDEBTEDNESS
SCHEDULE 7.2.3
-
EXISTING GUARANTIES
     
EXHIBITS
         
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(E)
-
EXCLUDED VIE APPROVAL FORM
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
-
GUARANTY AGREEMENT
EXHIBIT 1.1(G)(3)
-
BORROWER/RSC GUARANTY AGREEMENT
EXHIBIT 1.1(I)
-
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(R)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(S)
-
SWING NOTE
EXHIBIT 2.4.1
-
REVOLVING CREDIT LOAN REQUEST
EXHIBIT 2.4.2
-
SWING LOAN REQUEST
EXHIBIT 7.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE

 
 
 
- viii -

--------------------------------------------------------------------------------

 
 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT is dated April 30, 2013 and is
made by and among Papa John's International, Inc., a Delaware corporation (the
"Borrower"), each of the Guarantors (as hereinafter defined), RSC (as
hereinafter defined), the Banks (as hereinafter defined), PNC Bank, National
Association, in its capacity as administrative agent for the Banks under this
Agreement (hereinafter referred to in such capacity as the "Administrative
Agent"), JPMorgan Chase Bank, N.A., in its capacity as co-syndication agent for
the Banks under this Agreement and U.S. Bank National Association, in its
capacity as co-syndication agent for the Banks under this Agreement (each, a
“Co-Syndication Agent” and hereinafter collectively referred to in such capacity
as the “Co-Syndication Agents”), and Bank of America, N.A., in its capacity as
documentation agent for the Banks under this Agreement (the "Documentation
Agent").
 
WITNESSETH:
 
WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility (including a letter of credit subfacility) to the Borrower in an
aggregate principal amount, subject to Section 2.10 [Reduction of Revolving
Credit Commitments] and Section 2.11 [Increase of Revolving Credit Commitments],
not to exceed Three Hundred Million and 00/100 Dollars ($300,000,000.00); and
 
WHEREAS, the revolving credit facility shall be used (i) to provide working
capital to the Borrower and (ii) for general corporate purposes of the Borrower,
including but not limited to transaction costs and expenses, capital
expenditures, letters of credit, stock repurchases, Permitted Acquisitions (as
hereinafter defined) and Permitted Investments (as hereinafter defined); and
 
WHEREAS, the Banks are willing to provide such credit including letters of
credit upon the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, covenant and
agree as follows:
 
1.      CERTAIN DEFINITIONS
 
 
1.1
Certain Definitions.

 
In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
 
Adjustment Date shall have the meaning specified in Schedule 1.1(A).
 
 
 

--------------------------------------------------------------------------------

 
 
Administrative Agent shall have the meaning assigned to that term in the
Preamble hereof and shall include its successors and assigns.
 
Administrative Agent's Fee shall have the meaning assigned to that term in
Section 9.15 [Administrative Agent's Fee].
 
Administrative Agent's Letter shall have the meaning assigned to that term in
Section 9.15 [Administrative Agent's Fee].
 
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such
Person.  Control, as used in this definition, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.
 
Agreement shall mean this First Amended and Restated Credit Agreement, as the
same may be supplemented, amended, modified or restated from time to time,
including all schedules and exhibits.
 
Alternate Source shall have the meaning assigned to that term in the definition
of Euro-Rate.
 
Annual Statements shall have the meaning assigned to that term in
Section 5.1.9(i) [Financial Statements].
 
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
all as amended, supplemented or replaced from time to time, including Executive
Order No. 13224, the USA Patriot Act, the Laws comprising or implementing the
Bank Secrecy Act, and the Laws administered by the United States Treasury
Department's Office of Foreign Asset Control (as any of the foregoing Laws may
from time to time be amended, renewed, extended, or replaced).
 
Applicable Commitment Fee Percentage shall mean the percentage rate per annum at
the indicated Leverage Ratio of the Borrower and its Subsidiaries in the pricing
grid on Schedule 1.1(A), attached hereto and made a part hereof, below the
heading "Commitment Fee."  The Applicable Commitment Fee Percentage shall be
computed in accordance with the parameters set forth on Schedule 1.1(A).
 
Applicable Letter of Credit Fee Percentage shall mean the percentage at the
indicated Leverage Ratio of the Borrower and its Subsidiaries in the pricing
grid on Schedule 1.1(A), attached hereto and made a part hereof, below the
heading "Letter of Credit Fee Percentage".  The Applicable Letter of Credit Fee
Percentage shall be computed in accordance with the parameters set forth on
Schedule 1.1(A).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Applicable Margin shall mean, as applicable:  (a) the percentage margin to be
added to the Base Rate under the Base Rate Option at the indicated Leverage
Ratio of the Borrower and its Subsidiaries in the pricing grid on Schedule
1.1(A), attached hereto and made a part hereof, below the heading "Base Rate
Margin", or (b) the percentage margin to be added to the Euro-Rate under the
Euro-Rate Option at the indicated Leverage Ratio of the Borrower and its
Subsidiaries in the pricing grid on Schedule 1.1(A), attached hereto and made a
part hereof, below the heading "Euro-Rate Margin".  The Applicable Margin shall
be computed in accordance with the parameters set forth on Schedule 1.1(A).
 
Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).
 
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer  Vice President
of Accounting and Treasury of such Loan Party or such other individuals,
designated by written notice to the Administrative Agent from the Borrower,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties or RSC required hereunder.  The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
 
Bank-Provided Hedge shall mean a Hedge Agreement which is provided by any Bank
or an Affiliate of a Bank and with respect to which the Administrative Agent
confirms meets the following requirements: such Hedge Agreement (i) is
documented in a standard International Swap Dealer Association Agreement or a
similar agreement acceptable to the Administrative Agent, and (ii) provides for
the method of calculating the reimbursable amount of the provider's credit
exposure in a reasonable and customary manner.  The liabilities of the Loan
Parties to the provider of any Bank-Provided Hedge (the "Hedge Liabilities")
shall be "Obligations" hereunder, guaranteed obligations under the Guaranty
Agreements and otherwise treated as Obligations for purposes of each of the
other Loan Documents.
 
Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.
 
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate,
plus one-half of one percent (0.5%), and (iii) the Daily LIBOR Rate, plus one
percent (1.0%).  Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.
 
Base Rate Option shall mean the Revolving Credit Base Rate Option.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is not a Plan or a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the ERISA Group.
 
Blocked Person shall have the meaning assigned to such term in Section 5.1.24.2
[Anti-Terrorism Laws].
 
Borrower shall have the meaning assigned to such term in the preamble.
 
Borrower/RSC Guaranty Agreement shall mean the Guaranty and Suretyship Agreement
in substantially the form of Exhibit 1.1(G)(3) executed and delivered by the
Borrower to the Administrative Agent for the benefit of the Banks on or after
the date hereof, as amended, modified or supplemented from time to time.
 
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at, to the same or to a different
Interest Rate Option, which shall be a Business Day.
 
Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period and which are denominated either in Dollars
or in the same Optional Currency shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
 
British Pounds Sterling shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
 
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market, and (ii)
with respect to advances or payments of Loans or any other matters relating to
Loans denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
applicable interbank market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.
 
Canadian Dollars shall mean the official currency of Canada.
 
Cash Management Agreements shall have the meaning set forth in Section 2.5.3
[Swing Loans Under Cash Management Agreements].
 
CDL shall mean Capital Delivery, Ltd., a Kentucky corporation and its successors
and assigns.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
CDOR Rate shall mean on any day and for any period, an annual rate of interest
equal to the rate applicable to Canadian Dollar bankers' acceptances for the
applicable Interest Period appearing on the "Reuters Screen CDOR Page", rounded
to the nearest 1/100th of one percent (0.01%) (with .005% being rounded up), at
approximately 10:00 a.m., on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day, provided that if such rate does
not appear on the Reuters Screen CDOR Page on such day the CDOR rate on such day
shall be the rate for such period applicable to Canadian Dollar bankers'
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 10:00 a.m. on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
 
CIP Regulations shall have the meaning assigned to such term in Section 9.18 [No
Reliance on Administrative Agent's CIP].
 
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be April 30, 2013.
 
Co-Syndication Agent shall have the meaning assigned to such term in the
preamble.
 
Co-Syndication Agents shall have the meaning assigned to such term in the
preamble.
 
Commercial Letter of Credit shall mean any Letter of Credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
 
Commitment shall mean, as to any Bank, the aggregate of its Revolving Credit
Commitment and, in the case of the Administrative Agent, the aggregate of its
Revolving Credit Commitment and its Swing Loan Commitment, and Commitments shall
mean the aggregate of the Revolving Credit Commitment and Swing Loan Commitment
of all of the Banks.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Commitment Fee shall have the meaning assigned to such term in Section 2.3
[Commitment Fees].
 
Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
Compliance Authority shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
 
Compliance Certificate shall have the meaning assigned to such term in Section
7.3.3 [Certificate of the Borrower and the Borrower].
 
Computation Date shall have the meaning assigned to such term in Section 2.8.1
[Periodic Computations of Dollar Equivalent Amounts, etc].
 
Consolidated EBITDA shall mean, for any period of determination, without
duplication (i) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income (excluding non-cash charges that are
expected to become cash charges in a future period or that are reserves for
future cash charges), Consolidated Interest Expense and income tax expense, for
such period, minus (ii) non-cash credits to net income (excluding non-cash
credits that represent an accrual or reserve for a future or potential future
cash payment), in each case determined and consolidated for the Borrower and its
Subsidiaries (excluding the Excluded VIE's) in accordance with GAAP.
 
Consolidated Interest Expense shall mean, for any period of determination, the
aggregate amount of interest or fees paid, accrued or scheduled to be paid or
accrued in respect of any Indebtedness (including the interest portion of
rentals under capitalized leases) and all but the principal component of
payments in respect of conditional sales or other title retention agreements
paid, accrued or scheduled to be paid or accrued during such period, net of
interest income, in each case determined and consolidated for the Borrower and
its Subsidiaries (excluding the Excluded VIE's) in accordance with GAAP.
 
Consolidated Rental Expense shall mean, for any period of determination, the
aggregate rental amounts payable by the Borrower and its Subsidiaries during
such period under any lease of real property having a remaining term (including
any required renewals or any renewals at the option of the lessor or lessee) of
one year or more (but does not include any amounts payable under capitalized
leases or performance rents), in each case determined and consolidated for the
Borrower and its Subsidiaries (excluding the Excluded VIE's) in accordance with
GAAP.
 
Consolidated Total Indebtedness shall mean, as of any date of determination, any
and all Indebtedness of the Borrower and its Subsidiaries, in each case
determined and consolidated for the Borrower and its Subsidiaries (excluding the
Excluded VIE's) in accordance with GAAP.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.
 
Covered Entity shall mean the Borrower, its Affiliates and Subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with this
Agreement and the other Loan Documents.
 
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.
 
Defaulting Bank shall mean any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Bank, PNC (as
the Swing Loan Bank) or any Bank any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank's
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two (2) Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Bank that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon the Administrative Agent's
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has failed at any time to comply with the provisions of Section 9.13 with
respect to purchasing participations from the other Banks, whereby such Bank's
share of any payment received, whether by setoff or otherwise, is in excess of
its Ratable Share of such payments due and payable to all of the Banks.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
As used in this definition and in Section 2.14 [Defaulting Banks], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, having
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
Documentation Agent shall have the meaning assigned to such term in the
preamble.
 
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
 
Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.
 
Dollar Equivalent Revolving Facility Usage shall mean at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding and the
Dollar Equivalent amount of Letters of Credit Outstanding.
 
Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2
[Disbursements, Reimbursement].
 
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
 
Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (iv) subpoena, request for information or other written
notice or demand of any type issued to the Borrower or any of its Subsidiaries
by an Official Body pursuant to any Environmental Laws.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Environmental Laws shall mean all federal, state, local and foreign Laws
(including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any regulations
promulgated thereunder or any equivalent state or local Law, each as amended,
and any regulations promulgated thereunder and any consent decrees, settlement
agreements, judgments, orders, directives or any binding policies having the
force and effect of law issued by or entered into with an Official Body
pertaining or relating to:  (i) pollution or pollution control; (ii) protection
of human health from exposure to Regulated Substances; (iii) protection of the
environment and/or natural resources; (iv) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (v) the
presence of Contamination; (vi) the protection of endangered or threatened
species; and (vii) the protection of Environmentally Sensitive Areas.
 
Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiary of any Loan Party; or (iii) for the performance
of a Remedial Action.
 
Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties which pursuant to Environmental Laws,
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or otherwise must be maintained.
 
Environmentally Sensitive Area shall mean (i) any wetland as defined by or
designated by applicable Laws, including applicable Environmental Laws; (ii) any
area designated as a coastal zone pursuant to applicable Laws, including
Environmental Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws, including Environmental
Laws; (iv) habitats of endangered species or threatened species as designated by
applicable Laws, including Environmental Laws; (v) wilderness or refuge areas as
defined or designated by applicable Laws, including Environmental Laws; or (vi)
a floodplain or other flood hazard area as defined pursuant to any applicable
Laws.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the "Reference Currency") which is to be
computed as an equivalent amount of another currency (the "Equivalent
Currency"): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Administrative Agent's
spot selling rate (based on the market rates then prevailing and available to
the Administrative Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.
 
Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
 
Euro shall mean the European common currency pursuant to the European Monetary
Union.
 
Eurocurrency Liabilities shall have the meaning assigned to such term in the
definition of Euro-Rate Reserve Percentage.
 
Euro-Rate shall mean the following:
 
(A) with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of one percent (1%) per
annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers Association as an authorized information
vendor for the purpose of displaying rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market (an "Alternate
Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.  Such Euro-Rate may also be expressed by the
following formula:
 
       Euro-Rate =
London interbank offered rate quoted by Bloomberg on Page
BBAM 1 (or substitute page) or an Alternate Source
 
1.00 - Euro-Rate Reserve Percentage

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
 
(B) with respect to Optional Currency Loans (other than Mexican Pesos)
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by the Administrative
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of one percent (1%) per annum) (i) the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which deposits in the relevant Optional Currency are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Administrative Agent which has been approved by
the British Bankers Association as an authorized information vendor for the
purpose of displaying rates at which deposits in the relevant Optional Currency
are offered by leading banks in the London interbank deposit market (an
"Optional Currency Alternate Source"), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for the applicable Optional Currency for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Optional Currency Alternate Source, a comparable replacement rate determined by
the Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage.  Such Euro-Rate may also be expressed by the following
formula:
 
       Euro-Rate =
Average of London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1
 
1.00 - Euro-Rate Reserve Percentage



The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.  The Euro-Rate for any Loans shall be based upon the Euro-Rate
for the currency in which such Loans are requested.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(C) with respect to Optional Currency Loans denominated in Mexican Pesos
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, a rate of interest per annum established by the Administrative
Agent in its sole and absolute discretion, as last quoted to the Borrower no
later than 11:00 am London time two (2) Business Days prior to the disbursement
or continuation of such Optional Currency Loan denominated in Mexican Pesos.
 
Notwithstanding anything to the contrary contained herein, if, at any time, the
Euro-Rate is not available for Optional Currency Loans in Canadian Dollars, any
reference contained in this Agreement to the Euro-Rate with respect to such
Canadian Dollar Loan shall be a reference to the CDOR Rate.
 
Euro-Rate Option shall mean the Revolving Credit Euro-Rate Option.
 
Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day: (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities"); and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.
 
Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an "Event of Default."
 
Excluded Swap Obligations shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
Excluded Subsidiary shall mean any Subsidiary of the Borrower that is not a Loan
Party.
 
Excluded VIE shall mean those VIE's identified in Schedule 1.1(E)(1) attached
hereto and made a part hereof, together with any VIE hereafter that is requested
by the Borrower to be approved by the Banks as an Excluded VIE and that the
Required Banks, each acting in their sole and absolute discretion, approve as an
Excluded VIE pursuant to execution and delivery by the Required Banks of a
document not materially varying from the form thereof attached to and made a
part hereof as Exhibit 1.1(E), a copy of which shall be delivered by the
Administrative Agent to the Borrower and each of the Banks promptly following
receipt by the Administrative Agent thereof, signed by at least the Required
Banks, it being understood and agreed that no Bank shall have any obligation to
approve any additional Excluded VIE for which approval is requested by the
Borrower.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Excess Interest shall have the meaning assigned to that term in Section 3.1
[Interest Rate Options].
 
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
April 30, 2018.
 
Existing Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(E)(2) which were issued by the financial institution listed on
Schedule 1.1(E)(2) under the Existing Credit Agreement prior to the date hereof
upon the application of a Loan Party (or RSC, in the case of the RSC Letter of
Credit) and are outstanding on the Closing Date.
 
FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
 
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the  Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (a "Federal Funds Open Rate
Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Federal Funds Open
Rate Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Federal Funds
Open Rate Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any Loan to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Federal Funds Open Rate Alternate Source shall have the meaning assigned to that
term in the definition of Federal Funds Open Rate.
 
Financial Projections shall have the meaning assigned to that term in
Section 5.1.9(ii) [Financial Statements].
 
Foreign Subsidiary shall mean any Subsidiary of the Borrower that is not
organized under the Laws of the United States or any state thereof.
 
GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.
 
Governmental Acts shall have the meaning assigned to that term in Section 2.9.8
[Indemnity].
 
Guarantor shall mean separately, and Guarantors shall mean collectively, each of
the parties to this Agreement which is designated as a "Guarantor" on the
signature page hereof and each other Person which joins this Agreement as a
Guarantor after the date hereof pursuant to Section 10.18 [Joinder of
Guarantors].
 
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).
 
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, the Guaranty and Suretyship Agreements
in substantially the form of Exhibit 1.1(G)(2) executed and delivered by the
Guarantors to the Administrative Agent for the benefit of the Banks on or after
the date hereof, as amended, modified or supplemented from time to time.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Hedge Agreements shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap (including, without
limitation, any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act), adjustable
strike cap, adjustable strike corridor agreements or similar hedging agreements
entered into by the Borrower or its Subsidiaries in the ordinary course of
business and not for speculative purposes.
 
Hedge Liabilities shall have the meaning assigned to that term in the definition
of Bank-Provided Hedge.
 
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit or Hedge Agreement, (iv) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than thirty (30) days past due, or (v) any Guaranty of
Indebtedness for borrowed money; provided, however, that it is expressly agreed
that the Indebtedness of the Borrower pursuant to the RSC/Borrower Letter of
Credit shall not be considered Indebtedness for purposes of this Agreement so
long as (1) the same has not been drawn against and (2) the principal amount of
such Indebtedness does not exceed Eighteen Million and 00/100 Dollars
($18,000,000.00).
 
Ineligible Securities shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
Insolvency Proceeding  shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
 
Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in the form attached hereto as Exhibit 1.1(I).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Interest Coverage Ratio shall mean the ratio of (a) the sum of (i) Consolidated
EBITDA and (ii) Consolidated Rental Expense, to (b) the sum of (i) Consolidated
Interest Expense and (ii) Consolidated Rental Expense.
 
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option.  Subject to the last sentence of this definition, such period shall be
one (1), two (2), three (3) or six (6) Months or such other period that is
twelve (12) Months or less as requested by the Borrower and consented to by all
Banks if Borrower selects the Euro-Rate Option; provided, however with respect
to Revolving Credit Loans made or to be made in an Optional Currency, such
period shall be one (1) Month or if a one (1) Month period is unavailable for
such Optional Currency, such other period, as determined by the Administrative
Agent, that is generally available for such Optional Currency.  Such Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the Borrower is requesting new Loans, or (ii)
the date of renewal of or conversion to the Euro-Rate Option if the Borrower is
renewing or converting to the Euro-Rate Option applicable to outstanding
Loans.  Notwithstanding the second sentence hereof: (A) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the applicable Expiration Date.
 
Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.
 
Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
 
Japanese Yen shall mean the official currency of Japan.
 
Jeffersontown IRB shall mean collectively (i) that certain Seven Million Five
Hundred Thousand and 00/100 Dollar ($7,500,000.00) Industrial Revenue Bond
issued by the City of Jeffersontown, Kentucky on December 27, 1997, (ii) that
certain Sixty Two Million Seven Hundred Thousand and 00/100 Dollar
($62,700,000.00) Industrial Revenue Bond issued by the City of Jeffersontown,
Kentucky on November 9, 1999, and (iii) that certain Ten Million and 00/100
Dollar ($10,000,000.00) Industrial Revenue Bond issued by the City of
Jeffersontown, Kentucky on December 20, 2000, each of the same being supported
by the sale and leaseback of property located at 2002 Papa John's Boulevard,
Jeffersontown, Kentucky.
 
Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other similar agreements guaranteeing a
right of employment among any Loan Party or a Subsidiary of a Loan Party and its
employees.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
 
Letter of Credit shall have the meaning assigned to that term in Section 2.9.1
[Issuance of Letters of Credit].
 
Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4 [Disbursements, Reimbursement].
 
Letter of Credit Fees shall have the meaning assigned to that term in Section
2.9.2 [Letter of Credit Fees].
 
Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.
 
Leverage Ratio shall mean, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness on such date (excluding Indebtedness under the
Jeffersontown IRB so long as such Indebtedness is owed to a Subsidiary of the
Borrower), to (b) Consolidated EBITDA for the four (4) fiscal quarters ending on
such date.
 
Lien shall mean any mortgage, leasehold mortgage, deed of trust, pledge, lien,
security interest, charge or other encumbrance or security arrangement of any
nature whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
 
LLC Interests shall have the meaning assigned to such term in Section 5.1.3
[Subsidiaries].
 
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes,
agreements related to Bank-Provided Hedges, the Letters of Credit, the
Borrower/RSC Guaranty Agreement and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.
 
Loan Parties shall collectively mean the Borrower and the Guarantors and Loan
Party shall mean the Borrower or any Guarantor.
 
Loan Request shall mean either a Revolving Credit Loan Request or a Swing Loan
Request.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan,
respectively.
 
Margin Stock shall mean margin stock as defined in Regulation U, together with
all official rulings and interpretations issued thereunder.
 
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties to duly and punctually pay or perform their Indebtedness, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Administrative Agent or any of the Banks, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.
 
Mexican Peso shall mean the official currency of Mexico.
 
Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
Moody's shall mean Moody's Investors Service, Inc. and its successors.
 
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five (5) Plan
years, has made or had an obligation to make such contributions.
 
Multiple Employer Plan shall mean a Plan which has two (2) or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
(2) of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
 
Notes shall collectively mean the Revolving Credit Notes and the Swing Note.
 
Notices shall have the meaning assigned to that term in Section 10.6 [Notices;
Lending Offices].
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Obligation shall mean any obligation or liability of any of the Loan Parties or
RSC, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent's Letter or any other Loan Document whether to
the Administrative Agent, any of the Banks or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Bank-Provided Hedge and
(iii) any Other Bank-Provided Financial Service Product.  Notwithstanding the
foregoing provisions in this definition, Obligations shall not include Excluded
Swap Obligations.
 
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
Optional Currency shall mean any of the following currencies (i) British Pounds
Sterling, (ii) Japanese Yen, (iii) Euros, (iv) Mexican Pesos, (v) Canadian
Dollars and (vi) any other currency approved by Administrative Agent and all of
the Banks pursuant to Section 2.8.4 [Request for Additional Optional
Currencies].
 
Optional Currency Alternate Source shall have the meaning assigned to that term
in the definition of Euro-Rate.
 
Order shall have the meaning assigned to such term in Section 2.9.9 [Liability
for Acts and Omissions].
 
Original Currency shall have the meaning assigned to such term in Section 4.9.1
[Currency Conversion Procedures for Judgments].
 
Other Bank-Provided Financial Service Product shall mean agreements or other
arrangements under which any Bank or Affiliate of a Bank provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.
 
Other Currency shall have the meaning assigned to such term in Section 4.9.1
[Currency Conversion Procedures for Judgments].
 
Other Taxes shall have the meaning assigned to such term in Section 4.8.2 [Stamp
Taxes].
 
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in the such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the applicable offshore interbank
market.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
Participation Advance shall mean, with respect to any Bank, such Bank's payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.3.3 [Disbursements, Reimbursement].
 
Partnership Interests shall have the meaning given to such term in Section 5.1.3
[Subsidiaries].
 
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
Permitted Acquisitions shall have the meaning assigned to such term in Section
7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].
 
Permitted Investments shall mean:
 
(i)           direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
 
(ii)           commercial paper maturing in one hundred eighty (180) days or
less rated not lower than A-1, by Standard & Poor's or P-1 by Moody's on the
date of acquisition;
 
(iii)           demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition;
 
(iv)           variable rate demand notes having a minimum long-term credit
rating of A2 or A, or the equivalent, using the lowest credit rating by Moody's
or Standard & Poor's, or with a short-term credit rating of A-1/P-2 or A-2/P-1,
or the equivalent, using the lowest credit rating by Moody's or Standard &
Poor's (issues with only one short-term credit rating must have a minimum credit
rating of A-1, P-1 or the equivalent); and
 
(v)           any investment existing on the date of this Agreement and
described on Schedule 1.1(P)(1).
 
Permitted Liens shall mean:
 
(i)           Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
 
(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(iii)           Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
 
(iv)           Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
 
(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
(vi)           Liens on property leased by any Loan Party or any Subsidiary of
any Loan Party under capital and operating leases securing obligations of such
Loan Party or Subsidiary to the lessor under such leases;
 
(vii)           Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
 
(viii)           Purchase Money Security Interests, provided that the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests shall not exceed the amount set forth in Section 7.2.1(iii) hereof
(excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P)(2));
 
(ix)           The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in any case they do not in the aggregate
materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Loan Documents:
 
(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
 
(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
 
(4)           Liens resulting from final judgments or orders described in
Section 8.1.6 [Final Judgment or Orders].
 
(x)           Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions that would be
Permitted Acquisitions;
 
(xi)           Liens in favor of customs and revenue authorities which secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business;
 
(xii)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
 
(xiii)           Liens representing any interest or title of any (A) licensor,
sublicensor, lessor or sublessor and where a Loan Party or any Subsidiary
thereof is a licensee, sublicensee, lessee or sublessee or (B) lessee,
sublessee, licensee or sublicensee, in the case of clauses (A) and (B) under any
lease, sublease, license or sublicense not prohibited by the terms of this
Agreement and entered in to in the ordinary course of business, in each case to
the extent any such Lien relates to the property being leased or licensed and so
long as, in the case of Liens under clause (B), all such leases, subleases,
licenses and sublicenses do not individually or in the aggregate (1) interfere
in any material respect with the ordinary conduct of the business of any Loan
Party or (2) materially impair the use (for its intended purposes) or the value
of the property subject thereto; and
 
(xiv)           Liens arising from precautionary UCC financing statement filings
(or equivalent filings under other applicable Law) regarding operating leases or
bailments entered into by a Loan Party or any Subsidiary thereof in the ordinary
course of business to the extent such lease or bailment is permitted hereunder
and under the other Loan Documents.
 
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
PNC Bank shall mean PNC Bank, National Association, its successors and assigns.
 
Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Administrative Agent or the Required Banks, or
any combination of the foregoing, would constitute an Event of Default.
 
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
 
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
 
Prior Loan Agreement shall mean the Credit Agreement, dated September 2, 2010,
by and among the Borrower, the guarantors party thereto, RSC, the banks party
thereto, PNC Bank, as administrative agent, JPMorgan Chase Bank, N.A., as
syndication agent, U.S. Bank National Association, as co-documentation agent, as
co-documentation agent, Bank of America, N.A., as co-documentation agent, Fifth
Third Bank, as co-documentation agent, PNC Capital Markets LLC, as joint lead
arranger and joint bookrunner, and J.P. Morgan Securities LLC, as joint lead
arranger and joint bookrunner, as amended, modified or supplemented from time to
time.
 
Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.
 
Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.
 
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one (1) month period as published in another publication
determined by the Administrative Agent).
 
Purchase Money Security Interest shall mean Liens upon real or tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such real
or tangible personal property.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.
 
Qualified ECP Guarantor shall mean, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding Ten Million and 00/100 Dollars
($10,000,000.00) at the time the relevant Guaranty or grant of the relevant
security interest becomes effective with respect to such Swap Obligation or such
other Person as constitutes an Eligible Contract Participant and can cause
another Person to qualify as an Eligible Contract Participant at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
Ratable Share shall mean the proportion that a Bank's Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Banks, provided that in the case of Section 2.14
[Defaulting Banks] when a Defaulting Bank shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Bank's Commitment) represented by such Bank's Commitment.  If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.
 
Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.
 
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste,"
"pesticide" or "regulated substance" or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.
 
Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.
 
Regulations shall have the meaning assigned to that term in Section 10.17.1 [Tax
Withholding Clause]
 
Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2 [Disbursements, Reimbursement].
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.
 
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.
 
Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or a Multiemployer Plan.
 
Required Banks shall mean Banks (other than any Defaulting Bank) having more
than sixty percent (60%) of the aggregate amount of the Revolving Credit
Commitments of the Banks (excluding any Defaulting Bank) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letters of Credit Outstanding of the Banks
(excluding any Defaulting Bank).
 
Required Share shall have the meaning assigned to such term in Section 4.10
[Settlement Date Procedures].
 
Revolving Credit Base Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 3.1.1(i) [Revolving Credit Interest Rate
Options].
 
Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.
 
Revolving Credit Euro-Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 3.1.1(ii) [Revolving Credit Interest Rate
Options].
 
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1 [Revolving
Credit and Swing Loan Commitments] or 2.9.3 [Disbursements, Reimbursement].
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
Revolving Credit Loan Request shall mean a request for Revolving Credit Loans in
accordance with Section 2.4.1 [Revolving Credit Loan Requests] hereof.
 
Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
 
Revolving Facility Usage shall mean at any time the Dollar Equivalent amount of
the sum of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letters of Credit Outstanding.
 
RSC shall mean RSC Insurance Services Ltd., a Bermuda company and its successors
and assigns.
 
RSC/Borrower Letter of Credit shall mean a Letter of Credit, in an amount not
greater than the amount from time to time of the RSC Letter of Credit, issued
for the account of the Borrower in favor of RSC to facilitate the underwriting
by RSC of insurance for franchisees of the Borrower in the ordinary course of
the Borrower's business and that the Borrower intends to be drawn against
promptly following, and in an amount equal to the amount of, any drafts drawn
under the RSC Letter of Credit.
 
RSC Letter of Credit shall mean a letter of credit issued for the account of RSC
in favor of a reinsurance company incidental to the underwriting by RSC of
insurance for franchisees of Borrower in the ordinary course of Borrower's
business.
 
RSC Letter of Credit (PNC) shall mean the RSC Letter of Credit so long as such
letter of credit is a Letter of Credit issued pursuant to the provisions of this
Agreement.
 
Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(iv) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.
 
Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including employee safety
in the workplace, employee injuries or fatalities, employee training, or the
protection of employees from exposure to Regulated Substances which pursuant to
Safety Laws or at the direction or order of any Official Body, the Loan Parties
or any Subsidiaries of any Loan Party either must submit to an Official Body or
otherwise must maintain in their records.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, federal, state or local Law, each as amended, and any
regulations promulgated thereunder or any other foreign, federal, state or local
Law, each as amended, and any regulations promulgated thereunder, pertaining or
relating to the protection of employees from exposure to Regulated Substances in
the workplace (but excluding workers compensation and wage and hour laws).
 
Sanctioned Country shall mean a country subject to a sanctions program
maintained by any Compliance Authority.
 
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
 
SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.
 
Section 20 Subsidiary  shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.10 [Settlement Date
Procedures].
 
Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties or, solely with respect to the
RSC Letter of Credit (PNC), RSC, contingent or otherwise, which finance the
working capital and business needs of the Loan Parties incurred in the ordinary
course of business.
 
Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests are at the
time directly or indirectly owned by such Person or one or more of such Person's
Subsidiaries, (iii) any limited liability company of which such Person is a
member or of which fifty percent (50%) or more of the limited liability company
interests are at the time directly or indirectly owned by such Person or one or
more of such Person's Subsidiaries or (iv) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
 
Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3
[Consents and Approvals].
 
Swap Obligation shall mean, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
 
Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 [Swing Loans] hereof in an aggregate
principal amount up to Fifteen Million and 00/100 Dollars ($15,000,000.00).
 
Swing Note shall mean the Swing Note of the Borrower in the form of Exhibit
1.1(S) evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.
 
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.
 
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 [Swing Loans] hereof.
 
Taxes shall have the meaning assigned to that term in Section 4.8.1 [No
Deductions].
 
Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
VIE shall mean any Person that is a variable interest entity pursuant to ASC
810, "Consolidations" (previously referred to as Financial Accounting Standard
Boards Interpretation #46, "Consolidation of Variable Interest Entities" (FIN
46)).
 
Website Posting shall have the meaning assigned to that term in Section 10.6
[Notices; Lending Offices].
 
Withholding Certificate shall have the meaning assigned to that term in
Section 10.17.1 [Tax Withholding Clause].
 
 
1.2
Construction.

 
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:
 
 
1.2.1.
Number; Inclusion.

 
references to the plural include the singular, the plural, the part and the
whole; "or" has the inclusive meaning represented by the phrase "and/or," and
"including" has the meaning represented by the phrase "including without
limitation";
 
 
1.2.2.
Determination.

 
references to "determination" of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;
 
 
1.2.3.
Administrative Agent's Discretion and Consent.

 
whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;
 
 
1.2.4.
Documents Taken as a Whole.

 
the words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and, unless otherwise specified herein, not to any
particular provision of this Agreement or such other Loan Document;
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
1.2.5.
Headings.

 
the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;
 
 
1.2.6.
Implied References to this Agreement.

 
article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;
 
 
1.2.7.
Persons.

 
reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;
 
 
1.2.8.
Modifications to Documents.

 
reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;
 
 
1.2.9.
From, To and Through.

 
relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; and
 
 
1.2.10.
Shall; Will.

 
references to "shall" and "will" are intended to have the same meaning.
 
 
1.3
Accounting Principles.

 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Annual Statements referred to in Section 5.1.9(i) [Historical
Statements].  In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 7.2 [Negative Covenants] based upon the
Borrower's regularly prepared financial statements by reason of the preceding
sentence, then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would not affect the substance thereof, but would allow
compliance therewith to be determined in accordance with the Borrower's
financial statements at that time.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
2.      REVOLVING CREDIT AND SWING LOAN FACILITIES
 
 
2.1
Revolving Credit and Swing Loan Commitments.

 
 
2.1.1.
Revolving Credit Loans.

 
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrower at any time or from time to time on or after the date hereof to the
Expiration Date provided that (i) after giving effect to each such Revolving
Credit Loan the aggregate Dollar Equivalent amount of Revolving Credit Loans
from such Bank shall not exceed such Bank's Revolving Credit Commitment minus
such Bank's Ratable Share of the Dollar Equivalent amount of Letters of Credit
Outstanding, and (ii) no Loan to which the Base Rate Option applies shall be
made in an Optional Currency.  Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.1. The Borrower shall repay the Revolving
Credit Loans together with all outstanding interest thereon on the Expiration
Date.
 
 
2.1.2.
Swing Loans.

 
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "Swing Loans") to the Borrower
at any time or from time to time after the date hereof to, but not including,
the Expiration Date, in an aggregate principal amount up to but not in excess of
the Swing Loan Commitment, provided that the aggregate principal amount of PNC
Bank's Swing Loans and the Revolving Credit Loans of all the Banks and the
Letters of Credit Outstanding at any one time outstanding shall not exceed the
Revolving Credit Commitments of all the Banks.  Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.2.
 
 
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.

 
Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4.1 [Revolving Credit Loan Requests] in accordance
with its Ratable Share.  The aggregate Dollar Equivalent amount of each Bank's
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of
outstanding Swing Loans and the Dollar Equivalent amount of Letters of Credit
Outstanding, subject to Section 4.5.1 [Currency Fluctuations].  The obligations
of each Bank hereunder are several.  The failure of any Bank to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Bank to
perform its obligations hereunder.  The Banks shall have no obligation to make
Revolving Credit Loans hereunder on or after the Expiration Date.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
2.3
Commitment Fees.

 
Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent in Dollars for the account of each Bank, as
consideration for such Bank's Revolving Credit Commitment hereunder according to
its Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal
to the Applicable Commitment Fee Percentage (computed on the basis of a year of
three hundred sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments and (ii) the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Bank in the Commitment Fee, the Revolving Facility
Usage with respect to the portion of the Commitment Fee allocated to PNC Bank
shall include the full amount of the outstanding Swing Loans, and with respect
to the portion of the Commitment Fee allocated by the Administrative Agent to
all of the Banks other than PNC Bank, such portion of the Commitment Fee shall
be calculated (according to each such Bank's Ratable Share) as if the Revolving
Facility Usage excludes the outstanding Swing Loans); provided, further, that
any Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Bank during the period prior to the time such Bank became a
Defaulting Bank and unpaid at such time shall not be payable by the Borrower so
long as such Bank shall be a Defaulting Bank except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no Commitment Fee shall accrue with
respect to the Revolving Commitment of a Defaulting Bank so long as such Bank
shall be a Defaulting Bank.  Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on the first day of
each October, January, April and July after the date hereof and on the
Expiration Date or upon acceleration of the Loan.
 
 
2.4
Revolving Credit Loan Requests; Swing Loan Requests.

 
 
2.4.1.
Revolving Credit Loan Requests.

 
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Administrative Agent, (i) not later than 12:00 noon, Pittsburgh, Pennsylvania
time, three (3) Business Days prior to the proposed Borrowing Date with respect
to the making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the date of conversion to or the renewal of the Euro-Rate Option for
any such Loans; (ii) not later than 10:00 a.m., Pittsburgh, Pennsylvania time,
four (4) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans in an Optional Currency or the date of
conversion to or renewal of the Euro-Rate Option for Revolving Credit Loans in
an Optional Currency; and (iii) not later than 12:00 noon, Pittsburgh,
Pennsylvania time, one (1) Business Day prior to either the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in the form of such exhibit (each, a "Revolving Credit Loan Request"), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Provided further that the aggregate Dollar
Equivalent amount of the sum of such Optional Currency Loans, after giving
effect to such Revolving Credit Loan Request, shall not exceed Twenty-Five
Million and 00/100 Dollars ($25,000,000.00).  Each Revolving Credit Loan Request
shall be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche, the amount of which
shall be in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) and not less than One Million and 00/100 Dollars ($1,000,000.00)
for each Borrowing Tranche to which the Euro-Rate Option applies and integral
multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00) and not less
than the lesser of Five Hundred Thousand and 00/100 Dollars ($500,000.00) or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the Euro-Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche; (iv) the
currency in which such Loans shall be funded if the Borrower is electing the
Euro-Rate Option; and (v) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the requirement under this Section 2.4.1 [Revolving Credit Loan
Requests] that the Borrower deliver a Loan Request three (3) Business Days prior
to a proposed Borrowing Date with respect to the making of Revolving Credit
Loans to which the Euro-Rate Option applies, the Banks agree that the Borrower
may deliver a Loan Request on the same Business Day as the proposed Borrowing
Date with respect to a Loan Request made on the Closing Date.
 
 
2.4.2.
Swing Loan Requests.

 
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 10:00 a.m., Pittsburgh, Pennsylvania time, on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.4.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile or telex (each, a "Swing Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be in integral multiples of One Hundred Thousand and 00/100
Dollars ($100,000.00) and not less than One Hundred Thousand and 00/100 Dollars
($100,000.00).
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
2.5
Making Revolving Credit Loans and Swing Loans; Revolving Credit Notes and Swing
Notes.

 
 
2.5.1.
Making Revolving Credit Loans.

 
The Administrative Agent shall, promptly after receipt by it of a Revolving
Credit Loan Request pursuant to Section 2.4.1 [Revolving Credit Loan Requests],
notify the Banks of its receipt of such Revolving Credit Loan Request
specifying:  (i) the proposed Borrowing Date and the time and method of
disbursement of the Revolving Credit Loans requested thereby; (ii) the amount,
type and type of currency of each such Revolving Credit Loan and the applicable
Interest Period (if any); and (iii) the apportionment among the Banks of such
Revolving Credit Loans as determined by the Administrative Agent in accordance
with Section 2.2 [Nature of Banks' Obligations].  Each Bank shall remit the
principal amount of each Revolving Credit Loan to the Administrative Agent such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Banks have made funds available to it for such purpose and
subject to Section 6.2 [Each Additional Loan], fund such Revolving Credit Loans
to the Borrower in the applicable currency and immediately available funds at
the Principal Office prior to 4:00 p.m., Pittsburgh, Pennsylvania time, on the
applicable Borrowing Date, provided that if any Bank fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Bank on such Borrowing Date, and such Bank shall be subject to the
repayment obligation in Section 9.16 [Availability of Funds].
 
 
2.5.2.
Making Swing Loans.

 
So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.4.2 [Swing Loan Requests], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 2:00 p.m., Pittsburgh, Pennsylvania time on the
Borrowing Date.
 
2.5.3.           Swing Loans Under Cash Management Agreements.
 
In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.5.2 [Making Swing Loans], PNC Bank may, without the requirement for a
specific request from the Borrower pursuant to Section 2.4.2 [Swing Loan
Requests], make Swing Loans to the Borrower in accordance with the provisions of
the agreements between the Borrower and PNC Bank relating to the Borrower's
deposit, sweep and other accounts at PNC Bank and related arrangements and
agreements regarding the management and investment of the Borrower's cash assets
as in effect from time to time (the "Cash Management Agreements") to the extent
of the daily aggregate net negative balance in the Borrower's accounts which are
subject to the provisions of the Cash Management Agreements.  Swing Loans made
pursuant to this Section 2.5.3 [Swing Loans Under Cash Management Agreements] in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after PNC Bank has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Banks, a Potential Default and so long
as such shall continue to exist, (v) if not repaid by the Borrower in accordance
with the provisions of the Cash Management Agreements, be subject to each Bank's
obligation pursuant to Section 2.6 [Borrowings to Repay Swing Loans], and
(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of this Section 2.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
2.5.4.
Revolving Credit Notes.

 
The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank.
 
 
2.5.5.
Swing Note.

 
The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Swing Loans made to it by PNC Bank, together with interest thereon, shall be
evidenced by a Swing Note dated the Closing Date payable to the order of PNC
Bank in a face amount equal to the Swing Loan Commitment.
 
 
2.6
Borrowings to Repay Swing Loans.

 
PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Bank shall make a Revolving Credit
Loan in an amount equal to such Bank's Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC Bank so requests, accrued
interest thereon, provided that no Bank shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment less its
Ratable Share of the Dollar Equivalent Amount of Letters of Credit
Outstanding.  Revolving Credit Loans made pursuant to the preceding sentence
shall bear interest at the Base Rate Option and shall be deemed to have been
properly requested in accordance with Section 2.4.1 [Revolving Credit Loans]
without regard to any of the requirements of that provision.  PNC Bank shall
provide notice to the Banks (which may be telephonic, written, or facsimile
notice) that such Revolving Credit Loans are to be made under this Section 2.6
[Borrowings to Repay Swing Loans] and of the apportionment among the Banks, and
the Banks shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.4.1 [Revolving Credit
Loans] are then satisfied) by the time PNC Bank so requests, which shall not be
earlier than 2:00 p.m., Pittsburgh, Pennsylvania time on the next Business Day
after the date the Banks receive such notice from PNC Bank.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
2.7
Use of Proceeds.

 
The proceeds of the Revolving Credit Loans shall be used (i) to provide working
capital to the Borrower and (ii) for general corporate purposes of the Borrower,
including but not limited to transaction costs and expenses, capital
expenditures, letters of credit, stock repurchases, Permitted Acquisitions and
Permitted Investments.
 
 
2.8
Utilization of Commitments in Optional Currencies.

 
 
2.8.1.
Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding.

 
The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Revolving Credit Loans or Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) Letters of Credit Outstanding denominated in an Optional
Currency as of the last Business Day of each month, and (iii) outstanding
Revolving Credit Loans denominated in an Optional Currency as of the end of each
Interest Period (each such date under clauses (i) through (iii), a "Computation
Date").
 
 
2.8.2.
Notices From Banks That Optional Currencies Are Unavailable to Fund New Loans.

 
The Banks shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency if any
Bank notifies the Administrative Agent by 5:00 p.m., Pittsburgh, Pennsylvania
time four (4) Business Days prior to the Borrowing Date for such Loans that such
Bank cannot provide its share of such Loans in such Optional Currency due to any
Change in Law which would make it unlawful or impossible for such Bank (or any
of its lending offices) to honor its obligations hereunder to make a Loan in an
Optional Currency.  In the event the Administrative Agent timely receives a
notice from a Bank pursuant to the preceding sentence, the Administrative Agent
will notify the Borrower no later than 12:00 noon, Pittsburgh, Pennsylvania
time, three (3) Business Days prior to the Borrowing Date for such Loans that
the Optional Currency is not then available for such Loans, and the
Administrative Agent shall promptly thereafter notify the Banks of the same.  If
the Borrower receives a notice described in the preceding sentence, the Loan
Request for such Loans will be automatically cancelled.
 
 
2.8.3.
Notices From Banks That Optional Currencies Are Unavailable to Fund Renewals of
the Euro-Rate Option.

 
If the Borrower delivers a Loan Request requesting that the Banks renew the
Euro-Rate Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Banks shall be under no
obligation to renew such Euro-Rate Option if any Bank delivers to the
Administrative Agent a notice by 5:00 p.m., Pittsburgh, Pennsylvania time four
(4) Business Days prior to effective date of such renewal that such Bank cannot
continue to provide Revolving Credit Loans in such Optional Currency.  In the
event the Administrative Agent timely receives a notice from a Bank pursuant to
the preceding sentence, the Administrative Agent will notify the Borrower no
later than 12:00 noon, Pittsburgh, Pennsylvania time, three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Banks of the same.  If the Administrative Agent
shall have so notified the Borrower that any such continuation of Optional
Currency Loans is not then available, any notice of renewal with respect thereto
shall be deemed withdrawn, and such Optional Currency Loans shall be
redenominated into Base Rate Loans in Dollars with effect from the last day of
the Interest Period with respect to any such Optional Currency Loans.  The
Administrative Agent will promptly notify the Borrower and the Banks of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Bank's Ratable Share
thereof.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
 
2.8.4.
Requests for Additional Optional Currencies.

 
The Borrower may deliver to the Administrative Agent a written request that
Revolving Credit Loans hereunder also be permitted to be made in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of "Optional Currency" herein provided that such currency must be
freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to the Banks in the
applicable interbank market.  The Administrative Agent will promptly notify the
Banks of any such request promptly after the Administrative Agent receives such
request.  The Administrative Agent and each Bank may grant or accept such
request in their sole discretion.  The Administrative Agent will promptly notify
the Borrower of the acceptance or rejection by the Administrative Agent and each
of the Banks of the Borrower's request.  The requested currency shall be
approved as an Optional Currency hereunder only if the Administrative Agent and
all of the Banks approve of the Borrower's request.
 
 
2.9
Letter of Credit Subfacility.

 
 
2.9.1.
Issuance of Letters of Credit.

 
Borrower may request the issuance of (or modification of any issued) letters of
credit (each a "Letter of Credit") on behalf of itself, another Loan Party, or,
solely with respect to the RSC Letter of Credit (PNC), RSC, by delivering or
having such other Loan Party or RSC, as applicable, deliver to the
Administrative Agent a completed application and agreement for letters of credit
and such other certificates, documents, agreements including reimbursement
agreements and other papers and documentation in such form as the Administrative
Agent may specify from time to time by no later than 10:00 a.m., Pittsburgh,
Pennsylvania time, at least five (5) Business Days, or such shorter period as
may be agreed to by the Administrative Agent, in advance of the proposed date of
issuance.  Each Letter of Credit shall be a Standby Letter of Credit or a
Commercial Letter of Credit and may be denominated in either Dollars or an
Optional Currency.  Subject to the terms and conditions hereof and in reliance
on the agreements of the other Banks set forth in this Section 2.9 [Letter of
Credit Subfacility], the Administrative Agent or any of the Administrative
Agent's Affiliates will issue a Letter of Credit provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than ten (10) Business Days prior to
the Expiration Date, provided, further, that a Letter of Credit may expire after
the Expiration Date if the Borrower provides cash collateral acceptable to the
Administrative Agent in its sole discretion no later than sixty (60) days prior
to the Expiration Date, and providing that in no event shall (i) the Dollar
Equivalent amount of Letters of Credit Outstanding exceed, at any one time,
Sixty Million and 00/100 Dollars ($60,000,000.00) or (ii) the Dollar Equivalent
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.  Notwithstanding any other provision hereof, neither the
Administrative Agent, nor any of the Administrative Agent's Affiliates shall be
required to issue any Letter of Credit, if any Bank is at such time a Defaulting
Bank hereunder, unless the Administrative Agent has entered into satisfactory
arrangements with the Borrower or such Defaulting Bank to eliminate the
Administrative Agent's risk with respect to such Defaulting Bank (it being
understood that the Administrative Agent would consider the Borrower providing
cash collateral to the Administrative Agent to secure the Defaulting Bank's
Ratable Share of the Letter of Credit a satisfactory arrangement).  Each
Existing Letter of Credit shall be deemed to have been issued hereunder on the
Closing Date by PNC Bank as the issuer.  Each Existing Letter of Credit shall be
deemed to be a Letter of Credit for all purposes of this Agreement.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
2.9.2.
Letter of Credit Fees.

 
The Borrower shall pay (on behalf of RSC, in the case of the RSC Letter of
Credit (PNC)) in Dollars (i) to the Administrative Agent for the ratable account
of the Banks a fee (the "Letter of Credit Fee") equal to the Applicable Letter
of Credit Fee Percentage (computed on the basis of a year of 360 days and actual
days elapsed), and (ii) to the Administrative Agent for its own account a
fronting fee equal to one eighth of one percent (.125%) per annum (computed on
the basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the daily average Dollar Equivalent amount of Letters of Credit
Outstanding and shall be payable quarterly in arrears commencing with the first
day of each October, January, April and July following issuance of each Letter
of Credit and on the Expiration Date.  The Borrower shall also pay (on behalf of
RSC, in the case of the RSC Letter of Credit (PNC)) to the Administrative Agent
in Dollars for the Administrative Agent's sole account the Administrative
Agent's then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Administrative Agent may generally
charge or incur from time to time in connection with the issuance, maintenance,
modification (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.
 
 
2.9.3.
Disbursements, Reimbursement.

 
2.9.3.1              Immediately upon the issuance of each Letter of Credit,
each Bank shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Administrative Agent a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Bank's Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
2.9.3.2              In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Administrative Agent will
promptly notify the Borrower (or RSC, in the case of the RSC Letter of Credit
(PNC)) thereof.  Provided that it shall have received such notice by 10:00 a.m.,
Pittsburgh, Pennsylvania time, (any notice received after 10:00 a.m.,
Pittsburgh, Pennsylvania time, on a particular day shall be deemed to have been
received by 10:00 a.m., Pittsburgh, Pennsylvania time, on the next Business
Day), on the applicable Drawing Date, the Borrower (or RSC, in the case of the
RSC Letter of Credit (PNC)) shall reimburse (such obligation to reimburse the
Administrative Agent shall sometimes be referred to as a "Reimbursement
Obligation") the Administrative Agent in Dollars prior to 12:00 noon,
Pittsburgh, Pennsylvania time, on each date that an amount is paid by the
Administrative Agent under any Letter of Credit (each such date, a "Drawing
Date") in an amount equal to the Dollar Equivalent amount so paid by the
Administrative Agent.  In the event the Borrower (or RSC, in the case of the RSC
Letter of Credit (PNC)) fails to pay the Administrative Agent the full Dollar
Equivalent amount of any drawing under any Letter of Credit by 12:00 noon,
Pittsburgh, Pennsylvania time, on the Drawing Date, the Administrative Agent
will promptly notify each Bank thereof, and the Borrower shall be deemed to have
requested that Revolving Credit Loans be made by the Banks in Dollars under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 [Each
Additional Loan] other than any notice requirements.  Any notice given by the
Administrative Agent pursuant to this Section 2.9.3.2 [Disbursements,
Reimbursement] may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
 
2.9.3.3              Each Bank shall upon any notice pursuant to Section 2.9.3.2
[Disbursements, Reimbursement] pay to the Administrative Agent an amount in
Dollars in immediately available funds equal to its Ratable Share of the Dollar
Equivalent amount of the drawing, whereupon the participating Banks shall
(subject to Section 2.9.3.4) each be deemed to have made a Revolving Credit Loan
in Dollars under the Base Rate Option to the Borrower in that amount.  If any
Bank so notified fails to make available in Dollars to the Administrative Agent
for the account of the Administrative Agent the amount of such Bank's Ratable
Share of such Dollar Equivalent amount by no later than 2:00 p.m., Pittsburgh,
Pennsylvania time on the Drawing Date, then interest shall accrue on such Bank's
obligation to make such payment, from the Drawing Date to the date on which such
Bank makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Loans under the
Revolving Credit Base Rate Option on and after the fourth (4th) day following
the Drawing Date.  The Administrative Agent will promptly give notice of the
occurrence of the Drawing Date, but failure of the Administrative Agent to give
any such notice on the Drawing Date or in sufficient time to enable any Bank to
effect such payment on such date shall not relieve such Bank from its
obligations to fund under this Section 2.9.3.3 [Disbursements, Reimbursement]
upon receipt of such notice.
 
2.9.3.4              With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.9.3.2 [Disbursements,
Reimbursement] because of the Borrower's failure to satisfy the conditions set
forth in Section 6.2 [Each Additional Loan or Letter of Credit] other than any
notice requirements or for any other reason, the Borrower shall be deemed to
have incurred from the Administrative Agent a borrowing (each a "Letter of
Credit Borrowing") in Dollars in the Dollar Equivalent amount of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Bank's payment to the Administrative Agent pursuant to Section 2.9.3.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
"Participation Advance" from such Bank in satisfaction of its participation
obligation under this Section 2.9.3 [Disbursements, Reimbursements].
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
 
2.9.4.
Repayment of Participation Advances.

 
2.9.4.1              Upon (and only upon) receipt by the Administrative Agent
for its account of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Administrative Agent under the Letter
of Credit with respect to which any Bank has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Administrative Agent under such a Letter of Credit, the Administrative Agent
will pay to each Bank, in the same funds as those received by the Administrative
Agent, the amount of such Bank's Ratable Share of such funds, except the
Administrative Agent shall retain the amount of the Ratable Share of such funds
of any Bank that did not make a Participation Advance in respect of such payment
by Administrative Agent.
 
2.9.4.2              If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Administrative Agent pursuant to Section 2.9.4.1
[Repayment of Participation Advances] in reimbursement of a payment made under
the Letter of Credit or interest or fee thereon, each Bank shall, on demand of
the Administrative Agent, forthwith return to the Administrative Agent the
amount of its Ratable Share of any amounts so returned by the Administrative
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Bank to the Administrative Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.
 
 
2.9.5.
Documentation.

 
Each Loan Party (and RSC, in the case of the RSC Letter of Credit (PNC)) agrees
to be bound by the terms of the Administrative Agent's application and agreement
for letters of credit and the Administrative Agent's written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party's (or RSC's, in the case of the RSC Letter
of Credit (PNC)) own.  In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern.  It is understood and
agreed that, except in the case of gross negligence or willful misconduct, the
Administrative Agent shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Loan Party's (or
RSC's, in the case of the RSC Letter of Credit (PNC)) instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
 
2.9.6.
Determinations to Honor Drawing Requests.

 
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Administrative Agent shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit.
 
 
2.9.7.
Nature of Participation and Reimbursement Obligations.

 
Each Bank's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower (or RSC, in the case of the RSC
Letter of Credit (PNC)) to reimburse the Administrative Agent upon a draw under
a Letter of Credit, shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Section 2.9 [Letter
of Credit Subfacility] under all circumstances, including the following
circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Administrative Agent or any of its
Affiliates, the Borrower, any other Loan Party, RSC or any other Person for any
reason whatsoever;
 
(ii)           the failure of any Loan Party, RSC or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in Section 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests], 2.5 [Making Revolving Credit Loans] or 6.2 [Each Additional Loan] or
as otherwise set forth in this Agreement for the making of a Revolving Credit
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Banks to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];
 
(iii)           any lack of validity or enforceability of any Letter of Credit;
 
(iv)           any claim of breach of warranty that might be made by any Loan
Party, RSC or any Bank against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party, RSC or any Bank may have at any time
against a beneficiary, successor beneficiary any transferee or assignee of any
Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), the Administrative Agent or its Affiliates or any
Bank or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party, RSC or Subsidiaries of a Loan
Party and the beneficiary for which any Letter of Credit was procured);
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Administrative Agent has been notified thereof;
 
(vi)           payment by the Administrative Agent or any of its Affiliates
under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;
 
(vii)           the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)           any failure by the Administrative Agent to issue any Letter of
Credit in the form requested by any Loan Party (or RSC, in the case of the RSC
Letter of Credit (PNC)), unless the Administrative Agent has received written
notice from such Loan Party (or RSC, in the case of the RSC Letter of Credit
(PNC)) of such failure within six (6) Business Days after the Administrative
Agent shall have furnished such Loan Party or RSC, as applicable, a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;
 
(ix)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party, RSC
or Subsidiaries of a Loan Party;
 
(x)           any breach of this Agreement or any other Loan Document by any
party thereto;
 
(xi)           the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party (or RSC, in the case of the RSC Letter of Credit
(PNC));
 
(xii)           the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;
 
(xiii)           the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and,
 
(xiv)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
 
2.9.8.
Indemnity.

 
In addition to amounts payable as provided in Section 9.5 [Reimbursement and
Indemnification of Administrative Agent by Loan Parties and RSC], the Loan
Parties (and RSC, in the case of the RSC Letter of Credit (PNC)) hereby agree to
protect, indemnify, pay and save harmless the Administrative Agent and any of
its Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Administrative Agent or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the
Administrative Agent or any of its Affiliates as determined by a final judgment
of a court of competent jurisdiction or (B) the wrongful dishonor by the
Administrative Agent or any of its Affiliates of a proper demand for payment
made under any Letter of Credit, except if such dishonor resulted from any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or Official Body (all such acts or omissions herein called
"Governmental Acts").
 
 
2.9.9.
Liability for Acts and Omissions.

 
As between any Loan Party (or RSC, in the case of the RSC Letter of Credit
(PNC)) and the Administrative Agent, or any of its Affiliates, such Loan Party
(or RSC, in the case of the RSC Letter of Credit (PNC)) assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, the Administrative Agent shall not be responsible for any of
the following including any losses or damages to any Loan Party (or RSC, in the
case of the RSC Letter of Credit (PNC)) or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Administrative Agent or any of its Affiliates shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party (or RSC, in the case of the RSC Letter of Credit (PNC))
against any beneficiary of such Letter of Credit, or any such transferee, or any
dispute between or among any Loan Party (or RSC, in the case of the RSC Letter
of Credit (PNC)) and any beneficiary of any Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, electronic mail, cable, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent or any of its Affiliates, as applicable, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the Administrative Agent's or any of its Affiliate's rights
or powers hereunder.  Nothing in the preceding sentence or the immediately
succeeding paragraph shall relieve the Administrative Agent from liability for
the Administrative Agent's gross negligence or willful misconduct in connection
with actions or omissions described in such clauses (i) through (viii) of such
sentence or the immediately succeeding paragraph.  In no event shall the
Administrative Agent or any of its Affiliates be liable to any Loan Party or RSC
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys' fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, the Administrative Agent and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Administrative Agent or such Affiliate to have been
authorized or given by or on behalf of the applicant Loan Party (or RSC, in the
case of the RSC Letter of Credit (PNC)) for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit; (iii)
may honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Administrative Agent or its Affiliate; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
Laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Administrative Agent or its Affiliate
in any way related to any order issued at the applicant's request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an "Order") and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Administrative Agent or any
of its Affiliates under or in connection with the Letters of Credit issued by it
or any documents and certificates delivered thereunder, if taken or omitted in
good faith and absent gross negligence by the Administrative Agent, shall not
put the Administrative Agent or any of its Affiliates under any resulting
liability to the Borrower or any Bank.
 
 
2.10
Reduction of Revolving Credit Commitments.

 
The Borrowers shall have the right at any time after the Closing Date upon five
(5) days' prior written notice to the Administrative Agent to permanently reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments, in a minimum amount of Ten Million and 00/100 Dollars
($10,000,000.00) and whole multiples of One Million and 00/100 Dollars
($1,000,000.00), or to terminate completely the Revolving Credit Commitments,
without penalty or premium except as hereinafter set forth; provided that any
such reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 4.6.2 [Indemnity] hereof) to the extent necessary to cause the aggregate
Dollar Equivalent Revolving Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Credit Commitments as so
reduced or terminated.  Any notice to reduce the Revolving Credit Commitments
under this Section 2.10 [Reduction of Revolving Credit Commitment] shall be
irrevocable.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
 
2.11
Increase of Revolving Credit Commitments.

 
If at any time after the Closing Date, and so long as no Event of Default or
Potential Default has occurred and is continuing, the Borrower desires to
increase the Revolving Credit Commitments, the Borrower shall notify the
Administrative Agent, who will promptly notify each Bank thereof, provided that
any such increase shall be in a minimum amount of Twenty Five Million and 00/100
Dollars ($25,000,000.00) and the aggregate of all such increases shall not
exceed One Hundred Million and 00/100 Dollars ($100,000,000.00), without the
prior consent of all of the Banks.  The existing Banks shall have the right at
any time within thirty (30) days following such notice to increase their
respective Revolving Credit Commitments so as to provide such additional
Revolving Credit Commitment pro-rata in accordance with the Ratable Share of
each, and any portion of such requested increase which is not provided by any
such existing Bank shall be available to the other existing Banks; provided,
that if more than one existing Bank desires to increase its Revolving Credit
Commitment in respect of the portion not provided by an existing Bank, such
participating Banks shall provide such portion of the additional Revolving
Credit Commitments on a pro rata basis in accordance with the proportion that
their respective Ratable Share bears to each other, and thereafter, to the
extent not provided by existing Banks, to any additional lending institution or
institutions proposed by the Borrower and which is approved by the
Administrative Agent and which becomes a party to this Agreement pursuant to
documentation reasonably acceptable to the Administrative Agent and prepared at
the Borrower's expense, which documentation may be executed by the Borrower and
the Administrative Agent (as agent for the Banks) without further consent or
action of the Banks, such consent hereby deemed to be irrevocably given to the
Administrative Agent by the Banks; provided, however, that the Borrower shall
have the right to have all of such increase provided by such approved additional
lending institution or institutions if all the existing Banks decline to
increase their Revolving Credit Commitments to accommodate any such requested
increase.  No current Bank shall be obligated to increase its Revolving Credit
Commitment and any increase in the Revolving Credit Commitment by any current
Bank shall be in the sole discretion of such current Bank.  In the event of any
such increase in the aggregate Revolving Credit Commitments and in the Revolving
Credit Commitment of any Bank effected pursuant to the terms of this Section
2.11, new Notes shall, to the extent deemed reasonably necessary or appropriate
by the Administrative Agent, be executed and delivered by the Borrower and, to
the extent deemed appropriate by the Administrative Agent, the surrender and
cancellation of existing Note(s); and the Borrower shall execute and deliver
such additional documentation setting forth the new Revolving Credit Commitments
and Ratable Shares as the Administrative Agent shall reasonably request (which
documentation may be executed by the Borrower and the Administrative Agent (as
agent for the Banks) without further consent or action of the Banks, such
consent herein is deemed to be irrevocably given to the Administrative Agent by
the Banks).
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
 
2.12
Currency Repayments.

 
Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for Borrower to effect payment of a
Loan in the Optional Currency in which such Loan was made, or if Borrower
defaults in its obligations to do so, the Required Banks may at their option
permit such payment to be made (i) at and to a different location, subsidiary,
affiliate or correspondent of Administrative Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, Borrower shall make such payment and Borrower agrees to hold
each Bank harmless from and against any loss incurred by any Bank arising from
the cost to such Bank of any premium, any costs of exchange, the cost of hedging
and covering the Optional Currency in which such Loan was originally made, and
from any change in the value of Dollars, or such other currency, in relation to
the Optional Currency that was due and owing.  Such loss shall be calculated for
the period commencing with the first day of the Interest Period for such Loan
and continuing through the date of payment thereof.  Without prejudice to the
survival of any other agreement of Borrower hereunder, Borrower's obligations
under this Section 2.12 shall survive termination of this Agreement.
 
 
2.13
Optional Currency Amounts.

 
Notwithstanding anything contained herein to the contrary, Administrative Agent
may, with respect to notices by Borrower for Loans in an Optional Currency or
voluntary prepayments of less than the full amount of an Optional Currency
Borrowing Tranche, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, Administrative
Agent shall promptly notify Borrower and the Banks of such rounded amounts and
Borrower's request or notice shall thereby be deemed to reflect such rounded
amounts.
 
 
2.14
Defaulting Banks.

 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
 
2.14.1. fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Bank pursuant to Section 2.3 [Commitment Fees];
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
2.14.2. the Commitment and outstanding Loans of such Defaulting Bank shall not
be included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting Bank
in the case of an amendment, waiver or other modification requiring the consent
of such Bank or each Bank directly affected thereby;
 
2.14.3. if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Bank becomes a Defaulting Bank, then:
 
2.14.3.1                      all or any part of the outstanding Swing Loans and
Letter of Credit Obligations of such Defaulting Bank shall be reallocated among
the non-Defaulting Banks in accordance with their respective Ratable Shares but
only to the extent that (x) the Dollar Equivalent Revolving Facility Usage does
not exceed the total of all non-Defaulting Banks' Revolving Credit Commitments,
and (y) no Potential Default or Event of Default has occurred and is continuing
at such time;
 
2.14.3.2                      if the reallocation described in Section
2.14.3.1 above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such outstanding Swing Loans, and (y) second, cash
collateralize for the benefit of the Issuing Bank the Borrower's obligations
corresponding to such Defaulting Bank's Letter of Credit Obligations (after
giving effect to any partial reallocation pursuant to Section 2.14.3.1 above) in
a deposit account held at the Administrative Agent for so long as such Letter of
Credit Obligations are outstanding;
 
2.14.3.3                      if the Borrower cash collateralizes any portion of
such Defaulting Bank's Letter of Credit Obligations pursuant to Section
2.14.3.2 above, the Borrower shall not be required to pay any fees to such
Defaulting Bank pursuant to Section 2.9.2 [Letter of Credit Fees] with respect
to such Defaulting Bank's Letter of Credit Obligations during the period such
Defaulting Bank's Letter of Credit Obligations are cash collateralized;
 
2.14.3.4                      if the Letter of Credit Obligations of the
non-Defaulting Banks are reallocated pursuant to Section 2.14.3.1 above, then
the fees payable to the Banks pursuant to Section 2.9.2 shall be adjusted in
accordance with such non-Defaulting Banks' Ratable Share; and
 
2.14.3.5                      if all or any portion of such Defaulting Bank's
Letter of Credit Obligations are neither reallocated nor cash collateralized
pursuant to Section 2.14.3.1 or 2.13.3.2 above, then, without prejudice to any
rights or remedies of the Issuing Bank or any other Bank hereunder, all Letter
of Credit Fees payable under Section 2.9.2 with respect to such Defaulting
Bank's Letter of Credit Obligations shall be payable to the Issuing Bank (and
not to such Defaulting Bank) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and
 
2.14.4.                           so long as such Bank is a Defaulting Bank, PNC
shall not be required to fund any Swing Loans and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank is satisfied that the related exposure and the Defaulting Bank's then
outstanding Letter of Credit Obligations will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Banks and/or cash collateral will be
provided by the Borrower in accordance with Section 2.14.3, and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Banks in a manner consistent
with Section 2.14.3.1 (and such Defaulting Bank shall not participate therein).
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
If (i) a Bankruptcy Event with respect to a parent company of any Bank shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Bank has a good faith belief that any Bank has defaulted
in fulfilling its obligations under one or more other agreements in which such
Bank commits to extend credit, PNC shall not be required to fund any Swing Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless PNC or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Bank, satisfactory to PNC or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Bank hereunder.
 
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Bank agree in writing that a Defaulting Bank has adequately remedied all matters
that caused such Bank to be a Defaulting Bank, then the Administrative Agent
will so notify the parties hereto, and the Ratable Share of the Swing Loans and
Letter of Credit Obligations of the Banks shall be readjusted to reflect the
inclusion of such Bank's Commitment, and on such date such Bank shall purchase
at par such of the Loans of the other Banks (other than Swing Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Ratable Share.
 
 
2.15
European Monetary Union.

 
2.15.1.                      Payments In Euros Under Certain Circumstances.  If
(i) any Optional Currency ceases to be lawful currency of the nation issuing the
same and is replaced by the Euro or (ii) any Optional Currency and the Euro are
at the same time recognized by any governmental authority of the nation issuing
such currency as lawful currency of such nation and the Administrative Agent or
the Required Banks shall so request in a notice delivered to the Borrower, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency).  Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.
 
2.15.2.                      Additional Compensation Under Certain
Circumstances.  The Borrower agrees, at the request of any Bank, to compensate
such Bank for any loss, cost, expense or reduction in return that such Bank
shall reasonably determine shall be incurred or sustained by such Bank as a
result of the replacement of any Optional Currency by the Euro and that would
not have been incurred or sustained but for the transactions provided for
herein.  A certificate of any Bank setting forth such Bank's determination of
the amount or amounts necessary to compensate such Bank shall be delivered to
the Borrower and shall be conclusive absent manifest error so long as such
determination is made on a reasonable basis.  The Borrower shall pay such Bank
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.  Failure or delay on the part of any Bank to demand
compensation pursuant to this Section 2.15.2 shall not constitute a waiver of
such Bank's right to demand such compensation, provided, that the Borrower shall
not be required to compensate a Bank pursuant to this Section for any loss,
cost, expense or reduction incurred or sustained more than nine (9) months prior
to the date that such Bank delivers the applicable certificate notifying the
Borrower of any such loss, cost, expense and/or reduction.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
 
3.      INTEREST RATES
 
 
3.1
Interest Rate Options.

 
The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans (including a Borrowing Tranche to which the Base Rate
Option applies) and provided further that only the Base Rate or such other
interest rates as PNC Bank and the Borrower may agree to from time to time shall
apply to the Swing Loans.  If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank's highest lawful rate, the rate of
interest on such Bank's Loan shall be limited to such Bank's highest lawful
rate.  Notwithstanding any provisions to the contrary contained in this
Agreement or any other Loan Document, the Borrower shall not be required to pay,
and the Banks shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by applicable Law ("Excess
Interest").  If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Agreement or in any
other Loan Document, then, in such event:  (1) the provisions of this subsection
shall govern and control; (2) the Borrower shall not be obligated to pay any
Excess Interest; (3) any Excess Interest that the Banks may have received
hereunder shall be, at the option of the Required Banks, (a) applied as a credit
against the outstanding principal balance of the Obligations or accrued and
unpaid interest (not to exceed the maximum amount permitted by Law), (b)
refunded to the payor thereof, or (c) any combination of the foregoing; (4) the
interest rates provided for herein shall be automatically reduced to the maximum
lawful rate allowed from time to time under applicable Law, and this Agreement
and the other Loan Documents shall be deemed to have been and shall be reformed
and modified to reflect such reduction; and (5) the Borrower shall have no
action against the Administrative Agent or any Bank for any damages arising out
of the payment or collection of any Excess Interest (other than to enforce this
Section 3.1 [Interest Rate Options]).  Interest on the principal amount of each
Loan made in an Optional Currency shall be paid by the Borrower in such Optional
Currency.
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
3.1.1.
Revolving Credit Interest Rate Options.

 
The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans), except that no Loan to which a Base Rate shall
apply may be made in an Optional Currency:
 
(i)           Revolving Credit Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 365 or 366  days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
 
(ii)           Revolving Credit Euro-Rate Option:  A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed, provided that, for
Loans made in an Optional Currency for which a three hundred sixty five (365)
day basis is the only market practice available to the Administrative Agent,
such rate shall be calculated on the basis of a year of three hundred sixty five
(365) days) equal to the Euro-Rate plus the Applicable Margin.
 
 
3.1.2.
Swing Loan Interest Rate.

 
Subject to Section 2.5.3 [Swing Loans Under Cash Management Agreements], each
Swing Loan shall bear interest at a rate per annum equal to the Base Rate plus
the Applicable Margin with respect to Revolving Credit Loans bearing interest at
the Base Rate Option (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed), such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate.
 
 
3.1.3.
Rate Quotations.

 
The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the interest rates
and the applicable currency exchange rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Banks nor affect the rate of interest or the calculation of
Equivalent Amounts which thereafter are actually in effect when the election is
made.
 
 
3.2
Interest Periods.

 
At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Administrative Agent thereof at least four
(4) Business Days prior to the effective date of such Interest Rate Option, with
respect to an Optional Currency Loan, and three (3) Business Days prior to the
effective date of such Interest Rate Option with respect to a Dollar
Loan.  Subject to the terms and conditions of this Agreement, the notice shall
specify an Interest Period during which such Interest Rate Option shall
apply.  Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a Euro-Rate Option:
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
3.2.1.
Amount of Borrowing Tranche

 
The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) and not less than One Million and 00/100 Dollars ($1,000,000.00);
 
 
3.2.2.
Renewals

 
In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
 
 
3.3
Interest After Default.

 
To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:
 
 
3.3.1.
Interest Rate.

 
The rate of interest for each Loan otherwise applicable pursuant to Section 3.1
[Interest Rate Options], shall bear interest at a rate per annum equal to the
sum of the rate of interest applicable under the Base Rate Option plus an
additional two percent (2.0%) per annum, each Borrowing Tranche to which the
Euro-Rate Option applies shall automatically convert to the Base Rate Option at
the end of the applicable Interest Period and no Loans may be made as, renewed
or converted into a Borrowing Tranche to which the Euro-Rate Option applies;
 
 
3.3.2.
Letter of Credit Fees.

 
The Letter of Credit Fees otherwise applicable pursuant to Section 2.9.2 [Letter
of Credit Fees] shall be increased by two percent (2.0%) per annum;
 
 
3.3.3.
Other Obligations.

 
Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional two percent (2.0%) per annum from the time
such Obligation becomes due and payable and until it is paid in full; and
 
 
3.3.4.
Acknowledgment.

 
The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Banks are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
 
3.4
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

 
 
3.4.1.
Unascertainable.

 
If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:
 
(i)           adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
 
(ii)           a contingency has occurred which materially and adversely affects
the London interbank Eurodollar market relating to the Euro-Rate, the
Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Bank's Rights].
 
 
3.4.2.
Illegality; Increased Costs; Deposits Not Available.

 
If at any time any Bank shall have determined that:
 
(i)           the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Bank in good faith with any Law or by any Change in Law, or
 
(ii)           such Euro-Rate Option will not adequately and fairly reflect the
cost to such Bank of the establishment or maintenance of any such Loan, or
 
(iii)           after making all reasonable efforts, deposits of the relevant
amount in Dollars or the Optional Currency (as applicable) for the relevant
Interest Period for a Loan, or to banks generally, to which a Euro-Rate Option
applies, respectively, are not available to such Bank with respect to such Loan,
or to banks generally, in the interbank Eurodollar market,
 
then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Bank's Rights].
 
 
3.4.3.
Administrative Agent's and Bank's Rights.

 
In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Banks and the Borrower
thereof, and in the case of an event specified in Section 3.4.2 [Illegality;
Increased Costs; Etc.] above, such Bank shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Banks and the Borrower.  Upon
such date as shall be specified in such notice (which shall not be earlier than
the date such notice is given), the obligation of (A) the Banks, in the case of
such notice given by the Administrative Agent, or (B) such Bank, in the case of
such notice given by such Bank, to allow the Borrower to select, convert to or
renew a Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Bank shall have later notified the Administrative Agent, of the
Administrative Agent's or such Bank's, as the case may be, determination that
the circumstances giving rise to such previous determination no longer
exist.  If at any time the Administrative Agent makes a determination under
Section 3.4.1 [Unascertainable] and the Borrower has previously notified the
Administrative Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for the selection of, conversion to
or renewal of the Base Rate Option otherwise available with respect to such
Loans.  If any Bank notifies the Administrative Agent of a determination under
Section 3.4.2 [Illegality; Increased Costs; Etc.], the Borrower shall, subject
to the Borrower's indemnification Obligations under Section 4.6.2 [Indemnity],
as to any Loan of the Bank to which a Euro-Rate Option applies, on the date
specified in such notice either (i) as applicable, convert such Loan to the Base
Rate Option otherwise available with respect to such Loan or select a different
Optional Currency or Dollars, or (ii) prepay such Loan in accordance with
Section 4.4 [Voluntary Prepayments].  Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
3.5
Selection of Interest Rate Options; Selection of Optional Currency.

 
If the Borrower fails to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Loans under the Euro-Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 3.2 [Interest Periods], the
Borrower shall be deemed to have selected a one Month Interest Period to apply
to such Borrowing Tranche with no change in the currency in which such Loan was
originally made, commencing upon the last day of the existing Interest Period.
 
 
4.      PAYMENTS
 
 
4.1
Payments.

 
All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee, or other
fees or amounts due from the Borrower hereunder shall be payable prior to 11:00
a.m., Pittsburgh, Pennsylvania time, on the date when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, and without set-off, counterclaim or other deduction of any
nature, and an action therefor shall immediately accrue.  Such payments shall be
made to the Administrative Agent at the Principal Office for the account of PNC
Bank with respect to the Swing Loans and for the ratable accounts of the Banks
with respect to the Revolving Credit Loans in U.S. Dollars except that payments
of principal or interest shall be made in the currency in which such Loan was
made, and in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Banks, as applicable, in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh, Pennsylvania time, by the Administrative Agent with respect to the
Revolving Credit Loans and such payments are not distributed to the Banks on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Banks the Federal Funds Effective Rate in the case of Loans or other
amounts due in Dollars, or the Overnight Rate in the case of Loans or other
amounts due in an Optional Currency, with respect to the amount of such payments
for each day held by the Administrative Agent and not distributed to the
Banks.  The Administrative Agent's and each Bank's statement of account, ledger
or other relevant record shall, in the absence of manifest error, be conclusive
as the statement of the amount of principal of and interest on the Loans and
other amounts owing under this Agreement (including the Equivalent Amounts of
the applicable currencies where such computations are required) and shall be
deemed an "account stated."
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
 
4.2
Pro Rata Treatment of Banks.

 
Each borrowing of Revolving Credit Loans shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal or interest on the Revolving Credit Loans, Commitment Fees,
Letter of Credit Fees, or other fees (except for the Administrative Agent's Fee)
or amounts due from the Borrower hereunder to the Banks with respect to the
Revolving Credit Loans, shall (except as otherwise may be provided with respect
to a Defaulting Bank and except as provided in Section 3.4.3 [Administrative
Agent's and Bank's Rights] in the case of an event specified in Section 3.4
[Euro-Rate Unascertainable; Etc.], Section 4.4.2 [Replacement of a Bank] or
Section 4.6 [Additional Compensation in Certain Circumstances]) be payable
ratably among the Banks entitled to such payment in accordance with the amount
of principal or interest on the Revolving Credit Loans, Commitment Fees, Letter
of Credit Fees, and other fees (except for the Administrative Agent's Fee) or
amounts then due or payable to such Banks with respect to the Revolving Credit
Loans as set forth in this Agreement.  Notwithstanding any of the foregoing,
each borrowing or payment or pre-payment by the Borrower of principal, interest,
fees or other amounts from the Borrower with respect to Swing Loans shall be
made by or to PNC Bank according to Article 2 [Revolving Credit and Swing Loan
Facilities].
 
 
4.3
Interest Payment Dates.

 
Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each October, January, April and July after the
date hereof and on the Expiration Date or upon acceleration of the
Notes.  Interest on Loans to which the Euro-Rate Option applies and shall be due
and payable in the currency in which such Loan was made on the last day of each
Interest Period for such Loans and, if such Interest Period is longer than
ninety (90) days, also on the ninetieth (90th) day of such Interest
Period.  Interest on mandatory prepayments of principal under Section 4.5
[Mandatory Prepayments] shall be made in the currency in which such Loan was
made and shall be due on the date such mandatory prepayment is due.  Interest on
the principal amount of each Loan or other monetary obligation shall be due and
payable in the currency in which such Loan was made on demand after such
principal amount or other monetary obligation becomes due and payable (whether
on the stated maturity date, upon acceleration or otherwise).
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
 
4.4
Voluntary Prepayments.

 
 
4.4.1.
Right to Prepay.

 
The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 4.4.2 [Replacement of a Bank] below or in Section 4.6 [Additional
Compensation in Certain Circumstances]) in the currency in which such Loan was
made:
 
(i)           at any time with respect to any Loan to which the Base Rate Option
applies,
 
(ii)           on the last day of the applicable Interest Period with respect to
Loans to which a Euro-Rate Option applies, and
 
(iii)           on the date specified in a notice by any Bank pursuant to
Section 3.4 [Euro-Rate Unascertainable, Etc.] with respect to any Loan to which
a Euro-Rate Option applies.
 
Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 11:00 a.m., Pittsburgh,
Pennsylvania time, (a) at least one (1) Business Day prior to the date of
prepayment of Revolving Credit Loans denominated in U.S. Dollars, (b) at least
four (4) Business Days prior to the date of prepayment of Revolving Credit Loans
denominated in an Optional Currency, and (c) no later than 11:00 a.m.,
Pittsburgh, Pennsylvania time on the date of prepayment of Swing Loans, setting
forth the following information:
 
(w)           the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
 
(x)           a statement indicating the application of the prepayment between
the Swing Loans and the Revolving Credit Loans;
 
(y)           a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the Euro-Rate
Option applies; and
 
(z)           the total principal amount and currency of such prepayment, the
Dollar Equivalent amount of which (i) with respect to Revolving Credit Loans
shall be in integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) and not less than One Million and 00/100 Dollars ($1,000,000.00)
for each Borrowing Tranche to which the Euro-Rate Option applies and in integral
multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00) and not less
than the lesser of Five Hundred Thousand and 00/100 Dollars ($500,000.00) or the
outstanding principal amount or Revolving Credit Loans to which the Base Rate
Option applies and (ii) with respect to Swing Loans, in integral multiples of
One Hundred Thousand and 00/100 Dollars ($100,000.00) and not less than the
lesser of One Hundred Thousand and 00/100 Dollars ($100,000.00) or the
outstanding principal amount of the Swing Loans.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made in the currency in which such
Loan was made.  Except as provided in Section 3.4.3 [Administrative Agent's and
Bank's Rights], if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to Loans to which the Base Rate Option applies, then to
Loans to which the Euro-Rate Option applies, and then to Optional Currency
Loans.  Any prepayment hereunder shall be subject to the Borrower's Obligation
to indemnify the Banks under Section 4.6.2 [Indemnity].
 
 
4.4.2.
Replacement of a Bank.

 
In the event any Bank (i) gives notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), (iv) is a
Defaulting Bank or (v) has failed to consent to a proposed modification,
amendment or waiver which pursuant to the terms of Section 10.1 or any other
provision of any Loan Document requires the consent of all of the Banks and with
respect to which the Required Banks shall have granted their consent, (a) within
ninety (90) days after (w) receipt of such Bank's notice under Section 3.4
[Euro-Rate Unascertainable, Etc.] or 4.6.1 [Increased Costs, Etc.], (x) the date
such Bank has failed to fund Revolving Credit Loans because the making of such
Loans would contravene Law applicable to such Bank, (y) the date such Bank
became subject to the control of an Official Body or (z) the date such Bank
became a Defaulting Bank, as applicable, or (b) within ninety (90) days after
such Bank has failed to consent to a proposed modification, amendment or waiver,
Borrower shall be entitled to prepay the Loans of such Bank in whole (together
with all interest accrued thereon and any amounts required under Section 4.6
[Additional Compensation in Certain Circumstances] and any accrued interest due
on such amount and any related fees) and terminate such Bank's Commitment or to
have such Bank's Commitment replaced by one or more of the remaining Banks or a
replacement bank acceptable to the Administrative Agent pursuant to Section
10.11 hereof; provided, that the remaining Banks shall have no obligation
hereunder to increase their Commitments; provided, further to the extent the
Borrower elects to replace a Bank which gave the Borrower notice under Section
3.4 or 4.6.1 or which failed to fund a Revolving Credit Loan because the making
of such Loans would contravene any Law applicable to such Bank, it shall be
obligated to remove or replace, as the case may be, all Banks that have made
similar requests for compensation pursuant to Section 3.4 or Section 4.6.1 or
who have failed to fund such Loans.  Notwithstanding the foregoing, the
Administrative Agent may only be replaced subject to the requirements of
Section 9.14 [Successor Administrative Agent] and provided that all Letters of
Credit have expired or been terminated or replaced.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
 
4.4.3.
Change of Lending Office.

 
Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality, Etc.] or 4.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.  Nothing in this Section 4.3
[Interest Payment Dates] shall affect or postpone any of the Obligations of the
Borrower, any other Loan Party or RSC or the rights of the Administrative Agent
or any Bank provided in this Agreement.
 
 
4.5
Mandatory Prepayments.

 
 
4.5.1.
Currency Fluctuations

 
If on any Computation Date (i) the Dollar Equivalent Revolving Facility Usage is
equal to or greater than one hundred percent (100%) of the Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrower of the
same.  The Borrower shall pay or prepay Loans (subject to Borrower's indemnity
obligations under Sections 3.4 [Euro-Rate Unascertainable; Illegality; Increased
Costs, etc.] and 4.6 [Additional Compensation in Certain Circumstances]) within
one (1) Business Day after receiving such notice such that the Dollar Equivalent
Revolving Facility Usage shall not exceed the aggregate Commitments after giving
effect to such payments or prepayments.
 
 
4.5.2.
Application Among Interest Rate Options.

 
All prepayments required pursuant to this Section 4.5 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Dollar Loans subject to a
Euro-Rate Option and then to Optional Currency Loans subject to the Euro-Rate
Option.  In accordance with Section 4.6.2 [Indemnity], the Borrower shall
indemnify the Banks for any loss or expense, including loss of margin, incurred
with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.
 
 
4.6
Additional Compensation in Certain Circumstances.

 
 
4.6.1.
Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

 
 
- 57 -

--------------------------------------------------------------------------------

 
 
If any Law, guideline or interpretation or any Change in Law :
 
(i)           subjects any Bank to any tax or changes the basis of taxation with
respect to this Agreement, the Notes, the Loans, the Letters of Credit or
payments by the Borrower of principal, interest, Commitment Fees, or other
amounts due from the Borrower hereunder or under the Notes (except for taxes on
or measured by the overall net income of such Bank),
 
(ii)           imposes, modifies or deems applicable any reserve, special
deposit or similar requirement against credits or commitments to extend credit
extended by, or assets (funded or contingent) of, deposits with or for the
account of, or other acquisitions of funds by, any Bank or any lending office of
any Bank, or
 
(iii)           imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank or any lending office of
any Bank under this Agreement, and the result of any of the foregoing is to
increase the cost to, reduce the income receivable by, or impose any expense
(including loss of margin) upon any Bank or its lending office with respect to
this Agreement, the Notes or the making, maintenance or funding of any part of
the Loans (or, in the case of any capital adequacy or similar requirement, to
have the effect of reducing the rate of return on any Bank's capital, taking
into consideration such Bank's customary policies with respect to capital
adequacy) by an amount which such Bank in its sole discretion deems to be
material, such Bank shall from time to time notify the Borrower and the
Administrative Agent of the amount determined in good faith (using any averaging
and attribution methods employed in good faith) by such Bank to be necessary to
compensate such Bank for such increase in cost, reduction of income, additional
expense or reduced rate of return.  Such notice shall set forth in reasonable
detail the basis for such determination.  Such amount shall be due and payable
by the Borrower to such Bank ten (10) Business Days after such notice is given.
 
 
4.6.2.
Indemnity.

 
In addition to the compensation required by Section 4.6.1 [Increased Costs,
Etc.], each Loan Party shall indemnify each Bank against all liabilities, losses
or expenses (including loss of margin, any foreign exchange losses, any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan, from fees payable to terminate the deposits from which such
funds were obtained or from the performance of any foreign exchange contract and
any customary administrative expenses of such Bank) which such Bank sustains or
incurs as a consequence of any:
 
(i)           payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
 
(ii)           attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests] or Section 3.2 [Interest Periods]
or notice relating to prepayments under Section 4.4 [Voluntary Prepayments], or
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(iii)           default by a Loan Party or RSC in the performance or observance
of any covenant or condition contained in this Agreement or any other Loan
Document, including any failure of the Borrower to pay when due (by acceleration
or otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
 
If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Loan Parties to such
Bank ten (10) Business Days after such notice is given.
 
 
4.6.3.
Delay in Requests.

 
Failure or delay on the part of any Bank to demand compensation pursuant to this
Section 4.6 shall not constitute a waiver of such Bank's right to demand such
compensation, provided, that the Borrower shall not be required to compensate a
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Bank notifies the
Borrower of the Law or Change in Law giving rise to such increased costs or
reductions and of such Bank's intention to claim compensation therefor (except
that, if the Law or Change in Law giving rise to such increased costs or
reductions in retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
 
 
4.7
Interbank Market Presumption.

 
For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Bank and the Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the applicable interbank market
regardless whether it did so or not; and, each Bank's and the Administrative
Agent's determination of amounts payable under, and actions required or
authorized by, Sections 3.4 [Euro-Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and 4.6.2 [Indemnity] shall be calculated, at
each Bank's and the Administrative Agent's option, as though each Bank and the
Administrative Agent funded each Borrowing Tranche of Loans under the Euro-Rate
Option through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the Euro-Rate applicable to such Loans, whether in fact
that is the case.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
 
4.8
Taxes.

 
 
4.8.1.
No Deductions.

 
All payments made by Borrower hereunder and under each Note shall be made free
and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding taxes imposed on the net income of any Bank and all income
and franchise taxes applicable to any Bank of the United States (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as "Taxes").  If Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.8.1) each Bank
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant tax
authority or other authority in accordance with applicable Law.
 
 
4.8.2.
Stamp Taxes.

 
In addition, Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges, or similar levies which
arise from any payment made hereunder or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement or
any Note (hereinafter referred to as "Other Taxes").
 
 
4.8.3.
Indemnification for Taxes Paid by a Bank.

 
Borrower shall indemnify each Bank for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8.3) paid by any Bank and
any liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within thirty (30) days
from the date a Bank makes written demand therefor.
 
 
4.8.4.
Certificate.

 
Within thirty (30) days after the date of any payment of any Taxes by Borrower,
Borrower shall furnish to each Bank, at its address referred to herein, the
original or a certified copy of a receipt evidencing payment thereof.  If no
Taxes are payable in respect of any payment by Borrower, such Borrower shall, if
so requested by a Bank, provide a certificate of an officer of Borrower to that
effect.
 
 
4.8.5.
Survival.

 
Without prejudice to the survival of any other agreement of Borrower hereunder,
the agreements and obligations of Borrower contained in Sections 4.8.1 through
4.8.4 shall survive the payment in full of principal and interest hereunder and
under any instrument delivered hereunder.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
 
4.8.6.
FATCA.

 
For purposes of this Section 4.8 [Taxes], the term "Law" includes FATCA.
 
 
4.9
Judgment Currency.

 
 
4.9.1.
Currency Conversion Procedures for Judgments.

 
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the "Original
Currency") into another currency (the "Other Currency"), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.
 
 
4.9.2.
Indemnity in Certain Events.

 
The obligation of Borrower in respect of any sum due from Borrower to any Bank
hereunder shall, notwithstanding any judgment in an Other Currency, whether
pursuant to a judgment or otherwise, be discharged only to the extent that, on
the Business Day following receipt by any Bank of any sum adjudged to be so due
in such Other Currency, such Bank may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency.  If the
amount of the Original Currency so purchased is less than the sum originally due
to such Bank in the Original Currency, Borrower agrees, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Bank against
such loss.
 
 
4.10
Settlement Date Procedures.

 
In order to minimize the transfer of funds between the Banks and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC Bank may make Swing Loans as provided in Section 2.1.2 [Swing Loans]
hereof during the period between Settlement Dates.  Not later than 10:00 a.m.,
Pittsburgh, Pennsylvania time on each Settlement Date, the Administrative Agent
shall notify each Bank of its Ratable Share of the total of the Revolving Credit
Loans (each a "Required Share").  Prior to 2:00 p.m., Pittsburgh, Pennsylvania
time on such Settlement Date, each Bank shall pay to the Administrative Agent
the amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Bank its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans.  The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day.  These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 4.10 [Settlement Date Procedures] shall relieve the
Banks of their obligations to fund Revolving Credit Loans on dates other than a
Settlement Date pursuant to Section 2.1.1 [Revolving Credit Loans].  The
Administrative Agent may at any time at its option for any reason whatsoever
require each Bank to pay immediately to the Administrative Agent such Bank's
Ratable Share of the outstanding Revolving Credit Loans and each Bank may at any
time require the Administrative Agent to pay immediately to such Bank its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
5.      REPRESENTATIONS AND WARRANTIES
 
 
5.1
Representations and Warranties.

 
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Banks as follows:
 
 
5.1.1.
Organization and Qualification.

 
Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization.  Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary.
 
 
5.1.2.
Capitalization and Ownership.

 
All of the authorized capital stock of the Borrower, and the shares (referred to
herein as the "Shares") of the Borrower that are issued and outstanding have
been validly issued and are fully paid and nonassessable.  There are no options,
warrants or other rights outstanding to purchase any such shares except as
indicated on Schedule 5.1.2.
 
 
5.1.3.
Subsidiaries.

 
Schedule 5.1.3 states the name of each of the Borrower's Subsidiaries, its
jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the "Subsidiary Shares") and the
owners thereof if it is a corporation, its outstanding partnership interests
(the "Partnership Interests") if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the "LLC Interests") if it is a limited
liability company.  Each of the Loan Parties has good and marketable title to
all of the Subsidiary Shares, Partnership Interests and LLC Interests it
purports to own, free and clear in each case of any Lien.  All Subsidiary
Shares, Partnership Interests and LLC Interests have been validly issued, and
all Subsidiary Shares are fully paid and nonassessable.  All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be.  There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 5.1.3.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
 
5.1.4.
Power and Authority.

 
Each Loan Party and RSC has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.
 
 
5.1.5.
Validity and Binding Effect.

 
This Agreement has been duly and validly executed and delivered by each Loan
Party and RSC, and each other Loan Document which any Loan Party or RSC is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by such Loan Party or RSC on the required date of
delivery of such Loan Document.  This Agreement and each other Loan Document
constitutes, or will constitute, legal, valid and binding obligations of RSC and
each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against RSC and such Loan Party in accordance with
its terms, except to the extent that enforceability of any of such Loan Document
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting the enforceability of creditors' rights generally or
limiting the right of specific performance.
 
 
5.1.6.
No Conflict.

 
Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party or RSC nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or RSC or (ii) any material Law
or any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it is bound or to which it or any of its Subsidiaries is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries.
 
 
5.1.7.
Litigation.

 
There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any of its
Subsidiaries at law or equity before any Official Body which individually or in
the aggregate would reasonably be expected to result in any Material Adverse
Change.  None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in any Material Adverse Change.
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
 
5.1.8.
Title to Properties.

 
Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to (or ownership of) or valid leasehold interest in all properties, assets
and other rights which it purports to own or lease or which are reflected as
owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and in the case of property leased by such
Loan Party, subject to the terms and conditions of the applicable leases.  Upon
consummation of the transactions contemplated hereby, all leases of real
property are in full force and effect without the necessity for any consent
which has not previously been obtained.
 
 
5.1.9.
Financial Statements.

 
(i)           Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end the fiscal years ended December 30, 2012 (the
"Annual Statements").  The Annual Statements were compiled from the books and
records maintained by the Borrower's management, fairly represent the
consolidated financial condition of the Borrower and its Subsidiaries as of
their dates and the results of operations for the fiscal periods then ended and
have been prepared in accordance with GAAP consistently applied.
 
(ii)           Financial Projections.  The Borrower has delivered to the
Administrative Agent financial projections of the Borrower and its Subsidiaries
for the period from fiscal year 2013 through fiscal year 2017 derived from
various assumptions of the Borrower's management (the "Financial
Projections").  The Financial Projections represent Borrower's best estimate of
a reasonable range of possible results in light of the history of the business,
present and foreseeable conditions and the intentions of the Borrower's
management, it being understood that such projections are subject to significant
uncertainties and contingencies (such as those described in the Borrower's
periodic public financial disclosures), many of which are beyond the Borrower's
control, and that no assurance can be given that the projections will be
realized.  The Financial Projections accurately reflect the liabilities of the
Borrower and its Subsidiaries upon consummation of the transactions contemplated
hereby as of the Closing Date.
 
(iii)           Accuracy of Financial Statements.  Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Annual Statements
or in the notes thereto, and except as disclosed therein there are no unrealized
or anticipated losses from any commitments of the Borrower or any Subsidiary of
the Borrower, in each case which would reasonably be expected to cause a
Material Adverse Change.  Since December 30, 2012, no Material Adverse Change
has occurred.
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
 
5.1.10.
Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 
5.1.10.1  General.
 
The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.7 [Use of Proceeds] and 7.1.10 [Use of Proceeds].
 
5.1.10.2  Margin Stock.
 
None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than twenty five percent
(25%) of the reasonable value of the assets of such Loan Party or Subsidiary are
or will be represented by margin stock.
 
5.1.10.3  Section 20 Subsidiaries.
 
The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.
 
 
5.1.11.
Full Disclosure.

 
Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or any
Subsidiary of any Loan Party which has not been set forth in this Agreement or
in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Banks prior to or at the date hereof
in connection with the transactions contemplated hereby.
 
 
5.1.12.
Taxes.

 
All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party or any Subsidiary of any Loan Party have been filed,
and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  There are no agreements to which a Loan Party or a
Subsidiary of a Loan Party is a party or waivers granted to any Loan Party or
Subsidiary of a Loan Party extending the statutory period of limitations
applicable to any federal or other income tax return of any Loan Party or any
Subsidiary of any Loan Party for any period.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
 
5.1.13.
Consents and Approvals.

 
No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party or RSC, except any that
shall have been obtained or made on or prior to the Closing Date.
 
 
5.1.14.
No Event of Default; Compliance with Instruments.

 
No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties or any
Subsidiary of any Loan Party is in violation of (i) any term of its certificate
of incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents or (ii) any material agreement or instrument to
which it is a party or by which it or any of its properties may be subject or
bound where such violation would constitute a Material Adverse Change.
 
 
5.1.15.
Patents, Trademarks, Copyrights, Licenses, Etc.

 
Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without, to the knowledge of the
Loan Parties, alleged or actual conflict with the rights of others.
 
 
5.1.16.
Insurance.

 
Schedule 5.1.16 lists all insurance policies to which any Loan Party is a party,
all of which are valid and in full force and effect.  No notice has been given
or claim made to a Loan Party and, to the knowledge of the Loan Parties, no
grounds exist to cancel or avoid any insurance policies and other bonds to which
any Loan Party or any Subsidiary of any Loan Party is a party or to materially
reduce the coverage provided thereby.  Such policies and bonds provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of any Loan
Party in accordance with customary business practice in the industry of the Loan
Parties and their Subsidiaries.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
 
5.1.17.
Compliance with Laws.

 
The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws or Safety Laws
which are specifically addressed in Section 5.1.22 [Environmental Matters and
Safety Matters]) in all jurisdictions in which any Loan Party or any Subsidiary
of any Loan Party is presently or will be doing business except where the
failure to do so would not reasonably be expected to constitute a Material
Adverse Change.
 
 
5.1.18.
Material Contracts; Burdensome Restrictions.

 
All material contracts relating to the business operations of each Loan Party
and each Subsidiary of each Loan Party, including all employee benefit plans and
Labor Contracts are valid, binding and enforceable upon such Loan Party or
Subsidiary and, to the knowledge of the Loan Parties, each of the other parties
thereto in accordance with their respective terms, and there is no default
thereunder by a Loan Party or, to the Loan Parties' knowledge, by any other
parties thereto.  None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change or which restricts or prohibits any Loan Party or RSC from entering into,
and performing its obligations under, the transactions contemplated hereby.
 
 
5.1.19.
Investment Companies; Regulated Entities; Commodity Exchange Act.

 
None of the Loan Parties or any Subsidiary of any Loan Party is an "investment
company" registered or required to be registered under the Investment Company
Act of 1940 or under the "control" of an "investment company" as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
"investment company" or under such "control."  None of the Loan Parties or any
Subsidiary of any Loan Party is subject to any other federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.  The
Borrower is a Qualified ECP Guarantor.
 
 
5.1.20.
Plans and Benefit Arrangements.

 
Except as set forth on Schedule 5.1.20:
 
(i)           The Borrower and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans.  There has
been no Prohibited Transaction with respect to any Benefit Arrangement or any
Plan or, to the best knowledge of the Borrower and each member of the ERISA
Group, with respect to any Multiemployer Plan or Multiple Employer Plan, which
could result in any material liability of the Borrower or any other member of
the ERISA Group.  The Borrower and all other members of the ERISA Group have
made when due any and all payments required to be made under any agreement
relating to a Multiemployer Plan or a Multiple Employer Plan or any Law
pertaining thereto.  With respect to each Plan and Multiemployer Plan, the
Borrower and each other member of the ERISA Group (i) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (ii) have not incurred any liability to the PBGC, and (iii) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(ii)           To the best of the Borrower's knowledge, each Multiemployer Plan
and Multiple Employer Plan is able to pay benefits thereunder when due.
 
(iii)           Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.
 
(iv)           None of the assets of the Borrower or any member of the ERISA
Group is subject to any lien arising under Section 303(k)(1) or Section 4068 of
ERISA or Section 430(k) of the Internal Revenue Code, and, to the knowledge of
the Loan Parties, no fact or event exists which would give rise to any such
lien.
 
(v)           No Plan is, or is expected to be, in "at risk" status (as defined
in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code.
 
(vi)           Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither the Borrower
nor any other member of the ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
best knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.
 
(vii)           To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.
 
(viii)           All Plans, Benefit Arrangements and Multiemployer Plans have
been administered in accordance with their terms and applicable Law.
 
 
5.1.21.
Employment Matters.

 
Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would reasonably be expected to constitute a Material Adverse
Change.  There are no outstanding grievances, arbitration awards or appeals
therefrom arising out of the Labor Contracts or current or threatened strikes,
picketing, handbilling or other work stoppages or slowdowns at facilities of any
of the Loan Parties or any of their Subsidiaries which in any case would
reasonably be expected to constitute a Material Adverse Change.  The Borrower
has delivered to the Administrative Agent true and correct copies of each of the
Labor Contracts that are material to operations of any Loan Party.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
 
5.1.22.
Environmental Matters and Safety Matters.

 
Except as disclosed on Schedule 5.1.22:
 
(i)           None of the Loan Parties and none of the Subsidiaries of any Loan
Party have received any Environmental Complaint, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
Subsidiary or to any prior owner, operator or occupant of the Property which has
caused or would reasonably be expected to cause a Material Adverse Change, and
none of such Loan Parties or Subsidiaries have reason to believe that it might
receive an Environmental Complaint which has caused or would reasonably be
expected to cause a Material Adverse Change.
 
(ii)           No activity of any Loan Party or any Subsidiary of any Loan Party
at the Property is being or has been conducted in violation of any Environmental
Law or Environmental Permit which has caused or would reasonably be expected to
cause a Material Adverse Change and to the knowledge of any such Loan Party of
Subsidiary no activity of any predecessor of any Loan Party or Subsidiary or any
prior owner, operator or occupant of the Property was conducted in violation of
any Environmental Law which has caused or would reasonably be expected to cause
a Material Adverse Change.
 
(iii)           There are no Regulated Substances present on, in, under, or
emanating from, or to any Loan Party's or Subsidiary of any Loan Party's
knowledge, emanating to, the Property or any portion thereof which result in
Contamination and which would reasonably be expected to cause a Material Adverse
Change.
 
(iv)           Each Loan Party and each Subsidiary of each Loan Party has all
Environmental Permits and all such Environmental Permits are in full force and
effect except for those Environmental Permits which the failure to have will not
cause a Material Adverse Change.
 
(v)           Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains, as appropriate, all
Environmental Records except for those Environmental Records which the failure
to submit or maintain will not cause a Material Adverse Change.
 
(vi)           No portion of the Property is identified or to the knowledge of
each Loan Party and each Subsidiary of each Loan Party proposed to be identified
on any list of contaminated properties or other properties which pursuant to
Environmental Laws are the subject of a Remedial Action by an Official Body or
any other Person (including any such Loan Party or Subsidiary).
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(vii)           No portion of the Property constitutes an Environmentally
Sensitive Area except for those portions of the Property constituting an
Environmentally Sensitive Area which would not reasonably be expected to result
in a Material Adverse Change.
 
(viii)           No lien or other encumbrance authorized by Environmental Laws
exists against the Property and none of the Loan Parties nor any Subsidiary of
any Loan Party has any reason to believe that such a lien or encumbrance may be
imposed.
 
(ix)           The activities and operations of the Loan Parties and the
Subsidiaries of the Loan Parties are being conducted in material compliance with
applicable Safety Laws.
 
(x)           The Loan Parties and the Subsidiaries of the Loan Parties have not
received any Safety Complaints which have or would reasonably be expected to
result in a Material Adverse Change, and to the knowledge of the Loan Parties
and Subsidiaries, no Safety Complaints are being threatened which have or would
reasonably be expected to result in a Material Adverse Change and the Loan
Parties and Subsidiaries have no reason to believe that a Safety Complaint might
be received or instituted which have or would reasonably be expected to result
in a Material Adverse Change.
 
(xi)           Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains in its files, as applicable, all
Safety Filings and Records except for those Safety Filings and Records which the
failure to submit or maintain would not reasonably be expected to result in a
Material Adverse Change.
 
 
5.1.23.
Senior Debt Status.

 
The Obligations of each Loan Party and RSC under this Agreement, the Notes, the
Guaranty Agreements, the Borrower/RSC Guaranty Agreement and each of the other
Loan Documents to which any Loan Party or RSC is a party do rank and will rank
at least pari passu in priority of payment with all other Indebtedness of such
Loan Party or RSC, as the case may be, except Indebtedness of such Loan Party or
RSC, as the case may be, to the extent secured by Permitted Liens.  There is no
Lien upon or with respect to any of the properties or income of any Loan Party
or any Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens.
 
 
5.1.24.
Anti-Terrorism Laws.

 
5.1.24.1  General.
 
None of the Loan Parties nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction  that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
5.1.24.2   Executive Order No. 13224.
 
None of the Loan Parties, nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party, or their respective agents acting or benefiting in any capacity
in connection with the Loans, Letters of Credit or other transactions hereunder,
is any of the following (each a "Blocked Person"):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)           a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)           a Person with  which any  Bank is  prohibited  from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order No. 13224; or
 
(v)           a  Person that is named as a "specially  designated national" on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
 
(vi)           a Person who is affiliated or associated with a Person listed
above.
 
No Loan Party or to the knowledge of any Loan Party, any Affiliate of any Loan
Party or any of its agents acting in any capacity in connection with the Loans,
Letters of Credit or other transaction hereunder (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in
property  blocked  pursuant to the Executive Order No. 13224.
 
 
5.1.25.
Solvency.

 
After giving effect to the transactions contemplated by this Agreement and the
Loan Documents and the making of Loans and issuance of Letters of Credit
hereunder each Loan Party and RSC shall be Solvent.
 
 
5.1.26.
Anti-Money-Laundering/International Trade Law Compliance.

 
As of the Closing Date, the date of the making of each Loan or the date of the
issuance, amendment or extension of any Letter of Credit, the date of any
renewal, extension or modification of this Agreement or any other Loan Document,
and at all times until this Agreement has been terminated and all Obligations
arising hereunder have been indefeasibly paid in full, that: (a) no Covered
Entity (i) is a Sanctioned Person, (ii) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person, or
(iii) does business in or with, or derives any of its operating income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any law, regulation, order or directive enforced by any
Compliance Authority, (b) the proceeds of the Loans and/or Letters of Credit
will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Law or directive enforced by any Compliance
Authority; (c) the funds used to repay the Obligations are not derived from any
unlawful activity; and (d) each Covered Entity is in compliance with, and no
Covered Entity  engages in any dealings or transactions prohibited by, any laws
of the United States, including but not limited to any Anti-Terrorism Laws.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
 
5.2
Updates to Schedules.

 
Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.
 
 
6.      CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Bank to make Loans and the Administrative Agent to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties and RSC of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
 
 
6.1
First Loans and Letters of Credit.

 
On the Closing Date:
 
 
6.1.1.
Officer's Certificate.

 
The representations and warranties of each of the Loan Parties and RSC contained
in Section 5 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties and RSC shall have performed and complied with all covenants
and conditions hereof and thereof, no Event of Default or Potential Default
shall have occurred and be continuing or shall exist; and there shall be
delivered to the Administrative Agent for the benefit of each Bank one original
certificate (with sufficient copies for each Bank) of each of the Loan Parties,
dated the Closing Date and signed by the Chief Executive Officer, President,
Chief Financial Officer or other Authorized Officer of each of the Loan Parties,
to each such effect.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
 
6.1.2.
Secretary's Certificate.

 
There shall be delivered to the Administrative Agent for the benefit of each
Bank one original certificate (with sufficient copies for each Bank) dated the
Closing Date and signed by the Secretary or an Assistant Secretary of each of
the Loan Parties and RSC, certifying as appropriate as to:
 
(i)           the completion of all action required to have been taken by each
Loan Party and RSC by the Closing Date in connection with this Agreement and the
other Loan Documents;
 
(ii)           the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents to which they are a party and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of each Loan Party or RSC, as applicable, for
purposes of this Agreement and the true signatures of such officers, on which
the Administrative Agent and each Bank may conclusively rely; and
 
(iii)           copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Closing Date certified by the appropriate
governmental official, where applicable, together with certificates from the
appropriate governmental officials as to the continued existence and good
standing of each Loan Party and RSC in each jurisdiction where organized or
formed, as applicable, and each material jurisdiction where a Loan Party or RSC,
as applicable, is qualified to do business.
 
 
6.1.3.
Delivery of Loan Documents.

 
The Guaranty Agreements, the Borrower/RSC Guaranty Agreement, the Notes, the
Intercompany Subordination Agreement and any other Loan Documents required by
the Administrative Agent, shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Banks.
 
 
6.1.4.
Opinion of Counsel.

 
There shall be delivered to the Administrative Agent for the benefit of each
Bank one (1) original, with sufficient copies for the Banks, of a written
opinion of the Borrower's in-house counsel, dated the Closing Date and in form
and substance satisfactory to the Administrative Agent and its counsel.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
 
6.1.5.
Legal Details.

 
All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.
 
 
6.1.6.
Payment of Fees.

 
The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Banks to the extent not previously paid,
all commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Administrative Agent and the Banks are entitled to be
reimbursed.
 
 
6.1.7.
Consents.

 
All material consents required to effectuate the transactions contemplated
hereby shall have been obtained.
 
 
6.1.8.
Officer's Certificate Regarding MACs.

 
Since December 30 2012, no Material Adverse Change shall have occurred; prior to
the Closing Date, except as disclosed in any public filing of any Loan Party or
any Subsidiary of any Loan Party or otherwise disclosed to the Administrative
Agent in writing, there shall have been no material change in the management of
any Loan Party or any Subsidiary of any Loan Party; and there shall have been
delivered to the Administrative Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Chief Executive Officer, President or
Chief Financial Officer of each Loan Party to each such effect.
 
 
6.1.9.
No Violation of Laws.

 
The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party, RSC or any of the Banks.
 
 
6.1.10.
No Actions or Proceedings.

 
No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents  or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
 
6.1.11.
Lien Searches.

 
The Administrative Agent shall have obtained copies of record searches
(including UCC searches and judgments), at the state level for each material
location of each applicable Loan Party and in each Loan Party's respective
jurisdiction of organization evidencing that no Liens exist against any Loan
Party except Permitted Liens or those Liens that are or will be released or
terminated in connection herewith.
 
 
6.1.12.
Insurance Policies.

 
The Loan Parties shall have delivered a certificate of insurance acceptable to
the Administrative Agent that adequate insurance in compliance with
Section 7.1.3 [Maintenance of Insurance] is in full force and effect and that
all premiums then due thereon have been paid and that the Administrative Agent
on behalf of the Banks is entitled to thirty (30) days prior notice of
cancellation or material reduction in coverage on all such policies.
 
 
6.1.13.
Termination Statements:  Release Statements and Other Releases.

 
Evidence satisfactory to the Administrative Agent that all necessary termination
statements, release statements and other releases in connection with all Liens
(other than Permitted Liens) have been filed or satisfactory arrangements have
been made for such filing (including payoff letters, if applicable, in form and
substance satisfactory to the Administrative Agent).
 
 
6.1.14.
Repayment of Prohibited Indebtedness.

 
All Indebtedness not permitted under Section 7.2.1 [Indebtedness] shall have
been paid in full and all related documentation shall have been terminated.
 
 
6.1.15.
Other Documents and Conditions.

 
The Loan Parties shall have delivered such other documents and satisfied such
other conditions as may reasonably be requested to be submitted to the
Administrative Agent or any Bank by the terms of this Agreement or of any Loan
Document or set forth on the closing checklist with respect to the transactions
contemplated by this Agreement.
 
 
6.2
Each Additional Loan or Letter of Credit.

 
It shall be a condition precedent to the making any Loans or issuing any Letters
of Credit other than Loans made or Letters of Credit issued on the Closing Date,
that after giving effect to the proposed extensions of credit:  (i) the
representations and warranties of the Loan Parties and RSC contained in
Section 5 [Representations and Warranties] and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties and RSC shall have performed and complied with all
covenants and conditions hereof; (ii) no Event of Default or Potential Default
shall have occurred and be continuing or shall exist; (iii) the making of the
Loans or issuance of such Letter of Credit shall not contravene any Law
applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Banks; and (iv) the Borrower shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or application for a Letter of Credit
as the case may be.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
7.      COVENANTS
 
7.1  
Affirmative Covenants.

 
The Loan Parties and RSC, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings, and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties' and RSC's other Obligations
under the Loan Documents and termination of the Commitments, the Loan Parties
and RSC shall comply at all times with the following affirmative covenants:
 
7.1.1.  
Preservation of Existence, Etc.

 
Each Loan Party shall and shall cause each of its Subsidiaries to maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 7.2.6 [Liquidations, Mergers, Etc.].
 
7.1.2.  
Payment of Liabilities, Including Taxes, Etc.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change.
 
7.1.3.  
Maintenance of Insurance.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent.  At the
request of the Administrative Agent, the Loan Parties shall deliver to the
Administrative Agent (x) on the Closing Date and annually thereafter an original
certificate of insurance signed by the Loan Parties' independent insurance
broker describing and certifying as to the existence of the insurance required
to be maintained by this Agreement and the other Loan Documents, and (y) from
time to time a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
7.1.4.  
Maintenance of Properties and Leases.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.
 
7.1.5.  
Maintenance of Patents, Trademarks, Etc.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.
 
7.1.6.  
Visitation Rights.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit, during normal business hours and inspect any
of its properties and to examine and make excerpts from its books and records
and discuss its business affairs, finances and accounts with its officers, all
in such detail and at such times and as often as any of the Banks may reasonably
request, provided that each Bank shall provide the Borrower and the
Administrative Agent with reasonable notice prior to any visit or
inspection.  In the event any Bank desires to visit and inspect any Loan Party,
such Bank shall make a reasonable effort to conduct such visit and inspection
contemporaneously with any visit and inspection to be performed by the
Administrative Agent.
 
7.1.7.  
Keeping of Records and Books of Account.

 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs covered thereby.
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
7.1.8.  
Plans and Benefit Arrangements.

 
The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements, Multiemployer
Plans and Multiple Employer Plans.
 
7.1.9.  
Compliance with Laws.

 
Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 [Compliance
with Laws] if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would reasonably be expected to constitute a Material
Adverse Change.
 
7.1.10.  
Use of Proceeds.

 
The Loan Parties and RSC will use the Letters of Credit and the proceeds of the
Loans for the purposes stated in Section 2.7 [Use of Proceeds].  Neither the
Loan Parties nor RSC shall use the Letters of Credit or the proceeds of the
Loans for any purposes which contravenes any applicable Law or any provision
hereof.
 
7.1.11.  
Subordination of Intercompany Loans.

 
Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.
 
7.1.12.  
Anti-Terrorism Laws.

 
The Loan Parties and their respective Affiliates and agents shall not knowingly
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrower shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole reasonable
discretion, confirming Borrower's compliance with this Section 7.1.12
[Anti-Terrorism Laws].
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
7.1.13.  
Anti-Money-Laundering/International Trade Law Compliance.

 
 Each Borrower shall immediately notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.
 
7.2  
Negative Covenants.

 
The Loan Parties and RSC, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties' and RSC's other Obligations
hereunder and termination of the Commitments, the Loan Parties and RSC shall
comply with the following negative covenants:
 
7.2.1.  
Indebtedness.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:
 
(i) Indebtedness under the Loan Documents;
 
(ii) Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof, or an increase in the effective interest rate thereof, or an
earlier maturity date for any payment payable thereunder, or the provision of
any security or guaranties therefor, or other significant change in the terms
thereof);
 
(iii) Indebtedness which does not exceed Twenty Five Million and 00/100 Dollars
($25,000,000.00) in the aggregate at any time outstanding in the form of
capitalized leases or secured by Purchase Money Security Interests;
 
(iv) Indebtedness of a Loan Party to another Loan Party which is subordinated in
accordance with the provisions of Section 7.1.11 [Subordination of Intercompany
Loans];
 
(v) Any (a) Bank-Provided Hedge or (b) Indebtedness under any Other
Bank-Provided Financial Services Product; provided however, the Loan Parties and
their Subsidiaries shall enter into a Bank-Provided Hedge only for hedging
(rather than speculative) purposes.
 
(vi) Indebtedness arising from Hedge Agreements consisting of bona fide hedging
contracts intended to protect against material fluctuations in the cost of
energy, milk and other commodities used in the ordinary course of the Borrower's
business; provided that the Indebtedness associated with such Hedge Agreements
does not exceed Fifteen Million and 00/100 Dollars ($15,000,000.00) in the
aggregate at any time;
 
(vii) Guaranties permitted under Section 7.2.3 [Guaranties];
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
(viii) Indebtedness under the Jeffersontown IRB, provided that the principal
amount is not subsequently increased (such Jeffersontown IRB shall continue to
be permitted Indebtedness hereunder if CDL should subsequently sell its rights
thereunder to a Person which is not an Affiliate of the Borrower);
 
(ix) Unsecured Indebtedness incurred in connection with the issuance by any Loan
Party of Indebtedness evidenced by privately placed notes, provided that (1)
such Indebtedness is pari passu in right of payment with the Indebtedness
hereunder, (2) immediately prior to and after giving effect to such
Indebtedness, no Event of Default or Potential Default shall have occurred
hereunder, and (3) the terms and conditions of such Indebtedness are (a) no more
restrictive than the terms and conditions of this Agreement and (b) reasonably
acceptable to the Administrative Agent;
 
(x) Indebtedness of any Person that becomes a Subsidiary of a Loan Party as a
result of a Permitted Acquisition existing on the date of such acquisition
provided that (i) such Indebtedness was not created in anticipation of such
acquisition, (ii) no Loan Party other than such new Subsidiary shall have any
liability or other obligation with respect to such Indebtedness and (iii) the
aggregate principal amount for all Indebtedness permitted under this clause (x)
shall not at any time exceed Ten Million and 00/100 Dollars ($10,000,000.00);
 
(xi) Indebtedness in respect of performance bonds, surety bonds, appeal bonds,
completion guarantees or like instruments or with respect to workers'
compensation claims, in each case incurred in the ordinary course of business
and consistent with past practice;
 
(xii) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed Fifteen Million and 00/100 Dollars ($15,000,000.00) at any time
outstanding; and
 
(xiii) unsecured Indebtedness not otherwise covered by any of the foregoing in
an amount not to exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in
the aggregate at any time outstanding.
 
7.2.2.  
Liens.

 
Each of the Loan Parties shall not and shall not permit any of their
Subsidiaries to at any time create, incur, assume or suffer to exist any Lien on
any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.
 
7.2.3.  
Guaranties.

 
Each of the Loan Parties shall not and shall not permit any of their
Subsidiaries to at any time, directly or indirectly, become or be liable in
respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for (i)
endorsements of checks and other negotiable instruments for deposit or
collection in the ordinary course of business, (ii) Guaranties of Indebtedness
of the Loan Parties permitted in Section 7.2.1 [Indebtedness], (iii) the
Borrower/RSC Guaranty, (iv) Guaranties of the Indebtedness permitted by clause
(xii) of Section 7.2.1 [Indebtedness], (v) other Guaranties by any Loan Party or
any Subsidiary of a Loan Party which guaranteed obligations shall not exceed
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) in the aggregate at any
time for all Loan Parties and Subsidiaries of Loan Parties or (vi) Guaranties
that are in existence on the Closing Date and set forth on Schedule 7.2.3.
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
7.2.4.  
Loans and Investments.

 
Each of the Loan Parties shall not and shall not permit any of their
Subsidiaries to, at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) or limited
liability company interest in, or any other investment or interest in, or make
any capital contribution to, any other Person, or agree, become or remain liable
to do any of the foregoing, except:
 
(i) trade credit extended on usual and customary terms in the ordinary course of
business;
 
(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
 
(iii) Permitted Investments and loans existing on the date of this Agreement and
described on Schedule 1.1(P)(1);
 
(iv) loans, advances and investments to, or in, a Loan Party;
 
(v) loans, advances and investments in or to Foreign Subsidiaries and foreign
joint ventures in an aggregate amount at any time for all such Foreign
Subsidiaries and foreign joint ventures of Sixty Million and 00/100 Dollars
($60,000,000.00); provided, however, that such amount shall not include any
loans, advances and investments made by a Loan Party in or to a Foreign
Subsidiary or foreign joint venture to the extent such loan, advance or
investment is made with proceeds such Loan Party has received as a result of the
sale by such Loan Party of the stock or other ownership interests of a Foreign
Subsidiary of such Loan Party or the joint venture interests of a foreign joint
venture to which such Loan Party is a party;
 
(vi) loans, advances and investments in or to franchisees of any Loan Party and
the Papa John's Marketing Fund, in an aggregate amount (including all amounts as
of the Closing Date as set forth on Schedule 1.1(P)(1) attached hereto) at any
time for all such parties of Eighty-Five Million and 00/100 Dollars
($85,000,000.00);
 
(vii) loans, advances and investments in or to domestic joint ventures in an
aggregate amount (including all amounts as of the Closing Date as set forth on
Schedule 1.1(P)(1) attached hereto) at any time for all such domestic joint
ventures of Thirty Million and 00/100 Dollars ($30,000,000.00); provided,
however, that such amount shall not include any loans, advances and investments
made by a Loan Party in or to a domestic joint venture to the extent such loan,
advance or investment is made with (a) proceeds such Loan Party has received as
a result of the sale by such Loan Party of the joint venture interests of a
domestic joint venture to which such Loan Party is a party, or (b) proceeds of
distributions such Loan Party has received as a result of its joint venture
interest in such joint venture;
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
(viii) investments in Bank-Provided Hedges and other Hedge Agreements as
permitted by Section 7.2.1(vi);
 
(ix) investments consisting of notes payable to any such Loan Party or any such
Subsidiary in connection with the sale by such Loan Party or such Subsidiary of
any properties or assets as permitted by Section 7.2.7(v) hereof, in an
aggregate amount at any time for all such investments not to exceed Fifteen
Million and 00/100 Dollars ($15,000,000.00);
 
(x) loans, advances and investments (including, but not limited to, the
RSC/Borrower Letter of Credit) in or to RSC in an aggregate amount at any time
of Eighteen Million and 00/100 Dollars ($18,000,000.00);
 
(xi) Permitted Acquisitions, including Subsidiaries acquired pursuant to
Permitted Acquisitions and investments of such Subsidiaries at the time of their
respective acquisition pursuant to Permitted Acquisitions; and
 
(xii) ownership of equity interests or securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or any of its Subsidiaries in the ordinary course of business and
consistent with past practice or as security for any such Indebtedness or claim.
 
7.2.5.  
Dividends and Related Distributions.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests or on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests; provided, however, so long as no Event
of Default or Potential Default shall exist immediately prior to or after giving
effect to any such dividend or distribution, or purchase, redemption, retirement
or acquisition of its shares of capital stock (or warrants, options or rights
therefor), the Loan Parties may effect any of such transactions.  In addition,
the Borrower shall not permit its Subsidiaries to enter into or otherwise be
bound by any agreement prohibiting or restricting the payment of dividends or
distributions to the Borrower.
 
7.2.6.  
Liquidations, Mergers, Consolidations, Acquisitions.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
(i) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is directly or indirectly wholly-owned by one or more of the
other Loan Parties;
 
(ii) any Subsidiary of a Loan Party which is not a Loan Party may consolidate or
merge into another Subsidiary of a Loan Party which is not a Loan Party;
 
(iii) the Borrower may dissolve or wind-up any of its Subsidiaries that are not
Loan Parties;
 
(iv) any Loan Party may acquire, whether by purchase or by merger, (A) all or
substantially all of the ownership interests of another Person or (B) all or
substantially all of the assets of another Person or of a business or division
of another Person (each a "Permitted Acquisition"), provided that, each of the
following requirements is met:
 
(a) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall, unless not required by Section 7.2.9 [Subsidiaries, Partnerships,
Etc.], execute a Guarantor Joinder and such other documents required by Section
10.18 [Joinder of Guarantors] and join this Agreement as a Guarantor pursuant to
Section 10.18 [Joinder of Guarantors] on or before the date of such Permitted
Acquisition;
 
(b) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;
 
(c) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be similar to or
substantially the same as one or more line or lines of business conducted by the
Loan Parties and shall comply with Section 7.2.10 [Continuation of or Change in
Business]; and
 
(d) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition.
 
7.2.7.  
Dispositions of Assets or Subsidiaries.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible, (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles, with
or without recourse, or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:
 
(i) transactions involving the sale of inventory in the ordinary course of
business;
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(ii) any sale, transfer or lease of properties or assets in the ordinary course
of business which are no longer necessary or required in the conduct of such
Loan Party's or its Subsidiary's business;
 
(iii) any sale, transfer or lease of properties or assets by any Loan Party or
its Subsidiary to a Loan Party or, solely with respect to a Subsidiary that is
not a Loan Party, to another Subsidiary;
 
(iv) any sale, transfer or lease of properties or assets in the ordinary course
of business which are replaced by substitute properties or assets acquired or
leased within the terms of this Agreement;
 
(v) any sale, transfer or lease of properties or assets, other than those
specifically excepted pursuant to clauses (i) through (iv) above, provided that:
 
(a) there shall not exist any Event of Default or Potential Default immediately
prior to and after giving effect to such sale; and
 
(b) the aggregate value of such assets sold, transferred or leased by the Loan
Parties and their Subsidiaries during the term of this Agreement shall not
exceed Sixty Five Million and 00/100 Dollars ($65,000,000.00).
 
7.2.8.  
Affiliate Transactions.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party) unless such transaction (a) is not otherwise
prohibited by this Agreement, (b) is entered into in the ordinary course of
business upon fair and reasonable arm's-length terms and conditions and (c) is
in accordance with all applicable Law.
 
7.2.9.  
Subsidiaries, Partnerships and Joint Ventures; Excluded Subsidiaries.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Guarantor on the Closing Date;
(ii) any Excluded Subsidiary; and (iii) any Subsidiary formed or acquired after
the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 10.18 [Joinder of Guarantors]; provided, however, if such Subsidiary (a)
is acquired by a Loan Party or Subsidiary of a Loan Party and is a Foreign
Subsidiary or (b) is formed or organized as a Foreign Subsidiary by a Loan Party
or Subsidiary of a Loan Party after the date of this Agreement, such Foreign
Subsidiary shall not be required to join this Agreement as a Guarantor pursuant
to Section 10.18 [Joinder of Guarantors] if the execution of a Guaranty
Agreement or the Guarantor Joinder would cause material adverse tax consequences
to the Borrower under Section 956 of the Internal Revenue Code as demonstrated
to the reasonable satisfaction of the Administrative Agent.
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
Except for loans, advances and investments permitted by Section 7.2.4 hereof,
each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, become or agree to (1) become a general or limited partner in any general or
limited partnership, except that the Loan Parties may be general or limited
partners in other Loan Parties, (2) become a member or manager of, or hold a
limited liability company interest in, a limited liability company, except that
the Loan Parties may be members or managers of, or hold limited liability
company interests in, other Loan Parties, or (3) become a joint venturer or hold
a joint venture interest in any joint venture.
 
7.2.10.  
Continuation of or Change in Business.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to engage in any business other than the operation and franchising of pizza
delivery, dine in and carryout restaurants, together with production,
manufacturing and all other services in support of such business and all
businesses incidental thereto, substantially as conducted and operated by such
Loan Party or Subsidiary during the present fiscal year, and such Loan Party
shall not permit any material change in such business.
 
7.2.11.  
Plans and Benefit Arrangements.

 
Each of the Loan Parties shall not:
 
(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;
 
(ii) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;
 
(iii) engage in a Prohibited Transaction with any Plan, Benefit Arrangement,
Multiemployer Plan or Multiple Employer Plan which, alone or in conjunction with
any other circumstances or set of circumstances resulting in liability under
ERISA, would constitute a Material Adverse Change;
 
(iv) permit any Plan to be in "at-risk" status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Internal Revenue Code);
 
(v) fail to make when due any contribution to any Multiemployer Plan or Multiple
Employer Plan that the Borrower or any member of the ERISA Group may be required
to make under any agreement relating to such Multiemployer Plan or Multiple
Employer Plan, or any Law pertaining thereto;
 
(vi) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a Material
Adverse Change;
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
(vii) terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a Material Adverse Change;
 
(viii) provide any form of security under Internal Revenue Code Section 436(f)
in order to avoid funding-based limits on benefits and benefit accruals under
any Plan, as required under Internal Revenue Code Section 436, or make any
amendment to a Plan for which contributions (in addition to contributions
required under ERISA Section 303) are required under Section 206(g)(2) of ERISA;
or
 
(ix) fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure is
likely to result in a Material Adverse Change.
 
7.2.12.  
Fiscal Year.

 
The Borrower shall not, and shall not permit any Subsidiary of the Borrower
(other than RSC) to, change its fiscal year from the fifty-two (52)/fifty-three
(53) week fiscal year beginning on the Monday closest to December 31 of each
calendar year and ending on the last Sunday in December of each calendar year;
provided, however that if during any calendar year December 31 is a Sunday such
fifty-two (52)/fifty-three (53) week period shall begin on January 1 of the
immediately following calendar year.
 
7.2.13.  
Changes in Organizational Documents.

 
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any material respect its certificate or articles of incorporation,
by-laws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents without providing at least five (5) calendar days prior written notice
to the Administrative Agent and the Banks and, in the event such change would be
adverse to the Banks as determined by the Administrative Agent in its sole
discretion, obtaining the prior written consent of the Required Banks.
 
7.2.14.  
Maximum Leverage Ratio.

 
The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the period equal to the four (4) fiscal
quarters then ended, to exceed 3.00 to 1.00.
 
7.2.15.  
Minimum Interest Coverage Ratio.

 
The Loan Parties shall not at any time permit the Interest Coverage Ratio,
calculated as of the end of each fiscal quarter for the period equal to the four
(4) fiscal quarters then ended, to be less than 3.50 to 1.00.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
7.2.16.  
Negative Pledges.

 
No Loan Party shall directly or indirectly enter into or assume or become bound
by, or permit any Subsidiary to enter into or assume or become bound by, any
agreement (other than this Agreement and the other Loan Documents), or any
provision of any certificate of incorporation, bylaws, partnership agreement,
operating agreement or other organizational formation or governing document
prohibiting the creation or assumption of any Lien or encumbrance upon any such
Loan Party's or Subsidiary's properties, whether now owned or hereafter created
or acquired, or otherwise prohibiting or restricting any transaction
contemplated hereby; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by any Law or by any Loan Document, (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement but only to the
extent such restriction or condition is limited to the specific assets subject
to a Permitted Lien, (iii) customary provisions in leases or other agreements
restricting assignment thereof, or (iv) restrictions or conditions imposed by
any agreement relating to the issuance by any Loan Party of Indebtedness
represented by privately placed notes as permitted by Section 7.2.1
[Indebtedness] of this Agreement.
 
7.3  
Reporting Requirements.

 
The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Banks:
 
7.3.1.  
Quarterly Financial Statements.

 
As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year of the
Borrower, financial statements of the Borrower, consisting of:  (i) a
consolidated balance sheet as of the end of such fiscal quarter and as of the
end of the prior fiscal year; (ii) a consolidated statement of operations for
such fiscal quarter and the year-to-date period of the then-current fiscal year,
and for the corresponding fiscal quarter and year-to-date period of the prior
fiscal year; (iii) a consolidated statement of stockholders' equity as of the
end of such fiscal quarter, as of the end of the corresponding fiscal quarter of
the prior fiscal year, and as of the end of the prior fiscal year; and (iv) a
consolidated statement of cash flows for the year-to-date period of the
then-current fiscal year and the corresponding year-to-date period of the prior
fiscal year.  Each of the aforementioned financial statements shall be in
reasonable detail and certified (subject to normal year-end audit adjustments)
by an Authorized Officer of the Borrower as having been prepared in accordance
with GAAP, consistently applied.  The Loan Parties will be deemed to have
complied with the delivery requirements of this Section 7.3.1 if, within
forty-five (45) calendar days after the end of each of the first three fiscal
quarters in each fiscal year of the Borrower, the Borrower delivers to the
Administrative Agent a copy of its Form 10-Q as filed with the SEC and the
financial statements contained therein meet the requirements described in this
Section.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
7.3.2.  
Annual Financial Statements.

 
As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of operations, stockholders' equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and audited by independent certified public accountants
of nationally recognized standing reasonably satisfactory to the Administrative
Agent.  The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any of event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents.  The Loan Parties will be deemed to have complied with the
delivery requirements of this Section 7.3.2 if, within ninety (90) days after
the end of each fiscal year of the Borrower, the Borrower delivers to the
Administrative Agent and each of the Banks a copy of its Annual Report and Form
10-K as filed with the SEC and the financial statements contained therein meet
the requirements described in this Section.
 
7.3.3.  
Certificate of the Borrower.

 
Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Banks pursuant to Sections 7.3.1 [Quarterly
Financial Statements] and 7.3.2 [Annual Financial Statements], a certificate
(each a "Compliance Certificate") of the Borrower signed by an Authorized
Officer of the Borrower, in the form of Exhibit 7.3.3, to the effect that,
except as described therein consistent with Section 5.2 [Updates to Schedules]
or pursuant to Section 7.3.4 [Notice of Default], (i) the representations and
warranties of the Loan Parties contained in Section 5 [Representations and
Warranties] and in the other Loan Documents are true on and as of the date of
such certificate with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (ii) no Event of Default or Potential Default exists and is continuing
on the date of such certificate and (iii) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in Section 7.2 [Negative Covenants].
 
7.3.4.  
Notice of Default.

 
Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Loan Party
setting forth the details of such Event of Default or Potential Default and the
action which such Loan Party proposes to take with respect thereto.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
7.3.5.  
Notice of Litigation.

 
Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, which involve a claim or
series of claims in excess of Ten Million and 00/100 Dollars ($10,000,000.00) or
which if adversely determined would constitute a Material Adverse Change.
 
7.3.6.  
Budgets, Forecasts, Other Reports and Information.

 
Promptly upon their becoming available to the Borrower:
 
(i) the annual budget and any forecasts or projections of the Borrower, to be
supplied not later than January 31st of the fiscal year to which any of the
foregoing may be applicable,
 
(ii) any reports including management letters submitted to the Borrower by
independent accountants in connection with any annual, interim or special audit,
 
(iii) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,
 
(iv) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,
 
(v) a copy of any order in any proceeding to which the Borrower or any of its
Subsidiaries is a party issued by any Official Body which could reasonably be
expected to result in a Material Adverse Change, and
 
(vi) such other reports and information as any of the Banks may from time to
time reasonably request.  The Borrower shall also notify the Banks promptly of
the enactment or adoption of any Law which may result in a Material Adverse
Change.
 
7.3.7.  
Notices Regarding Plans and Benefit Arrangements.

 
7.3.7.1     Certain Events.
 
Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:
 
(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,
 
(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan or Multiple Employer Plan,
 
(iv) any partial or complete withdrawal from a Multiemployer Plan or Multiple
Employer Plan by the Borrower or any other member of the ERISA Group under Title
IV of ERISA (or assertion thereof), where such withdrawal is likely to result in
material withdrawal liability,
 
(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,
 
(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,
 
(vii) any event that will subject the assets of the Borrower or any member of
the ERISA Group to a Lien under Section 303(k)(1) or 4068 of ERISA or Section
430(k) of the Internal Revenue Code;
 
(viii) the adoption of any amendment to a Plan that requires contributions (in
addition to contributions required under Section 303 of ERISA) under Section
206(g)(2) of ERISA; or
 
(ix) any Plan is determined to be in "at-risk" status (as defined in Section
303(i)(4) of ERISA or Section 403(i)(4) of the Internal Revenue Code).
 
7.3.7.2     Notices of Involuntary Termination and Annual Reports.
 
Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC's intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Bank each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Borrower or any other member of
the ERISA Group, and schedules showing the amounts contributed to each such Plan
by or on behalf of the Borrower or any other member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule B (Actuarial Information) to the annual report filed
by the Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
7.3.7.3     Notice of Voluntary Termination.
 
Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.
 
8.      DEFAULT
 
8.1  
Events of Default.

 
An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
 
8.1.1.  
Payments Under Loan Documents.

 
The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan, Reimbursement Obligation or
Letter of Credit Borrowing or any other amount owing hereunder or under the
other Loan Documents within five (5) Business Days after such interest or other
amount becomes due in accordance with the terms hereof or thereof (whether at
stated maturity, by acceleration or otherwise);
 
8.1.2.  
Breach of Warranty.

 
Any representation or warranty made at any time by any of the Loan Parties or
RSC herein or by any of the Loan Parties or RSC in any other Loan Document, or
in any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading in
any material respect as of the time it was made or furnished;
 
8.1.3.  
Breach of Negative Covenants, Maintenance of Insurance or Visitation Rights.

 
Any of the Loan Parties or RSC shall default in the observance or performance of
any covenant contained in Section 7.1.3 [Maintenance of Insurance],
Section 7.1.6 [Visitation Rights] or Section 7.2 [Negative Covenants];
 
8.1.4.  
Breach of Other Covenants.

 
Any of the Loan Parties or RSC shall default in the observance or performance of
any other covenant, condition or provision hereof or of any other Loan Document
and such default shall continue unremedied for a period of ten (10) Business
Days after any officer of any Loan Party or RSC, as the case may be, becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties or
RSC as determined by the Administrative Agent in its sole discretion);
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
8.1.5.  
Defaults in Other Agreements or Indebtedness.

 
A default or event of default shall occur at any time under the terms of any
other agreement involving Indebtedness under which any Loan Party or any
Subsidiary of any Loan Party may be obligated as a borrower or guarantor in
excess of Ten Million and 00/100 Dollars ($10,000,000.00) in the aggregate, and
such breach, default or event of default consists of the failure to pay (beyond
any period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
 
8.1.6.  
Final Judgments or Orders.

 
Any final judgments or orders for the payment of money in excess of Ten Million
and 00/100 Dollars ($10,000,000.00) in the aggregate shall be entered against
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;
 
8.1.7.  
Loan Document Unenforceable.

 
Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the Loan Party executing the same or such Loan Party's
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested by a Loan Party or RSC or cease
to give or provide the remedies, powers or privileges intended to be created
thereby;
 
8.1.8.  
Proceedings Against Assets.

 
Any of the Loan Parties' or any of their Subsidiaries' assets, in an aggregate
value in excess of Ten Million and 00/100 Dollars ($10,000,000.00) are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;
 
8.1.9.  
Notice of Lien or Assessment.

 
A notice of Lien or assessment in excess of Ten Million and 00/100 Dollars
($10,000,000.00) which is not a Permitted Lien is filed of record with respect
to all or any part of any of the Loan Parties' or any of their Subsidiaries'
assets by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipal or other governmental agency,
including the PBGC, or any taxes or debts owing at any time or times hereafter
to any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable;
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
8.1.10.  
Insolvency.

 
Any Loan Party or any Subsidiary of any Loan Party ceases to be Solvent or
admits in writing its inability to pay its debts as they mature;
 
8.1.11.  
Events Relating to Plans and Benefit Arrangements.

 
Any of the following occurs:  (i) any Reportable Event which constitutes grounds
for the termination of any Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Plan, shall have occurred and be continuing;
(ii) proceedings shall have been instituted or other action taken to terminate
any Plan, or a termination notice shall have been filed with respect to any
Plan; (iii) a trustee shall be appointed to administer or liquidate any Plan;
(iv) the PBGC shall give notice of its intent to institute proceedings to
terminate any Plan or Plans or to appoint a trustee to administer or liquidate
any Plan; and, in the case of the occurrence of (i), (ii), (iii), or (iv) above,
the Administrative Agent determines in good faith that the amount of the Loan
Parties' liability is likely to exceed ten percent (10%) of its consolidated
tangible net worth; (v) the Borrower or any member of the ERISA Group shall fail
to make any contributions when due to a Plan, Multiemployer Plan or Multiple
Employer Plan; (vi)  any Loan Party or any Subsidiary provides any form of
security under Internal Revenue Code Section 436(f) in order to avoid
funding-based limits on benefits and benefit accruals under any Plan, as
required under Internal Revenue Code Section 436, or make any amendment to a
Plan for which contributions (in addition to contributions required under ERISA
Section 303) are required under Section 206(g)(2) of ERISA; (vii) the Borrower
or any other member of the ERISA Group shall withdraw completely or partially
from a Multiemployer Plan or a Multiple Employer Plan; (viii) the Borrower or
any other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans,
Multiple Employer Plans or Benefit Arrangements and, with respect to any of the
events specified in (v), (vi), (vii), (viii) or (ix), the occurrence of which
would be reasonably likely to result in a Material Adverse Change;
 
8.1.12.  
Cessation of Business.

 
Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 7.2.6 [Liquidations,
Mergers, Etc.] or 7.2.7 [Dispositions of Assets or Subsidiaries], or any Loan
Party or Subsidiary of a Loan Party is enjoined, restrained or in any way
prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within (i) thirty (30) days after the entry thereof in the case of any
Loan Party or any Subsidiary of a Loan Party that is not a Foreign Subsidiary,
or (ii) one hundred twenty (120) days after the entry thereof in the case of any
Foreign Subsidiary;
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
8.1.13.  
Change of Control.

 
(i)           Any person or group of persons (within the meaning of Section
13(d) or Section 14(a) of the Securities Exchange Act of 1934, as amended) other
than John H. Schnatter (or his estate or beneficiaries) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) twenty percent (20%) or more of the voting capital stock of the
Borrower, or (ii) within a period of twelve (12) consecutive calendar months,
individuals who were directors of the Borrower on the first day of such period,
together with any directors whose election by such board of directors or whose
nomination for election by the shareholders was approved by a vote of the
majority of the directors then in office shall cease to constitute a majority of
the board of directors of the Borrower.
 
8.1.14.  
Involuntary Proceedings.

 
A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar Law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party of
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or
 
8.1.15.  
Voluntary Proceedings.

 
Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.
 
8.2  
Consequences of Event of Default.

 
8.2.1.  
Events of Default Other Than Bankruptcy or Reorganization Proceedings.

 
If an Event of Default specified under Sections 8.1.1 [Payments Under Loan
Documents] through 8.1.13 [Change of Control] shall occur and be continuing, the
Banks, and the Administrative Agent shall be under no further obligation to make
Revolving Credit Loans or issue Letters of Credit, as the case may be, and the
Administrative Agent may, and upon the request of the Required Banks, shall by
written notice to the Borrower:  (i) terminate the Commitments and thereupon the
Commitments shall be terminated and of no further force and effect, (ii) declare
the unpaid principal amount of the Revolving Credit Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Bank without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and/or (iii) require the Borrower to, and the Borrower shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Banks, and grants to the Administrative Agent and
the Banks a security interest in, all such cash as security for such
Obligations.  Upon the curing of all existing Events of Default to the
satisfaction of the Required Banks, the Administrative Agent shall return such
cash collateral to the Borrower; and
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
8.2.2.  
Bankruptcy or Reorganization Proceedings.

 
If an Event of Default specified under Section 8.1.14 [Involuntary Proceedings]
or 8.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Banks and the
Administrative Agent shall be under no further obligations to make Revolving
Credit Loans or issue Letters of Credit, as the case may be, hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the Banks
hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
 
8.2.3.  
Set-off.

 
If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party or RSC hereunder or under any other Loan
Document or any participant of such Bank which has agreed in writing to be bound
by the provisions of Section 9.13 [Equalization of Banks] and any branch,
Subsidiary or Affiliate of such Bank or participant anywhere in the world shall
have the right, in addition to all other rights and remedies available to it,
without notice to such Loan Party or RSC, to set-off against and apply to the
then unpaid balance of all the Loans and all other Obligations of the Borrower,
the other Loan Parties and RSC hereunder or under any other Loan Document any
debt owing to, and any other funds held in any manner for the account of, the
Borrower, such other Loan Party or RSC by such Bank or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower, such other
Loan Party or RSC for its own account (but not including funds held in custodian
or trust accounts) with such Bank or participant or such branch, Subsidiary or
Affiliate.  Such right shall exist whether or not any Bank or the Administrative
Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of the
Borrower, such other Loan Party or RSC is or are matured or unmatured and
regardless of the existence or adequacy of any Guaranty or any other security,
right or remedy available to any Bank or the Administrative Agent; and
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
8.2.4.  
Suits, Actions, Proceedings.

 
If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 8.2 [Consequences of Event of
Default], the Administrative Agent or any Bank, if owed any amount with respect
to the Loans, may proceed to protect and enforce its rights by suit in equity,
action at law and/or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement or the
other Loan Documents, including as permitted by applicable Law the obtaining of
the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Bank; and
 
8.2.5.  
Application of Proceeds.

 
From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties and RSC have been paid in full, any and all
proceeds received by the Administrative Agent from the exercise of any remedy by
the Administrative Agent, shall be applied as follows:
 
(i) first, to reimburse the Administrative Agent and the Banks for out-of-pocket
costs, expenses and disbursements, including reasonable attorneys' and
paralegals' fees and legal expenses, incurred by the Administrative Agent or the
Banks in connection with collection of any Obligations of any of the Loan
Parties and RSC under any of the Loan Documents;
 
(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties and RSC to the Banks incurred under this Agreement or any of the other
Loan Documents or a Bank-Provided Hedge or any Other Bank-Provided Financial
Services Product, whether of principal, interest, fees, expenses or otherwise,
in such manner as the Administrative Agent may determine in its discretion; and
 
(iii) the balance, if any, as required by Law.
 
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to any Bank providing a Bank-Provided Hedge (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this sentence, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to this Section 8.2.5 [Application of Proceeds] from
amounts received from Eligible Contract Participants to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Obligations
described in above paragraphs of this Section 8.2.5 [Application of Proceeds] by
Banks providing Bank-Provided Hedges that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to the above paragraphs of this Section 8.2.5
[Application of Proceeds].
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
8.2.6.  
Other Rights and Remedies.

 
In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent shall have all of the
rights and remedies under applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent permitted by Law.  The
Administrative Agent may, and upon the request of the Required Banks shall,
exercise all post-default rights granted to the Administrative Agent and the
Banks under the Loan Documents or applicable Law.
 
9.      THE ADMINISTRATIVE AGENT
 
9.1  
Appointment.

 
Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Administrative Agent for such Bank under this Agreement and to execute and
deliver or accept on behalf of each of the Banks the other Loan Documents.  Each
Bank hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement.
 
9.2  
Delegation of Duties.

 
The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) subject to Sections 9.5
[Reimbursement of Administrative Agent by Loan Parties, Etc.] and 9.6
[Exculpatory Provisions, Etc.], shall be entitled to engage and pay for the
advice or services of any attorneys, accountants or other experts concerning all
matters pertaining to its duties hereunder and to rely upon any advice so
obtained.
 
9.3  
Nature of Duties; Independent Credit Investigation.

 
The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Without
limiting the generality of the foregoing, the use of the term "agent" in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Each Bank expressly
acknowledges (i) that the Administrative Agent has not made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any of the Loan Parties or RSC, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank; (ii) that it has made and will continue to make, without reliance
upon the Administrative Agent, its own independent investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
each of the Loan Parties and RSC in connection with this Agreement and the
making and continuance of the Loans hereunder; and (iii) except as expressly
provided herein, that the Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
9.4  
Actions in Discretion of Administrative Agent; Instructions From the Banks.

 
The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent's rights, powers or discretion herein, provided that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable Law.  In the absence of a
request by the Required Banks, the Administrative Agent shall have authority, in
its sole discretion, to take or not to take any such action, unless this
Agreement specifically requires the consent of the Required Banks or all of the
Banks.  Any action taken or failure to act pursuant to such instructions or
discretion shall be binding on the Banks, subject to Section 9.6 [Exculpatory
Provisions, Etc.].  Subject to the provisions of Section 9.6 [Exculpatory
Provisions, Etc.], no Bank shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks, or in the absence of such instructions, in the absolute
discretion of the Administrative Agent.
 
9.5  
Reimbursement and Indemnification of Administrative Agent and any Related Party
by the Loan Parties and RSC.

 
Each Loan Party and RSC jointly, severally and unconditionally agrees to pay or
reimburse the Administrative Agent and any Related Party of the Administrative
Agent and hold the Administrative Agent and any Related Party of the
Administrative Agent harmless against (a) liability for the payment of all
reasonable out-of-pocket costs, expenses and disbursements, including fees and
expenses of counsel (including the allocated costs of staff counsel), appraisers
and environmental consultants, incurred by the Administrative Agent and any
Related Party of the Administrative Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof, (iii) in connection with the enforcement of
this Agreement or any other Loan Document or collection of amounts due hereunder
or thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, (iv) in any workout or restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
hereof or of any rights hereunder or under any other Loan Document or in
connection with any foreclosure, collection or bankruptcy proceedings, and (v)
in connection with any Environmental Complaint threatened or asserted against
the Administrative Agent, any of the Banks and/or any Related Party of the
Administrative Agent and/or any of the Banks in any way relating to or arising
out of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent, in its capacity as such, and any Related Party
of the Administrative Agent in any way relating to or arising out of (i) this
Agreement or any other Loan Documents or any action taken or omitted by the
Administrative Agent and/or any Related Party of the Administrative Agent
hereunder or thereunder, and (ii) any Environmental Complaint in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by the Administrative Agent and/or any Related Party of
the Administrative Agent hereunder or thereunder, provided that no Loan Party or
RSC shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
if the same results from the gross negligence or willful misconduct of the
Administrative Agent or any Related Party of the Administrative Agent, as
applicable, or if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
each Loan Party and RSC shall remain liable to the extent such failure to give
notice does not result in a loss to such Loan Party or RSC), or if the same
results from a compromise or settlement agreement entered into without the
consent of the Borrower, which shall not be unreasonably withheld.  In addition,
the Loan Parties and RSC, jointly and severally, agree to reimburse and pay all
reasonable out-of-pocket expenses of the regular employees and agents of the
Administrative Agent and/or any Related Party of the Administrative Agent
engaged periodically to perform audits of the Loan Parties' and RSC's books,
records and business properties.
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
9.6  
Exculpatory Provisions; Limitation of Liability.

 
Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties or RSC, or the
financial condition of the Loan Parties or RSC, or the existence or possible
existence of any Event of Default or Potential Default. No claim may be made by
any of the Loan Parties, RSC, any Bank, the Administrative Agent or any of their
respective Subsidiaries against the Administrative Agent, any Bank or any of
their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and each of the Loan Parties, (for
itself and on behalf of each of its Subsidiaries), the Administrative Agent and
each Bank hereby waive, release and agree never to sue upon any claim for any
such damages, whether such claim now exists or hereafter arises and whether or
not it is now known or suspected to exist in its favor.  Each Bank agrees that,
except for notices, reports and other documents expressly required to be
furnished to the Banks by the Administrative Agent hereunder or given to the
Administrative Agent for the account of or with copies for the Banks, the
Administrative Agent and each of its directors, officers, employees, agents,
attorneys or Affiliates shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties or RSC which may come into the possession of the Administrative
Agent or any of its directors, officers, employees, agents, attorneys or
Affiliates.
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
9.7  
Reimbursement and Indemnification of Administrative Agent by Banks.

 
Each Bank agrees to reimburse and indemnify the Administrative Agent (to the
extent not reimbursed by the Loan Parties or RSC and without limiting the
Obligation of any Loan Party or RSC to do so) in proportion to its Ratable Share
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements, including
attorneys' fees and disbursements (including the allocated costs of staff
counsel), and costs of appraisers and environmental consultants, of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Administrative Agent hereunder or thereunder, provided that no Bank shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (a) if
the same results from the Administrative Agent's gross negligence or willful
misconduct, or (b) if such Bank was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that such Bank shall remain liable to the extent such failure to give notice
does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld.  In addition, each Bank agrees
promptly upon demand to reimburse the Administrative Agent (to the extent not
reimbursed by the Loan Parties or RSC and without limiting the Obligation of any
Loan Party or RSC to do so) in proportion to its Ratable Share for all amounts
due and payable by the Loan Parties and RSC to the Administrative Agent in
connection with the Administrative Agent's periodic audit of the Loan Parties'
and RSC's books, records and business properties.
 
 
- 100 -

--------------------------------------------------------------------------------

 
 
9.8  
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon any writing, facsimile,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action hereunder unless it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
 
9.9  
Notice of Default.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or the Borrower
referring to this Agreement, describing such Potential Default or Event of
Default and stating that such notice is a "notice of Event of Default" or a
"notice of Potential Default", as the case may be.
 
9.10  
Notices.

 
The Administrative Agent shall promptly send to each Bank a copy of all notices
received from the Borrower pursuant to the provisions of this Agreement or the
other Loan Documents promptly upon receipt thereof.  The Administrative Agent
shall promptly notify the Borrower and the other Banks of each change in the
Base Rate and the effective date thereof.
 
9.11  
Banks in Their Individual Capacities; Administrative Agent in its Individual
Capacity.

 
With respect to the Revolving Credit Commitment, the Revolving Credit Loans made
by it and any other rights and powers given to it as a Bank hereunder or under
any of the other Loan Documents, the Administrative Agent shall have the same
rights and powers hereunder as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the term "Bank" and "Banks"
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity.  PNC Bank and its Affiliates and each of the Banks
and their respective Affiliates may, without liability to account, except as
prohibited herein, make loans to, issue letters of credit for the account of,
acquire equity interests in, accept deposits from, discount drafts for, act as
trustee under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Loan Parties and
their Affiliates, in the case of the Administrative Agent, as though it were not
acting as Administrative Agent hereunder and in the case of each Bank, as though
such Bank were not a Bank hereunder, in each case without notice to or consent
of the other Banks.  The Banks acknowledge that, pursuant to such activities,
the Administrative Agent or its Affiliates may (i) receive information regarding
the Loan Parties or any of their Subsidiaries or Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Loan Parties or such Subsidiary or Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them, and (ii) accept fees and other consideration from the Loan Parties or RSC
for services in connection with this Agreement and otherwise without having to
account for the same to the Banks.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
9.12  
Holders of Notes.

 
The Administrative Agent may deem and treat any payee of any Note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent.  Subject to the foregoing, any request, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.
 
9.13  
Equalization of Banks.

 
The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker's lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 3.4.3 [Administrative Agent's and Bank's Rights], 4.4.2
[Replacement of a Bank] or 4.6 [Additional Compensation in Certain
Circumstances].  The Banks or any such holder receiving any such amount shall
purchase for cash from each of the other Banks an interest in such Bank's Loans
in such amount as shall result in a ratable participation by the Banks and each
such holder in the aggregate unpaid amount under the Notes, provided that if all
or any portion of such excess amount is thereafter recovered from the Bank or
the holder making such purchase, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, together with interest
or other amounts, if any, required by Law (including court order) to be paid by
the Bank or the holder making such purchase.
 
9.14  
Successor Administrative Agent.

 
The Administrative Agent (i) may resign as Administrative Agent or (ii) shall
resign if such resignation is requested by the Required Banks (if the
Administrative Agent is a Bank, the Administrative Agent's Loans and its
Commitment shall be considered in determining whether the Required Banks have
requested such resignation) or required by Section 4.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days'
prior written notice to the Borrower.  If the Administrative Agent shall resign
under this Agreement, then either (a) the Required Banks shall appoint from
among the Banks a successor agent for the Banks, subject to the consent of the
Borrower, such consent not to be unreasonably withheld, or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following the Administrative Agent's notice to the Banks of its resignation,
then the Administrative Agent shall appoint, with the consent of the Borrower,
such consent not to be unreasonably withheld, a successor agent who shall serve
as Administrative Agent until such time as the Required Banks appoint and the
Borrower consents to the appointment of a successor agent, provided that the
consent of the Borrower shall not be required if any Event of Default then
exists.  Upon its appointment pursuant to either clause (a) or (b) above, such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent's rights, powers and duties as Administrative Agent shall be terminated
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement.  After the
resignation of any Administrative Agent hereunder, the provisions of this
Section 9 [The Administrative Agent] shall inure to the benefit of such former
Administrative Agent and such former Administrative Agent shall not by reason of
such resignation be deemed to be released from liability for any actions taken
or not taken by it while it was an Administrative Agent under this Agreement.
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
9.15  
Administrative Agent's Fee.

 
The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") in accordance with the letter agreement entered
into between the Borrower and Administrative Agent, as amended from time to time
(the "Administrative Agent Letter").
 
9.16  
Availability of Funds.

 
The Administrative Agent may assume that each Bank has made or will make the
proceeds of a Loan available to the Administrative Agent in the applicable
currency unless the Administrative Agent shall have been notified by such Bank
on or before the later of (1) the close of Business on the Business Day
preceding the Borrowing Date with respect to such Loan or two (2) hours before
the time on which the Administrative Agent actually funds the proceeds of such
Loan to the Borrower (whether using its own funds pursuant to this Section 9.16
[Availability of Funds] or using proceeds deposited with the Administrative
Agent by the Banks and whether such funding occurs before or after the time on
which Banks are required to deposit the proceeds of such Loan with the
Administrative Agent).  The Administrative Agent may, in reliance upon such
assumption (but shall not be required to), make available to the Borrower a
corresponding amount in the applicable currency.  If such corresponding amount
is not in fact made available to the Administrative Agent by such Bank in the
applicable currency, the Administrative Agent shall be entitled to recover such
amount on demand from such Bank (or, if such Bank fails to pay such amount
forthwith upon such demand from the Borrower) together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on the date the Administrative Agent
recovers such amount, at a rate per annum equal to (i) the Federal Funds
Effective Rate during the first three (3) days after such interest shall begin
to accrue and (ii) the applicable interest rate in respect of such Loan after
the end of such three-day period.
 
 
- 103 -

--------------------------------------------------------------------------------

 
 
9.17  
Calculations.

 
In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank whether in respect of the Loans, fees or any other amounts due to the Banks
under this Agreement.  In the event an error in computing any amount payable to
any Bank is made, the Administrative Agent, the Borrower and each affected Bank
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate or the Overnight Rate if such computation
relates to a Loan made in an Optional Currency.
 
9.18  
No Reliance on Administrative Agent's Customer Identification Program.

 
Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Bank's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any record keeping, (3) comparisons with government lists, (4)
customer notices or (5) other procedures required under the CIP Regulations or
such other Anti-Terrorism Law.
 
9.19  
Beneficiaries.

 
Except as expressly provided herein, the provisions of this Section 9 [The
Administrative Agent] are solely for the benefit of the Administrative Agent and
the Banks, and neither the Loan Parties nor RSC shall have any rights to rely on
or enforce any of the provisions hereof.  In performing its functions and duties
under this Agreement, the Administrative Agent shall act solely as agent of the
Banks and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for any of the Loan Parties or
RSC.
 
9.20  
Co-Syndication Agents, Documentation Agent, Lead Arranger and Sole Bookrunner.

 
The parties hereto acknowledge and agree that no Person shall have, solely by
reason of its designation as co-syndication agent, documentation agent, lead
arranger or sole bookrunner, any power, duty, responsibility or liability
whatsoever under this Agreement or any other Loan Document.
 
 
- 104 -

--------------------------------------------------------------------------------

 
 
10.      MISCELLANEOUS
 
10.1  
Modifications, Amendments or Waivers.

 
With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrower, on behalf of the Loan Parties and
RSC, may from time to time enter into written agreements amending or changing
any provision of this Agreement or any other Loan Document or the rights of the
Banks, the Loan Parties or RSC hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the Banks,
the Loan Parties and RSC; provided, that no such agreement, waiver or consent
may be made which will:
 
10.1.1.  
Increase of Commitment.

 
Increase the amount of the Revolving Credit Commitment of any Bank hereunder
without the consent of such Bank;
 
10.1.2.  
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

 
Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Bank, or reduce the principal amount of or the rate of
interest borne by any Loan or reduce the Commitment Fee or any other fee payable
to any Bank, or otherwise affect the terms of payment of the principal of or
interest of any Loan, the Commitment Fee or any other fee payable to any Bank
without the consent of each Bank directly affected thereby;
 
10.1.3.  
Release of Guarantor.

 
Except in connection with the dissolution of a Loan Party permitted pursuant to
Section 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], release any
Guarantor from its Obligations under the Guaranty Agreements, the Borrower/RSC
Guaranty Agreement or any other security for any of the Loan Parties' or RSC's
Obligations, in each case without the written consent of all Banks (other than
Defaulting Banks); or
 
10.1.4.  
Miscellaneous.

 
Amend Section 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory Provisions,
Etc.] or 9.13 [Equalization of Banks] or this Section 10.1 [Modifications,
Amendments or Waivers], alter any provision regarding the pro rata treatment of
the Banks, change the definition of Required Banks, or change any requirement
providing for the Banks or the Required Banks to authorize the taking of any
action hereunder, in each case without the written consent of all Banks (other
than Defaulting Banks);
 
provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of (i) the Administrative Agent in its capacity
as Administrative Agent shall be effective without the written consent of the
Administrative Agent or (ii) the Administrative Agent in its capacity as issuer
of Letters of Credit shall be effective without the written consent of the
Administrative Agent.
 
 
- 105 -

--------------------------------------------------------------------------------

 
 
10.2  
No Implied Waivers; Cumulative Remedies; Writing Required.

 
No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise
have.  Any waiver, permit, consent or approval of any kind or character on the
part of any Bank of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in such writing.
 
10.3  
Reimbursement and Indemnification of Banks and Related Parties by the Loan
Parties and RSC; Taxes.

 
The Loan Parties and RSC, jointly and severally, agree unconditionally upon
demand to pay or reimburse to each Bank (other than the Administrative Agent, as
to which the Loan Parties' and RSC's Obligations are set forth in Section 9.5
[Reimbursement of Administrative Agent By Loan Parties, Etc.]) and any Related
Party of such Bank and to save such Bank and such Related Party harmless against
(i) liability for the payment of all reasonable out-of-pocket costs, expenses
and disbursements (including fees and expenses of counsel (including allocated
costs of staff counsel) for each Bank and any Related Party of such Bank except
with respect to (a) and (b) below), incurred by such Bank and/or such Related
Party (a) in connection with the negotiation, preparation, execution,
administration and interpretation of this Agreement, and other instruments and
documents to be delivered hereunder, (b) relating to any amendments, waivers or
consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (d) in any workout or restructuring or
in connection with the protection, preservation, exercise or enforcement of any
of the terms hereof or of any rights hereunder or under any other Loan Document
or in connection with any foreclosure, collection or bankruptcy proceedings, and
(e) in connection with any Environmental Complaint threatened or asserted
against the Administrative Agent, any of the Banks and/or any Related Party of
the Administrative Agent and/or any of the Banks in any way relating to or
arising out of this Agreement or any other Loan Documents (including the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Bank and any Related Party of such Bank, in its capacity as such,
in any way relating to or arising out of (y) this Agreement or any other Loan
Documents or any action taken or omitted by such Bank and/or any Related Party
of such Bank hereunder or thereunder and (z) any Environmental Complaint in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted by such Bank and/or any Related Party of such Bank
hereunder or thereunder, provided that no Loan Party or RSC shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (A) if the same
results from the gross negligence or willful misconduct of such Bank and any
Related Party of such Bank, as applicable, or (B) if the Borrower was not given
notice of the subject claim and the opportunity to participate in the defense
thereof, at its expense (except that each Loan Party and RSC shall remain liable
to the extent such failure to give notice does not result in a loss to such Loan
Party or RSC), or (C) if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which shall not be
unreasonably withheld.  The Banks and the Related Parties of the Banks will
attempt to minimize the fees and expenses of legal counsel for the Banks and the
Related Parties of the Banks which are subject to reimbursement by the Borrower
hereunder by considering the usage of one law firm to represent the Banks, the
Related Parties of the Banks, the Administrative Agent and the Related Parties
of the Administrative Agent if appropriate under the circumstances.  Each Loan
Party and RSC, jointly and severally, agrees unconditionally to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by the Administrative Agent , any Bank or any
Related Party of the Administrative Agent or any Bank to be payable in
connection with this Agreement or any other Loan Document, and each Loan Party
and RSC, jointly and severally, agrees unconditionally to save the
Administrative Agent, the Banks and the Related Parties of the Administrative
Agent and the Banks harmless from and against any and all present or future
claims, liabilities or losses with respect to or resulting from any omission to
pay or delay in paying any such taxes, fees or impositions.
 
 
- 106 -

--------------------------------------------------------------------------------

 
 
10.4  
Holidays.

 
Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
 
 
- 107 -

--------------------------------------------------------------------------------

 
 
10.5  
Funding by Branch, Subsidiary or Affiliate.

 
10.5.1.  
Notional Funding.

 
Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 [Funding by Branch, Subsidiary or Affiliate] shall mean any
corporation or association which is directly or indirectly controlled by or is
under direct or indirect common control with any corporation or association
which directly or indirectly controls such Bank) of such Bank to have made,
maintained or funded any Loan to which the Euro-Rate Option applies at any time,
provided that immediately following (on the assumption that a payment were then
due from the Borrower to such other office), and as a result of such change, the
Borrower would not be under any greater financial obligation pursuant to
Section 4.6 [Additional Compensation in Certain Circumstances] than it would
have been in the absence of such change.  Notional funding offices may be
selected by each Bank without regard to such Bank's actual methods of making,
maintaining or funding the Loans or any sources of funding actually used by or
available to such Bank.
 
10.5.2.  
Actual Funding.

 
Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2 [Actual
Funding].  If any Bank causes a branch, Subsidiary or Affiliate to make or
maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Bank, but in no event shall any Bank's use of such a
branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Bank or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Bank (including any expenses incurred or
payable pursuant to Section 4.6 [Additional Compensation in Certain
Circumstances]) which would otherwise not be incurred.
 
10.6  
Notices; Lending Offices.

 
Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 [Notices; Lending Offices] only, a "Notice") to be given to or
made upon any party hereto under any provision of this Agreement shall be given
or made by telephone or in writing (which includes means of electronic
transmission (i.e., "e-mail") or facsimile transmission or by setting forth such
Notice on a site on the World Wide Web (a "Website Posting") if Notice of such
Website Posting (including the information necessary to access such site) has
previously been delivered to the applicable parties hereto by another means set
forth in this Section 10.6 [Notices]) in accordance with this Section 10.6
[Notices].  Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names on Schedule
1.1(B) hereof or in accordance with any subsequent unrevoked Notice from any
such party that is given in accordance with this Section 10.6 [Notices].  Any
Notice shall be effective:
 
 
- 108 -

--------------------------------------------------------------------------------

 
 
(i) In the case of hand-delivery, when delivered;
 
(ii) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day); provided, however, that this
method of giving Notice shall not be effective in the case of any Notice given
to a Loan Party of an Event of Default or Potential Default);
 
(iv) In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
provided, however, that if the facsimile is not received prior to 5:00 p.m. on a
Business Day at the location of the recipient, it shall be deemed to be received
on the next Business Day;
 
(v) In the case of electronic transmission, when actually received; (provided,
however, that this method of giving Notice shall not be effective in the case of
any Notice given to a Loan Party of an Event of Default or Potential Default);
 
(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 10.6 [Notices] (provided, however, that this method of
giving Notice shall not be effective in the case of any Notice given to a Loan
Party of an Event of Default or Potential Default); and
 
(vii) If given by any other means (including by overnight courier), when
actually received.
 
Any Bank giving a Notice to a Loan Party or RSC shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Banks of its receipt of such Notice.  Schedule 1.1(B) lists the
lending offices of each Bank.  Each Bank may change its lending office by
written notice to the other parties hereto.
 
10.7  
Severability.

 
The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
 
 
- 109 -

--------------------------------------------------------------------------------

 
 
10.8  
Governing Law.

 
Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the State of New York without regard to its
conflict of laws principles, and the balance of this Agreement shall be deemed
to be a contract under the Laws of the State of New York and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York without regard to its conflict of laws principles.
 
10.9  
Prior Understanding.

 
This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.
 
10.10  
Duration; Survival.

 
All representations and warranties of the Loan Parties and RSC contained herein
or made in connection herewith shall survive the making of Loans and issuance of
Letters of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Banks, the
making of Loans, issuance of Letters of Credit, or payment in full of the
Loans.  All covenants and agreements of the Loan Parties and RSC contained in
Sections 7.1 [Affirmative Covenants], 7.2 [Negative Covenants] and 7.3
[Reporting Requirements] herein shall continue in full force and effect from and
after the date hereof so long as the Borrower may borrow or request Letters of
Credit hereunder and until termination of the Commitments and payment in full of
the Loans and expiration or termination of all Letters of Credit.  All covenants
and agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 4 [Payments]
and Sections 9.5 [Reimbursement of Administrative Agent by Loan Parties, Etc.],
9.7 [Reimbursement of Administrative Agent by Banks, Etc.] and 10.3
[Reimbursement of Banks by Loan Parties; Etc.], shall survive payment in full of
the Loans, expiration or termination of the Letters of Credit and termination of
the Commitments.
 
10.11  
Successors and Assigns.

 
(i) This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Administrative Agent, the Loan Parties, RSC and their respective
successors and assigns, except that none of the Loan Parties or RSC may assign
or transfer any of its rights and Obligations hereunder or any interest
herein.  Each Bank may, at its own cost, make assignments of or sell
participations in all or any part of its Commitments and the Loans made by it to
one or more banks or other entities subject to the consent of the Borrower and
the Administrative Agent with respect to any assignee, such consent not to be
unreasonably withheld, delayed or conditioned, provided that (1) no consent of
the Borrower shall be required (A) if an Event of Default exists and is
continuing, or (B) in the case of an assignment by a Bank to an Affiliate of
such Bank, (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and (3) any assignment by a Bank to a Person other than an Affiliate of
such Bank may not be made in amounts less than the lesser of Five Million and
00/100 Dollars ($5,000,000.00) or the amount of the assigning Bank's
Commitment.  In the case of an assignment, upon receipt by the Administrative
Agent of the Assignment and Assumption Agreement, the assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights, benefits and obligations as it would have if it had been a signatory
Bank hereunder, the Commitments shall be adjusted accordingly, and upon
surrender of any Note subject to such assignment, the Borrower shall execute and
deliver a new Note to the assignee in an amount equal to the amount of the
Revolving Credit Commitment assumed by it and a new Revolving Credit Note to the
assigning Bank in an amount equal to the Revolving Credit Commitment retained by
it hereunder.  Any Bank which assigns any or all of its Commitment or Loans to a
Person other than an Affiliate of such Bank shall pay to the Administrative
Agent a service fee in the amount of Three Thousand Five Hundred and 00/100
Dollars ($3,500.00) for each assignment.  In the case of a participation, the
participant shall only have the rights specified in Section 8.2.3 [Set-off] (the
participant's rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 10.1.1 [Increase of
Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.], or 10.1.3 [Release of
Guarantor]), all of such Bank's obligations under this Agreement or any other
Loan Document shall remain unchanged, and all amounts payable by any Loan Party
or RSC hereunder or thereunder shall be determined as if such Bank had not sold
such participation.  No such assignment or participation shall be made to the
Borrower or any of the Borrower’s Affiliates of Subsidiaries, to RSC or to a
natural person.
 
 
- 110 -

--------------------------------------------------------------------------------

 
 
(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Administrative Agent the form of certificate described in Section 10.17.1
[Tax Withholding Clause] relating to federal income tax withholding.  Each Bank
may furnish any publicly available information concerning any Loan Party or its
Subsidiaries and any other information concerning any Loan Party or its
Subsidiaries in the possession of such Bank from time to time to assignees and
participants (including prospective assignees or participants), provided that
such assignees and participants agree to be bound by the provisions of
Section 10.12 [Confidentiality].
 
(iii) Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Administrative Agent.  No such pledge or grant of a security interest shall
release the transferor Bank of its obligations hereunder or under any other Loan
Document.
 
 
- 111 -

--------------------------------------------------------------------------------

 
 
10.12  
Confidentiality.

 
10.12.1.  
General.

 
The Administrative Agent and the Banks each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information such Loan
Party or Subsidiary specifically designates as confidential), except as provided
below, and to use such information only in connection with their respective
capacities under this Agreement and for the purposes contemplated hereby.  The
Administrative Agent and the Banks shall be permitted to disclose such
information (i) to their respective officers, directors, employees, agents,
outside legal counsel, accountants and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants (including prospective
assignees and participants) as contemplated by Section 10.11 [Successors and
Assigns], (iii) to the extent requested by any bank regulatory authority, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrower shall have consented to such disclosure.
 
10.12.2.  
Sharing Information With Affiliates of the Banks.

 
Each Loan Party and RSC acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to any Loan
Party or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or Affiliate of any Bank receiving
such information shall be bound by the provisions of Section 10.12.1 [General]
as if it were a Bank hereunder.  Such authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments.
 
10.13  
Counterparts.

 
This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.
 
10.14  
Administrative Agent's or Bank's Consent.

 
Unless otherwise provided herein, whenever the Administrative Agent's or any
Bank's consent is required to be obtained under this Agreement or any of the
other Loan Documents as a condition to any action, inaction, condition or event,
the Administrative Agent and each Bank shall be authorized to give or withhold
such consent in its sole and absolute discretion and to condition its consent
upon the giving of collateral, the payment of money or any other matter.
 
 
- 112 -

--------------------------------------------------------------------------------

 
 
10.15
Exceptions.

 
The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.
 
10.16  
CONSENT TO FORUM; WAIVER OF JURY TRIAL.

 
EACH LOAN PARTY AND RSC HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF NEW YORK COUNTY AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY OR
RSC AT THE ADDRESSES PROVIDED FOR IN SECTION 10.6 [NOTICES] AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH LOAN PARTY
AND RSC WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK
OF JURISDICTION OR VENUE.  EACH LOAN PARTY, RSC, THE ADMINISTRATIVE AGENT AND
THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED BY LAW.
 
10.17  
Certifications From Banks and Participants

 
10.17.1.  
Tax Withholding Clause.

 
Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Bank or assignee or
participant of a Bank) agrees that it will deliver to each of the Borrower and
the Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the "Regulations")) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code.  The term "Withholding Certificate" means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign
person.  Each Bank, assignee or participant required to deliver to the Borrower
and the Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows:  (A) each
Bank which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrower hereunder for the
account of such Bank; (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless the Administrative Agent in its
sole discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by the Administrative
Agent).  Each Bank, assignee or participant which so delivers a valid
Withholding Certificate further undertakes to deliver to each of the Borrower
and the Administrative Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Administrative
Agent.  Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full
thirty percent (30%) withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the Regulations.  Further, the
Administrative Agent is indemnified under § 1.1461-1(e) of the Regulations
against any claims and demands of any Bank or assignee or participant of a Bank
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.
 
 
- 113 -

--------------------------------------------------------------------------------

 
 
10.17.2.  
USA Patriot Act.

 
Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a "shell" and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA Patriot Act.
 
10.18  
Joinder of Guarantors.

 
Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.9 [Subsidiaries, Partnerships and Joint
Ventures] and which has not yet done so shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each
of the documents to which the Guarantors are parties; and (ii) documents in the
forms described in Section 6.1 [First Loans; Letter of Credit] modified as
appropriate to relate to such Subsidiary.  The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Administrative Agent within five
(5) Business Days after the date of (a) the filing of such Subsidiary's articles
of incorporation if the Subsidiary is a corporation, (b) the filing of its
certificate of limited partnership if it is a limited partnership or (c) if it
is an entity other than a limited partnership or corporation, its organization.
 
 
- 114 -

--------------------------------------------------------------------------------

 
 
10.19  
USA Patriot Act Notice.

 
To help the government fight the funding of terrorism and money laundering
activities, federal Law requires all financial institutions to obtain, verify
and record information that identifies each Borrower that opens an
account.  What this means: when the Borrower opens an account, the
Administrative Agent will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Administrative
Agent to identify the Borrower, such as organizational documents.  For some
businesses and organizations, the Administrative Agent may also need to ask for
identifying information and documentation relating to certain individuals
associated with the business or organization.
 
10.20  
Keepwell.

 
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party in order for
such Loan Party to honor its obligations under its respective Guaranty of
obligations with respect to Swap Obligations or other obligations under Hedge
Agreements (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.20 [Keepwell] for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.20 [Keepwell], or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.20 [Keepwell] shall remain in full force and effect until performance
in full of all Bank-Provided Hedges entered into from time to time prior to the
date on which all Obligations are paid in full to the Banks, the Administrative
Agent, and all of the Banks’ Commitments are terminated.  The Borrower intends
that this Section 10.20 [Keepwell] constitute, and this Section 10.20 [Keepwell]
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
 
- 115 -

--------------------------------------------------------------------------------

 
 
10.21  
Amendment and Restatement.

 
This Agreement amends and restates in its entirety the Prior Loan
Agreement.  All references to the "Agreement" contained in the Loan Documents
delivered in connection with the Prior Loan Agreement or this Agreement shall,
and shall be deemed to, refer to this Agreement.  Notwithstanding the amendment
and restatement of the Prior Loan Agreement by this Agreement, the Obligations
of the Borrower and the other Loan Parties outstanding as of the Closing Date
under the Prior Loan Agreement and the Loan Documents as defined and entered
into in conjunction with the Prior Loan Agreement shall remain outstanding and
shall constitute continuing Obligations without novation, but subject to any
changes in the provisions governing the same under this Agreement and the other
Loan Documents as defined in this Agreement.  Such Obligations shall in all
respects be continuing and this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Obligations.
 
[INTENTIONALLY LEFT BLANK]
 
 
- 116 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement on the day and year first above
written.
 

 
"Borrower"
 
PAPA JOHN'S INTERNATIONAL, INC., a Delaware Corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: SVP, CFO, CAO, Treasurer
       
"Guarantors"
 
PAPA JOHN'S USA, INC., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: SVP, CFO, Treasurer
       
PREFERRED MARKETING SOLUTIONS, INC., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: Treasurer
       
CAPITAL DELIVERY, LTD., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: President, Treasurer



 
 

--------------------------------------------------------------------------------

 
 

 
RISK SERVICES CORP., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: President, Treasurer
       
PJ FOOD SERVICE, INC., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: Treasurer
       
TRANS PAPA LOGISTICS, INC., a Kentucky corporation
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ Lance Tucker
 
Name: Lance F. Tucker
 
Title: Treasurer



 
 

--------------------------------------------------------------------------------

 
 

 
"RSC"
   
Acknowledged and accepted this 30th day of April, 2013, solely with respect to
the Reimbursement Obligations with respect to the RSC Letter of Credit and all
other Obligations of RSC hereunder:
   
RSC INSURANCE SERVICES LTD.
 
WITNESS:
   
/s/ Kenneth M. Cox
By: /s/ David Orberson
 
Name: David Orberson
 
Title: President



 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Bank and as Administrative Agent
     
By: /s/ Deroy Scott
 
Name: Deroy Scott
 
Title: Senior Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
as a Bank and as Co-Syndication Agent
     
By: /s/ Matthew W. Multerer
 
Name: Matthew W. Multerer
 
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as a Bank and as Documentation Agent
     
By: /s/ Thomas C. Kilcrease, Jr.
 
Name: Thomas C. Kilcrease, Jr.
 
Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Bank and as Co-Syndication Agent
     
By: /s/ Johnny L. Perry
 
Name: Johnny L. Perry
 
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY, as a Bank
     
By: /s/ Jenna M. Adkins
 
Name: Jenna M. Adkins
 
Title: Assistant Vice President



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(A)
 
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
 
Page 1 of 1
 
Pricing
Level
Leverage
Ratio*
Base Rate
Margin
Euro-Rate
Margin
Commitment
Fee Percentage
Letter of Credit
Fee Percentage
I
If the Leverage Ratio is less than 1.00 to 1.00
0.000%
0.750%
0.150%
0.750%
II
If the Leverage Ratio is greater than or equal to 1.00 to 1.00,
but less than 1.50 to 1.00
0.000%
1.000%
0.175%
1.000%
III
If the Leverage Ratio is greater than or equal to 1.50 to 1.00, but less than
2.00 to 1.00
0.250%
1.250%
0.200%
1.250%
IV
If the Leverage Ratio is greater than or equal to 2.00 to 1.00,
but less than 2.50 to 1.00
0.500%
1.500%
0.225%
1.500%
IV
If the Leverage Ratio is greater than or equal to 2.50 to 1.00
0.750%
1.750%
0.250%
1.750%

 
 
SCHEDULE 1.1(A) - 1
 
 

--------------------------------------------------------------------------------

 
 
For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Percentage and the Applicable Letter of Credit Fee Percentage:
 
(a)           The Applicable Margin, the Applicable Commitment Fee Percentage
and the Applicable Letter of Credit Fee Percentage shall be determined on the
Closing Date based on the Leverage Ratio computed pursuant to the Compliance
Certificate delivered to the Administrative Agent for the fiscal quarter ending
December 31, 2012 in accordance with the Prior Loan Agreement.

 
(b)           The Applicable Margin, the Applicable Commitment Fee Percentage
and the Applicable Letter of Credit Fee Percentage shall be recomputed as of the
end of each fiscal quarter ending after the Closing Date based on the Leverage
Ratio as of such quarter end.  Any increase or decrease in the Applicable
Margin, the Applicable Commitment Fee Percentage or the Applicable Letter of
Credit Fee Percentage computed as of a quarter end shall be effective on the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 7.3.3 [Certificate of Borrower].  If a Compliance
Certificate is not delivered when due in accordance with such 7.3.3 [Certificate
of Borrower], then the rates in Level IV shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
 
 
SCHEDULE 1.1(A) - 2
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES; LENDING OFFICES
 
Page 1 of 4
 
Part 1 - Commitments of Banks and Addresses for Notices to Banks; Lending
Offices
 
 
 
 
Bank
 
Amount of
Commitment for
Revolving Credit
Loans
 
 
 
 
Ratable Share
PNC Bank, National Association
101 South Fifth Street
Louisville, Kentucky 40202
Attn:  Deroy Scott
Telephone: (502) 581-7821
Telecopy: (502) 581-7904
 
$80,000,000.00
 
26.666666667%
         
JPMorgan Chase Bank, N.A.
416 W. Jefferson
Louisville, KY  40202
Attn:  Matthew W. Multerer
Telephone: (502) 566-8431
Telecopy: (502) 566-2367
 
$80,000,000.00
 
26.666666667%
         
U.S. Bank National Association
One Financial Square
Louisville, KY 40202
Attn:  Johnny L. Perry
Telephone: (502) 562-6248
Telecopy: (502) 562-6460
 
$60,000,000.00
 
20.000000000%
         
Bank of America, N.A.
414 Union Street
TN1-100-04-04
Nashville, TN  37219
Attn:  Thomas Kilcrease
Telephone: (615) 749-3926
Telecopy: (615) 749-4762
 
$55,000,000.00
 
18.333333333%

 
 
SCHEDULE 1.1(B) - 1
 
 

--------------------------------------------------------------------------------

 
 
Branch Banking and Trust Company
2600 East Point Parkway, Suite 103
Louisville, KY  40223-5151
Attn:  Greg Branstetter
Telephone: (502) 614-4246
Telecopy: (502) 253-2809
 
$25,000,000.00
 
8.333333333%
         
Total
 
$300,000,000.00
 
100.000000000%

 
 
SCHEDULE 1.1(B) - 2
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES; LENDING OFFICES
 
Page 3 of 4
 
Part 2 - Addresses for Notices to Borrower and Guarantors:
 
ADMINISTRATIVE AGENT
 
Name:  PNC Bank, National Association
Address:  101 South Fifth Street
Louisville, Kentucky 40202
Attention:  Deroy Scott
Telephone: (502) 581-7821
Telecopy: (502) 581-7904


Name:  Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address:  Firstside Center
500 First Avenue
4th Floor
Pittsburgh, Pennsylvania 15219
Attention:  Agency Services
Telephone: (412) 762-6442
Telecopy: (412) 762-8672
 
BORROWER:
 
Name:  Papa John's International, Inc.
Address:  2002 Papa John's Blvd.
Louisville, Kentucky 40299
Attention:  Lance Tucker
Telephone: (502) 261-4753
Telecopy: (502) 261-4190
 
GUARANTORS:
 
If to less than all Guarantors:


Name:  [Name of applicable Guarantor]
Address:  2002 Papa John's Boulevard
Louisville, KY 40299
Attention: Lance Tucker
Telephone: (502) 261-4753
Telecopy: (502) 261-4190
If to all Guarantors:
 
 
SCHEDULE 1.1(B) - 3
 
 

--------------------------------------------------------------------------------

 


Name:  Papa John's International, Inc.
Address:  2002 Papa John's Boulevard
Louisville, KY 40299
Attention: Lance Tucker
Telephone: (502) 261-4753
Telecopy: (502) 261-4190
 
RSC:
 
Name:  RSC Insurance Services Ltd.
Address:  2002 Papa John's Boulevard
Louisville, KY 40299
Attention:  Connie Houston
Telephone: (502) 261-4593
Telecopy:  (502) 261-4190
 
 
SCHEDULE 1.1(B) - 4
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(A)
 
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
Reference is made to the First Amended and Restated Credit Agreement, dated
April 30, 2013 (as amended, supplemented or modified from time to time, the
"Credit Agreement"), by and among Papa John's International, Inc., a Delaware
corporation (the "Borrower"), the Guarantors party thereto, RSC Insurance
Services Ltd., a Bermuda company, PNC Bank, National Association ("PNC"),
various other financial institutions which are now or hereafter become a party
thereto (PNC and such other financial institutions are each, a "Bank" and
collectively, the "Banks") and PNC, as administrative agent for the Banks (in
such capacity, the "Agent").  Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings.
 
______________________ (the "Assignor") and __________________________ (the
"Assignee"), intending to be legally bound hereby, make this Assignment and
Assumption Agreement ("Assignment and Assumption") this ____ day of
______________, 201__ and hereby agree as follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, WITHOUT RECOURSE to the
Assignor and without any representations and warranties except as set forth in
Section 2 below, a _______ percent (___%) interest in and to all of the
Assignor's rights and obligations under the Credit Agreement as of the Effective
Date (as defined below) including, without limitation, such percentage interest
in the Assignor's Commitments as in effect on the Effective Date, the Loans
owing to the Assignor on the Effective Date and the Notes evidencing the
outstanding Loans held by the Assignor.
 
2.           The Assignor (i) represents and warrants that, as of the date
hereof, its Revolving Credit Commitment is $______________, the unpaid principal
amount of the Revolving Credit Loans owing to the Assignor is $_____________;
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any of the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any of the Loan Documents or any other
instrument or document furnished pursuant thereto; (iv) makes no representations
or warranties and assumes no responsibility with respect to the financial
condition of the Borrower or the performance or observance by the Borrower of
any of its obligations under the Credit Agreement or any of the Loan Documents
or any other instrument or document furnished pursuant thereto; and (v) attaches
the Notes referred to in paragraph 1 above and requests that the Agent exchange
such Notes for new Notes as follows:
 
[INSERT ASSIGNOR'S INSTRUCTIONS]
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements (if any) referred to
in Section 5.1.9 [Financial Statements] and Section 7.3 [Reporting Requirements]
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Agent to take such
actions on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof; (iv) agrees that it will become
a party to and be bound by the Credit Agreement on the Effective Date (including
without limitation, the provisions of Section 10.11 [Successors and Assigns]) as
if it were an original Bank thereunder and will have all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Bank; and (v) specifies as its address for notices the office set forth
beneath its name on the signature page hereof.
 
4.           The effective date of this Assignment and Assumption shall be the
______ day of _____________________, 201___ (the "Effective Date").  Following
the execution of this Assignment and Assumption, it will be delivered to the
Agent for acceptance and recording by the Agent.
 
5.           Upon such acceptance and recording, as of the Effective Date, (i)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Bank thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement, and the Commitments of
the Assignor and the Assignee shall be as set forth in Schedule I hereto.
 
6.           Upon such acceptance and recording, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and Commitment Fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.
 
7.           The Assignor makes this assignment to the Assignee in consideration
of the payment by the Assignor to the Agent of Three Thousand Five Hundred and
00/100 Dollars ($3,500.00), receipt of which is hereby acknowledged by the
Agent.
 
8.           This Assignment and Assumption shall be governed by and construed
in accordance with the internal Law, and not the Law of conflicts, of the State
of New York.
 
9.           Each of the parties to this Assignment and Assumption agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption.
 
 
-2-

--------------------------------------------------------------------------------

 
 
10.           The Assignee hereby agrees to indemnify and hold the Assignor
harmless from and against any and all losses, costs and expenses (including,
without limitation, attorneys' fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee's performance or
non-performance of obligations assumed under this Assignment and Assumption.
 
11.           This Assignment and Assumption embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.
 
12.           [This section is applicable only if the Assignee is incorporated
outside of the United States.]  [The Assignee has delivered at least five (5)
Business Days prior to the Effective Date two (2) duly completed copies of
Internal Revenue Service Form W-9, W-8BEN or W-8IMY, or other applicable form
prescribed by the Internal Revenue Service, certifying that such Assignee is
entitled to receive payments under the Credit Agreement and the other Loan
Documents without deduction or withholding of any United States federal income
taxes, or is subject to such tax at a reduced rate under an applicable tax
treaty.]
 


 
[INTENTIONALLY LEFT BLANK]
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption by
their duly authorized officers on the date first above written.
 

 
[NAME OF ASSIGNOR]
               
 
By:
      Name:        Title:     

 
 

 
[NAME OF ASSIGNEE]
               
 
By:
      Name:        Title:     

 

 
Notice Address:
                         
 
Telephone No.:
     
Telecopier No.:
     
Attn:
     
Email address:
   

 
CONSENTED TO this ____
day of ______________, ______
 
PNC Bank, National Association, as Administrative Agent
                         
By:
   
 
 
Name:
   
 
 
Title:
   
 
 

 
 
[CONSENTED TO this ____
day of ______________, ______ [If Required]
 
Papa John's International, Inc.
                         
By:
   
 
 
Name:
   
 
 
Title:
  ] 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 

 
 
Amount of Revolving
Credit Commitment as
of the Effective Date
 
Amount of Revolving
Credit Loans held as of
the Effective Date
     
[Assignor]
$________
$________
     
[Assignee]
$________
$________

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(E)


FORM OF
EXCLUDED VIE APPROVAL FORM






Papa John's International, Inc.
2002 Papa John's Boulevard
Louisville, Kentucky 40299


________ __, 201_


PNC Bank, National Association
Administrative Agent
101 South Fifth Street
Louisville, Kentucky 40202
Attention:  Deroy Scott


each of the Banks identified
on the signature page hereto


 
Re:
Request for Approval of Additional Excluded VIE



Ladies and Gentlemen:


This letter constitutes a formal request for approval by the Required Banks as
defined in and pursuant to the First Amended and Restated Credit Agreement,
dated the 30th day of April, 2013 (as it may be hereafter amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among Papa John's International, Inc., a Delaware corporation (the
"Borrower"), the Guarantors party thereto, RSC Insurance Services Ltd., a
Bermuda company, the Banks party thereto (the "Banks") and PNC Bank, National
Association, as administrative agent for the Banks (in such capacity, the
"Agent"), for the entities identified below to be deemed to be Excluded VIEs
effective as of the ____ day of ____________, 201_.  The entity or entities for
which approval as Excluded VIE is being requested are as follows:


Legal Name of Entity
Jurisdiction of Formation
       

 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association
________ __, 201_
Page 2
 


If you are in agreement with our request, kindly so indicate by having a duly
authorized representative of your institution sign this letter where provided
below and send a copy of the same to PNC Bank, National Association, as
Administrative Agent under the Credit Agreement.  By your signature below you
agree that the signatures to this letter shall be effective notwithstanding that
this letter is executed in counterpart and that facsimile signature of any
signatory to this letter shall be effective to the same extent as the manual
signature of such signatory.
 

 
Sincerely,
         
Papa John's International, Inc.
         
 
By:
      Name:        Title:     

 
 
-2- 

--------------------------------------------------------------------------------

 
 
Acknowledged and accepted
on the ____ day of ____________, 201_.
 
PNC BANK, NATIONAL ASSOCIATION,
as a Bank and as Administrative Agent
 
By:____________________________
Name:__________________________
Title:  __________________________
 
JPMORGAN CHASE BANK, N.A., as a
Bank and as Co-Syndication Agent
 
By:____________________________
Name:__________________________
Title:  __________________________
 
BANK OF AMERICA, N.A., as a Bank and
as Documentation Agent
 
By: ____________________________
Name: __________________________
Title: ___________________________
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. BANK, NATIONAL ASSOCIATION,
as a Bank and as Co-Syndication Agent
 
By: ____________________________
Name: __________________________
Title:___________________________
 
BRANCH BANKING AND TRUST
COMPANY, as a Bank
 
By: ____________________________
Name: __________________________
Title:___________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1.1(G)(1)
 
FORM OF
JOINDER AND ASSUMPTION AGREEMENT
 
This Joinder and Assumption Agreement ("Joinder") is made the ___ day of
________, 201_, by __________________________, a(n) ________________ [limited
liability company/limited partnership/general partnership/corporation] (the "New
Guarantor").
 
Background
 
Reference is made to (i) the First Amended and Restated Credit Agreement, dated
April 30, 2013, as the same may be modified, restated, supplemented or amended
from time to time (the "Agreement") by and among Papa John's International,
Inc., a Delaware corporation (the "Borrower"), the Guarantors as defined
therein, RSC Insurance Services Ltd., a Bermuda company, the Banks party to the
Agreement and PNC Bank, National Association, in its capacity as Administrative
Agent for the Banks (the "Agent"), (ii) the Form of Guaranty and Suretyship
Agreement referred to in the Agreement and attached thereto as Exhibit
1.1(G)(2), as the same may be modified, supplemented or amended (the
"Guaranty"), and (iii) the other Loan Documents referred to in the Agreement, as
the same may be modified, supplemented or amended.
 
Agreement
 
Capitalized terms defined in the Agreement are used herein as defined
therein.  In consideration of the New Guarantor becoming a Guarantor under the
terms of the Agreement and in consideration of the value of the synergistic
benefits received by New Guarantor as a result of becoming affiliated with
Borrower and the Guarantors, the New Guarantor hereby agrees that effective as
of the date hereof, it hereby is, and shall be deemed to be, a Guarantor under
the Agreement, the Guaranty and each of the other Loan Documents to which the
Guarantors are a party and agrees that from the date hereof and so long as any
Loan or any Commitment of any Bank shall remain outstanding and until the
payment in full of the Loans and the Notes and the performance of all other
obligations of the Borrower under the Loan Documents, the New Guarantor has
assumed the obligations of a Guarantor under, and the New Guarantor shall
perform, comply with and be subject to and bound by, jointly and severally, with
each of the other Guarantors, each of the terms, provisions and waivers of the
Agreement, the Guaranty, the Intercompany Subordination Agreement and each of
the other Loan Documents which are stated to apply to or are made by a
Guarantor.  Without limiting the generality of the foregoing, the New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties with respect to the Guarantors set forth in Article 5 of the
Agreement is true and correct as to the New Guarantor on and as of the date
hereof as if made on and as of the date hereof by the New Guarantor (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects on and as of the specific date or times referred to in said
representations and warranties) and (ii) the New Guarantor has heretofore
received a true and correct copy of the Agreement and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
The New Guarantor hereby makes, affirms, and ratifies in favor of the Banks and
the Agent the Agreement, the Guaranty, the Intercompany Subordination Agreement
and each of the other Loan Documents given by the Guarantors to the Agent and
any of the Banks.
 
The New Guarantor is simultaneously delivering to the Agent the following
documents together with this Joinder required under Section 7.2.9 [Subsidiaries,
Partnerships and Joint Ventures] and Section 10.18 [Joinder of Guarantors] of
the Agreement.
 
Document
 
Delivered
Not
Delivered
 
  Opinion of Counsel (mandatory)
 
o
o
  Officer's Certificate (mandatory)
 
o
o
  Secretary's Certificate (mandatory)
 
o
o
Schedule No. and Description
 
Delivered
Not
Delivered
 
 Schedule 1.1(P)(1)
Permitted Investments (if applicable)
 
o
o
 Schedule 1.1(P)(2)
Permitted Liens (if applicable)
 
o
o
 Schedule 5.1.1
Qualifications to do Business (mandatory)
 
o
o
 Schedule 5.1.2
Capitalization and Ownership (mandatory)
 
o
o
 Schedule 5.1.3
Subsidiaries (mandatory)
 
o
o
 Schedule 5.1.7
Litigation (mandatory)
 
o
o
 Schedule 5.1.16
Insurance Policies (if applicable)
 
o
o
 Schedule 5.1.20
Employee Benefit Plan Disclosures (if applicable)
 
o
o
 Schedule 5.1.22
Environmental Disclosures (if applicable)
 
o
o
 Schedule 7.2.1
Permitted Indebtedness (if applicable)
 
o
o
 Schedule 7.2.3
Existing Guaranties (if applicable)
 
o
o
  [Note:  updates to schedules do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Agreement.]

 
 
-2- 

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Agent to carry
out more effectively the provisions and purposes of this Joinder and the other
Loan Documents.
 


 
[INTENTIONALLY LEFT BLANK]
 
 
-3- 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the New Guarantor has duly executed this Joinder and
delivered the same to the Agent for the benefit of the Banks, on the date and
year first above written.
 

 
[NEW GUARANTOR]
               
 
By:
      Title:     

 

 
Notice Address:
                                 
 
Telephone No.:
     
Telecopier No.:
     
Attn:
     
Email address:
   

 
Acknowledged and accepted:
 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                         
By:
   
 
 
Name:
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


STATE/COMMONWEALTH OF ___________
)
     
)
SS:
 
COUNTY OF _________________
)
   

 
[On this, the _____ day of ____________, ____, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of __________________________, a
_____________________ (the "Company"), and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the Company as such officer.]
 
[On this, the _____ day of ____________, ____, before me, a Notary Public, the
undersigned officer, personally appeared _______________, an individual, known
to me (or satisfactorily proven) to be the person whose name is subscribed to
the within instrument, and acknowledged that he/she executed the same for the
purposes therein contained.]
 
[On this, the ____ day of _________, ____, before me, a Notary Public,
personally appeared ____________ who acknowledged himself/herself to be the
________________ of _________________, a ____________ (the "General Partner"),
the general partner of __________, a ___________________ (the "Partnership"),
and that he/she, as such officer of the General Partner, executed the foregoing
instrument for the purposes therein contained by signing his/her name on behalf
of the Partnership.]
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public

 
 
My Commission Expires:




 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(G)(2)
 
FORM OF
FIRST AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT
 
IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC Bank") and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a "Bank" and
collectively, the "Banks") pursuant to that certain Credit Agreement, dated the
30th day of April, 2013, by and among Papa John's International, Inc., a
Delaware corporation (the "Borrower"), the Guarantors (as defined in the Credit
Agreement), RSC Insurance Services Ltd., a Bermuda company ("RSC"), the Banks,
and PNC Bank, as Administrative Agent for the Banks (in such capacity, the
"Agent") (as amended, modified or supplemented from time to time, the "Credit
Agreement"), intending to be legally bound hereby, and to induce the Banks to
maintain or extend credit to the Borrower and RSC (the Borrower and RSC are each
a "Debtor" and collectively, the "Debtors"), each of the undersigned parties
(individually, a "Guarantor" and collectively, the "Guarantors"), this 30th day
of April, 2013, hereby jointly and severally with each of the other Guarantors
(as defined in the Credit Agreement):
 
1.           Become absolute and unconditional guarantors and sureties as though
they were a primary obligor to the Agent and the Banks, their respective
successors, endorsees and assigns, for (i) the prompt payment and performance
when due (whether at maturity, by declaration, acceleration or otherwise) of all
Reimbursement Obligations (as defined in the Credit Agreement) and all
Obligations (as defined in the Credit Agreement) including, without limitation,
all extensions, modifications, renewals thereof and substitutions therefor,
whether absolute or contingent, direct or indirect, matured or unmatured, sole,
joint or several, of any nature whatsoever, without regard to the validity,
enforceability or regularity thereof including, without limitation, continuing
interest thereon in accordance with the terms thereof and all expenses
(including any reasonable costs of legal expenses) incurred by the Agent or any
Bank in enforcing any rights with regard to or collecting against the Guarantors
under this Guaranty and Suretyship Agreement ("Agreement") and (ii) the due and
punctual performance of and/or compliance with all of the terms, conditions and
covenants contained in each of the Credit Agreement, the Notes (as defined in
the Credit Agreement) and the other Loan Documents (as defined in the Credit
Agreement) to be performed or complied with by the Debtors and the accuracy of
the Debtors' representations and warranties contained in each of the Loan
Documents (hereinafter collectively referred to as the "Debtor Liabilities"),
whether or not such Debtor Liabilities or any portion thereof shall hereafter be
released or discharged or is for any reason invalid or unenforceable
(capitalized terms used in this Agreement that are defined in the Credit
Agreement shall have the meanings assigned to them therein unless otherwise
defined in this Agreement);
 
2.           Assent to all agreements made or to be made between the Agent or
any Bank and any other Person(s) liable, either absolutely or contingently, on
any of the Debtor Liabilities, including any and all such agreements made by the
Debtors and any co-maker, endorser, pledgor, surety or guarantor (any such
Person being hereinafter referred to as an "Obligor"), and further agrees that
the Guarantors' liability hereunder shall not be reduced or diminished by such
agreements in any way;
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Consent and agree that their obligations and liabilities hereunder
shall in no way be reduced, limited, waived or released if any other Person or
Persons is presently or in the future becomes a surety or guarantor in regard to
the Debtor Liabilities or any other liabilities among any Debtor, the Agent and
the Banks;
 
4.           Consent that the Agent and the Banks may, at their option, without
in any way affecting the Guarantors' liability hereunder:  (i) exchange,
surrender or release any or all collateral security of any endorsement, guaranty
or surety held by the Agent or the Banks for any of the Debtor Liabilities; (ii)
renew, extend, modify, supplement, amend, release, alter or compromise the terms
of any or all of the Debtor Liabilities; and (iii) waive or fail to perfect the
Agent's and the Banks' rights or remedies against any Debtor or the collateral
security for any of the Debtor Liabilities; and
 
5.           Warrant that the address specified on the signature page hereof,
immediately below each Guarantor's name, is such Guarantor's true and correct
address, and agrees to notify the Agent, in the manner hereinafter specified,
within three (3) days after any change in such Guarantor's address.
 
CONTINUING GUARANTORS.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtors), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated.  Without
limiting the generality of the foregoing, the Guarantors hereby irrevocably
waive any right to terminate or revoke this Agreement.
 
EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities, including, but not limited to, the Indebtedness evidenced by
the Notes; provided, however that the Guarantors' liability hereunder shall be
limited as set forth below.  The obligations of the Guarantors under this
Agreement, when construed collectively with the obligations of (i) the Borrower
under that certain Borrower/RSC Guaranty and Suretyship Agreement, dated of even
date herewith, made by the Borrower for the benefit of the Agent and the Banks,
and (ii) any other Person that becomes a Guarantor in accordance with the terms
of the Credit Agreement, are intended to be the joint and several obligations of
the Guarantors, the Borrower and such other Persons that become Guarantors under
the Credit Agreement, and this Agreement, when construed in connection with such
other Guaranty and Suretyship Agreements, is intended to be an absolute and
unconditional guaranty and suretyship for the aggregate of the Debtor
Liabilities.
 
Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
each Guarantor under this Agreement shall not exceed the sum of (i) that portion
of the Debtor Liabilities, the proceeds of which are used by the Debtors to make
Valuable Transfers (as hereinafter defined) to such Guarantor, plus (ii)
ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter defined),
but only to the extent that Adjusted Net Worth is a positive number, of such
Guarantor at the date of this Agreement.  For purposes of this paragraph:
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.
 
"Valuable Transfers" shall mean the Dollar Equivalent amount of the
following:  (a) all loans, advances, other credit accommodations, or capital
contributions made to such Guarantor with proceeds of the Loans, (b) Letters of
Credit Outstanding with respect to the Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor, (c) all debt securities or other
obligations or Indebtedness of such Guarantor acquired from such Guarantor or
retired, redeemed, purchased or acquired by such Guarantor with proceeds of any
Loans or of any Letters of Credit issued to support the obligations or
Indebtedness of such Guarantor, (d) all equity securities of such Guarantor
acquired from such Guarantor with the proceeds of any Loans or of any drawings
on Letters of Credit issued to support the obligations of such Guarantor, (e)
the fair market value of all property acquired with proceeds of the Loans or of
any drawings on Letters of Credit issued to support the obligations or
Indebtedness of such Guarantor and transferred to such Guarantor, (f) the
interest on and the fees in respect of the Loans, the proceeds of which are used
to make such a Valuable Transfer, and (g) the value of any quantifiable economic
benefits not included in clauses (a) through (f) above, but includable in
accordance with applicable federal and state Laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the Loans
or the Letters of Credit Outstanding.
 
The Guarantors agree that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantors hereunder without
impairing this Agreement or affecting the rights and remedies of the Agent and
the Banks hereunder.  No payment or payments made by the Debtors or any other
Person or received or collected by the Agent or any Bank from the Debtors, the
Guarantors or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Debtor Liabilities shall be deemed to modify,
reduce, release or otherwise affect the liability of the Guarantors under this
Agreement, and the Guarantors shall, notwithstanding any such payment or
payments (other than payments made to the Agent or any Bank by the Guarantors or
payments received or collected by the Agent or any Bank from the Guarantors),
remain liable for the Debtor Liabilities up to the maximum liability amount of
the Guarantors set forth in this paragraph until the Debtor Liabilities are
indefeasibly paid in full in cash, the Commitments are terminated according to
the terms of the Credit Agreement and all Letters of Credit have either expired
or have been cancelled and all Bank-Provided Hedges have either expired or have
been canceled; provided, however, that, anything herein to the contrary
notwithstanding, in no event shall the Guarantors' liability under this
paragraph exceed the maximum amount that, after giving effect to the incurring
of the obligations hereunder and to any rights to contribution of the Guarantors
from the Debtors and other Affiliates of the Debtors, would not render the
Agent's and the Banks' right to payment hereunder void, voidable or avoidable
under any applicable fraudulent transfer law; and further provided that if a
greater amount of the Debtor Liabilities than the maximum liability set forth in
this paragraph could be repaid by the Guarantors as a result of an increase in
any Guarantor's Adjusted Net Worth subsequent to the date of this Agreement,
without rendering the Agent's and the Banks' right to payment hereunder void,
voidable or avoidable under any applicable fraudulent transfer law, then the
amount of such Guarantor's maximum liability calculated in the first sentence of
this paragraph shall be calculated based upon such Guarantor's Adjusted Net
Worth on such later date, rather than the date of execution of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
UNCONDITIONAL LIABILITY.  The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Agent or any Bank to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Banks may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
 
RIGHT OF SET-OFF.  If any liability of any Guarantor hereunder is not paid to
the Agent when due, the Agent and the Banks may forthwith, at any time and from
time to time without notice to any Guarantor, any right to such notice being
hereby expressly waived by each Guarantor: set-off, appropriate and apply
against the liabilities of the Guarantors hereunder (i) any and all deposits
(general or special, time or demand, provisional or final, excluding, however,
trust accounts for Benefit Arrangements), in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by the Agent or any Bank, not to exceed the amount then due, as the Agent
or such Bank may elect, whether or not the Agent or such Bank shall have made
any demand for payment and (ii) any and all moneys owed by the Agent or any Bank
to any Guarantor in any capacity, whether or not then due, and whether
provisionally or finally credited upon the Agent's and the Banks' books and
records.
 
WAIVER.  The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing.  The
granting of an express written release of any Guarantor's liability hereunder or
any other Obligor's liability shall be effective only with respect to the
liability hereunder of such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of such
Guarantor or any Obligor not so expressly released.  The dissolution of any
Guarantor, or any other Obligor, shall in no way affect the liability hereunder
or that of any other Obligor.  The Guarantors hereby expressly waive:  (i)
notices of acceptance hereof; (ii) any presentment, demand, protest, notice of
default in connection with the Debtor Liabilities, dishonor or notice of
dishonor; (iii) any right of indemnification; and (iv) any defense arising by
reason of any disability or other defense whatsoever to the liability of the
Debtors, or any other circumstance which might otherwise constitute a defense
available to, or in discharge of, the Guarantors with respect to their
obligations hereunder.
 
 
-4-

--------------------------------------------------------------------------------

 
 
No payment by any Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any to the rights of
the Agent and the Banks, including rights to any payment made on account of the
Debtor Liabilities, regardless of the source of such payment until all of the
Debtors' obligations to the Agent and the Banks under the Loan Documents are
satisfied in full and are not subject to any right of disgorgement.  The
Guarantors hereby waive any benefit of and any right to participate in any
collateral security now or hereafter held by the Agent and the Banks or any
failure or refusal by the Agent and the Banks to perfect an interest in any
collateral security.
 
BANKRUPTCY OF A DEBTOR.  Neither the Guarantors' obligations to make payment in
accordance with the terms of this Agreement nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by any Debtor's bankruptcy or by any impairment, modification,
change, release or limitation of (i) the liability of any Debtor, any Person
assuming the obligations of any Debtor under the Credit Agreement or any of the
other Loan Documents or any Debtor's estate in bankruptcy or (ii) any remedy for
the enforcement of the Debtor Liabilities, either of which result from the
operation of any present or further provision of any bankruptcy act, Law or
equitable cause or from the decision of any court.  The Guarantors agree that to
the extent that a Debtor or any other Obligor makes a payment or payments to the
Agent or any Bank, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be paid to a trustee, receiver or any other Person under any
bankruptcy act, Law or equitable cause, then to the extent of such payment, the
Debtor Liabilities or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
 
PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Agent on demand all
reasonable costs and expenses (including reasonable attorneys' fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantors hereunder.
 
PRIMARY LIABILITY OF THE GUARANTORS.  The Guarantors agree that this Agreement
may be enforced by the Agent and the Banks without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Credit Agreement and the other
Loan Documents, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Guarantors hereby waive the right to require
the Agent and the Banks to proceed against any other Obligor or to require the
Agent and the Banks to pursue any other remedy or enforce any other right.  The
Guarantors further agree that nothing contained herein shall prevent the Agent
and the Banks from suing on the Credit Agreement and the other Loan Documents,
or any of them, or foreclosing their Lien, if any, on any collateral hereafter
securing the Debtor Liabilities or from exercising any other rights available
under the Credit Agreement and the other Loan Documents, or any other instrument
of security if neither the Debtors nor the Guarantors satisfy the Debtor
Liabilities thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any of the obligations of the Guarantors thereunder; it being the purpose and
intent of the Guarantors that the obligations of the Guarantors hereunder shall
be absolute, independent and unconditional.  Neither the obligations of the
Guarantors under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtors or by reason of the bankruptcy or insolvency of any Debtor.  If
acceleration of the time for payment of any amount payable by each Debtor is
stayed upon the insolvency or bankruptcy of such Debtor, amounts otherwise
subject to acceleration under the terms of the Credit Agreement and the other
Loan Documents including, without limitation, interest at the rates set forth in
the Credit Agreement occurring after the date of such bankruptcy or insolvency,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Agent.  The Guarantors acknowledge that the term "Debtor Liabilities" as
used herein includes any payments made by the Debtors to the Agent or the Banks
and subsequently recovered by the Debtors or a trustee for any Debtor pursuant
to bankruptcy or insolvency proceedings.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ACCELERATION OF THE GUARANTORS' LIABILITIES.  Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Agent's and the Banks'
option, shall be deemed to be forthwith due and payable for the purposes of this
Agreement and for determining the liability of the Guarantors hereunder, whether
or not the Agent and the Banks have any such rights against any other Obligor,
and whether or not the Agent and the Banks elect to exercise any rights or
remedies against any other Person or property including, without limitation, any
other Obligor:  (1) the failure of any Guarantor to perform any covenant or
obligation hereunder; (2) the occurrence of an Event of Default under the Credit
Agreement; (3) except as otherwise permitted pursuant to the terms of the Credit
Agreement, the sale of all or substantially all of the assets, or change in
ownership, or the dissolution, merger, consolidation or reorganization of any
Guarantor; (4) any information or signature heretofore or hereafter furnished to
the Agent or any Bank by any Guarantor, or delivered to the Agent or any Bank by
an Obligor in connection with any of the Debtor Liabilities, is materially false
or incorrect at the time when made; or (5) the failure of any Guarantor or any
Obligor to furnish the Agent and the Banks such financial and other information
as required by the Loan Documents.
 
RIGHTS OF THE GUARANTORS.  All rights and remedies of the Guarantors against the
Debtors or any property of the Debtors or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Banks of all Debtor
Liabilities and to the priority of the Agent and the Banks in any property of
the Debtors and any collateral security for any of the Debtor Liabilities.  Any
amount which may have been paid to the Guarantors on account of any Indebtedness
of the Debtors to the Guarantors, or on account of any subrogation or other
rights of the Guarantors against the Debtors, when all of the Debtor Liabilities
shall not have been indefeasibly paid in full, shall be held by the undersigned
in trust for the benefit of the Banks and shall forthwith be paid to the Agent
to be credited and applied upon the Debtor Liabilities, whether matured or
unmatured.
 
 
-6-

--------------------------------------------------------------------------------

 
 
NOTICE TO THE AGENT AND THE BANKS BY THE GUARANTORS.  Any notice to the Agent or
the Banks by the Guarantors pursuant to the provisions hereof shall be given as
provided in the Credit Agreement and such notice shall be effective as provided
in the Credit Agreement.
 
Notice by the Guarantors shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtors or
any other Person, all rights granted to the Agent and the Banks in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
 
COUNTERPARTS.  This Agreement may be signed in any number of counterpart copies
and by the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart.  Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.
 
MISCELLANEOUS.  This Agreement shall be binding upon the Guarantors and the
Guarantors' successors and assigns, and shall inure to the benefit of the Agent
and the Banks, their respective endorsers, successors and assigns forever.  If
any provision of this Agreement shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.  All matters arising
hereunder shall be governed by the Laws of the State of New York without regard
to the conflicts of laws thereof, and the parties hereto agree to the
jurisdiction and venue of the Supreme Court of New York County and the United
States District Court for the Southern District of New York with respect to any
suit arising in connection herewith.
 
WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
THEY WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 
AMENDMENT AND RESTATEMENT.  This Agreement amends, restates and replaces that
certain Guaranty and Suretyship Agreement, dated September 2, 2010 (the
"Existing Guaranty"), made by the Guarantors in favor of the Agent and is not a
novation thereof or of the obligations of the Guarantors to the Agent pursuant
to the Existing Guaranty.
 
[INTENTIONALLY LEFT BLANK]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Guarantors, intending to be legally bound,
have executed and delivered this Agreement on the day and year first above
written.
 
 

WITNESS:    PAPA JOHN'S USA, INC.             By:
 
    Name:       Title:               Address:                        

                                 
 

WITNESS:    PREFERRED MARKETING SOLUTIONS, INC.             By:
 
    Name:       Title:               Address:                        

                                             
 

WITNESS:    CAPITAL DELIVERY, LTD.             By:
 
    Name:       Title:               Address:                        

 
                  
 
 

--------------------------------------------------------------------------------

 
 

WITNESS:    RISK SERVICES CORP.             By:
 
    Name:       Title:               Address:                        

                                                                  
 

WITNESS:    PJ FOOD SERVICE, INC.             By:
 
    Name:       Title:               Address:                        

 
 

WITNESS:    TRANS PAPA LOGISTICS, INC.             By:
 
    Name:       Title:               Address:                        

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(G)(3)
 
FORM OF
FIRST AMENDED AND RESTATED BORROWER/RSC GUARANTY AND
SURETYSHIP AGREEMENT
 
IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC Bank") and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a "Bank" and
collectively, the "Banks") pursuant to that certain First Amended and Restated
Credit Agreement, dated the 30th day of April, 2013, by and among Papa John's
International, Inc., a Delaware corporation, as Borrower, the Guarantors (as
defined in the Credit Agreement), RSC Insurance Services Ltd., a Bermuda company
("RSC"), the Banks and PNC Bank, as Administrative Agent for the Banks (in such
capacity, the "Agent") (as amended, modified, supplemented or restated from time
to time, the "Credit Agreement"), intending to be legally bound hereby, and to
induce the Banks to issue letters of credit for the account of RSC (the
"Debtor"), Papa John's International, Inc. a Delaware corporation (the
"Borrower/RSC Guarantor"), this 30th day of April, 2013 hereby jointly and
severally with each of the Guarantors (as defined in the Credit Agreement):
 
1.           Becomes an absolute and unconditional guarantor and surety as
though it were a primary obligor to the Agent and the Banks, their respective
successors, endorsees and assigns, for (i) the prompt payment and performance
when due (whether at maturity, by declaration, acceleration or otherwise) of all
Reimbursement Obligations (as defined in the Credit Agreement) of the Debtor and
all other Obligations (as defined in the Credit Agreement) of the Debtor
including, without limitation, all extensions, modifications, renewals thereof
and substitutions therefor, whether absolute or contingent, direct or indirect,
matured or unmatured, sole, joint or several, of any nature whatsoever, without
regard to the validity, enforceability or regularity thereof including, without
limitation, continuing interest thereon in accordance with the terms thereof and
all expenses (including any reasonable costs of legal expenses) incurred by the
Agent or any Bank in enforcing any rights with regard to or collecting against
the Borrower/RSC Guarantor under this Guaranty and Suretyship Agreement
("Agreement") and (ii) the due and punctual performance of and/or compliance
with all of the terms, conditions and covenants contained in the Credit
Agreement to be performed or complied with by the Debtor and the accuracy of the
Debtor's representations and warranties contained in each of the Loan Documents
(hereinafter collectively referred to as the "Debtor Liabilities"), whether or
not such Debtor Liabilities or any portion thereof shall hereafter be released
or discharged or is for any reason invalid or unenforceable (capitalized terms
used in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);
 
2.           Assents to all agreements made or to be made between the Agent or
any Bank and any other Person(s) liable, either absolutely or contingently, on
any of the Debtor Liabilities, including any and all such agreements made by the
Debtor and any co-maker, endorser, pledgor, surety or guarantor (any such Person
being hereinafter referred to as an "Obligor"), and further agrees that the
Borrower/RSC Guarantor's liability hereunder shall not be reduced or diminished
by such agreements in any way;
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Consents and agrees that its obligations and liabilities hereunder
shall in no way be reduced, limited, waived or released if any other Person or
Persons is presently or in the future becomes a surety or guarantor in regard to
the Debtor Liabilities or any other liabilities among the Debtor, the Agent and
the Banks;
 
4.           Consents that the Agent and the Banks may, at their option, without
in any way affecting the Borrower/RSC Guarantor's liability hereunder:  (i)
exchange, surrender or release any or all collateral security of any
endorsement, guaranty or surety held by the Agent or the Banks for any of the
Debtor Liabilities; (ii) renew, extend, modify, supplement, amend, release,
alter or compromise the terms of any or all of the Debtor Liabilities; and (iii)
waive or fail to perfect the Agent's and the Banks' rights or remedies against
the Debtor or the collateral security for any of the Debtor Liabilities; and
 
5.           Warrants that the address specified on the signature page hereof,
immediately below the Borrower/RSC Guarantor's name, is the Borrower/RSC
Guarantor's true and correct address, and agrees to notify the Agent, in the
manner hereinafter specified, within three (3) days after any change in the
Borrower/RSC Guarantor's address.
 
CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Credit Agreement have been
paid and performed in full, and all Commitments thereunder have
terminated.  Without limiting the generality of the foregoing, the Borrower/RSC
Guarantor hereby irrevocably waives any right to terminate or revoke this
Agreement.
 
EXTENT OF THE BORROWER/RSC GUARANTOR'S LIABILITY.  This Agreement shall be and
is intended to be an absolute and unconditional guaranty and suretyship for the
aggregate of the Debtor Liabilities.  The Agent may apply any payment received
on account of the Debtor Liabilities in such order as the Banks, in their sole
discretion, may elect.  The obligations of the Borrower/RSC Guarantor under this
Agreement, when construed collectively with the obligations of (i) the
Guarantors under that certain Guaranty and Suretyship Agreement, dated of even
date herewith, and made by the Guarantors for the benefit of the Agent and the
Banks, and (ii) any other Person that becomes a Guarantor in accordance with the
terms of the Credit Agreement, are intended to be the joint and several
obligations of the Borrower/RSC Guarantor, the Guarantors and such other Persons
that become Guarantors under the Credit Agreement, and this Agreement, when
construed in connection with such other Guaranty and Suretyship Agreements, is
intended to be an absolute and unconditional guaranty and suretyship for the
aggregate of the Debtor Liabilities.
 
UNCONDITIONAL LIABILITY.  The Borrower/RSC Guarantor's liability hereunder is
absolute and unconditional and shall not be reduced, limited, waived, or
released in any way by reason of:  (i) any failure of the Agent or any Bank to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Agent and the Banks may attempt to obtain; (iii) any delay in
enforcing or any failure to enforce such rights, even if such rights are thereby
lost; (iv) any delay in making demand on any Obligor for payment or performance
of any or all of the Debtor Liabilities; or (v) from time to time, the payment
in full and subsequent incurring of any Debtor Liabilities.
 
 
-2-

--------------------------------------------------------------------------------

 
 
RIGHT OF SET-OFF.  If any liability of the Borrower/RSC Guarantor hereunder is
not paid to the Agent when due, the Agent and the Banks may forthwith, at any
time and from time to time without notice to the Borrower/RSC Guarantor, any
right to such notice being hereby expressly waived by the Borrower/RSC
Guarantor: set-off, appropriate and apply against the liabilities of the
Borrower/RSC Guarantor hereunder (i) any and all deposits (general or special,
time or demand, provisional or final, excluding, however, trust accounts for
Benefit Arrangements), in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held by the Agent or
any Bank, not to exceed the amount then due, as the Agent or such Bank may
elect, whether or not the Agent or such Bank shall have made any demand for
payment and (ii) any and all moneys owed by the Agent or any Bank to the
Borrower/RSC Guarantor in any capacity, whether or not then due, and whether
provisionally or finally credited upon the Agent's and the Banks' books and
records.
 
WAIVER.  The Borrower/RSC Guarantor hereby waives all notice with respect to the
present existence or future incurrence of any Debtor Liabilities including, but
not limited to, the amount, terms and conditions thereof.  The Borrower/RSC
Guarantor hereby consents to the taking of, or failure to take, from time to
time, any action of any nature whatsoever permitted by Law with respect to the
Debtor Liabilities and with respect to any rights against any Person or Persons
(including, without limitation, any Obligor), or in any property including,
without limitation, any renewals, extensions, modifications, postponements,
compromises, indulgences, waivers, surrenders, exchanges and releases, and the
Borrower/RSC Guarantor will remain fully liable hereunder notwithstanding any or
all of the foregoing.  The granting of an express written release of the
Borrower/RSC Guarantor's liability hereunder or any other Obligor's liability
shall be effective only with respect to the liability hereunder of the
Borrower/RSC Guarantor or Obligor who is specifically so expressly released but
shall in no way affect the liability hereunder of the Borrower/RSC Guarantor or
any Obligor not so expressly released.  The dissolution of the Borrower/RSC
Guarantor, or any other Obligor, shall in no way affect the liability hereunder
or that of any other Obligor.  The Borrower/RSC Guarantor hereby expressly
waives:  (i) notices of acceptance hereof; (ii) any presentment, demand,
protest, notice of default in connection with the Debtor Liabilities, dishonor
or notice of dishonor; (iii) any right of indemnification; and (iv) any defense
arising by reason of any disability or other defense whatsoever to the liability
of the Debtor, or any other circumstance which might otherwise constitute a
defense available to, or in discharge of, the Borrower/RSC Guarantor with
respect to its obligations hereunder.
 
No payment by the Borrower/RSC Guarantor shall entitle any other Obligor, by
subrogation, contribution, indemnification or otherwise, to succeed to any of
the rights of the Agent and the Banks, including rights to any payment made on
account of the Debtor Liabilities, regardless of the source of such payment
until all of the Debtor's obligations to the Agent and the Banks under the
Credit Agreement are satisfied in full and are not subject to any right of
disgorgement.  The Borrower/RSC Guarantor hereby waives any benefit of and any
right to participate in any collateral security now or hereafter held by the
Agent and the Banks or any failure or refusal by the Agent and the Banks to
perfect an interest in any collateral security.
 
 
-3-

--------------------------------------------------------------------------------

 
 
BANKRUPTCY OF THE DEBTOR.  Neither the Borrower/RSC Guarantor's obligations to
make payment in accordance with the terms of this Agreement nor any remedy for
the enforcement hereof shall be impaired, modified, changed, released or limited
in any manner whatsoever by the Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Debtor,
any Person assuming the obligations of the Debtor under the Credit Agreement or
the Debtor's estate in bankruptcy or (ii) any remedy for the enforcement of the
Debtor Liabilities, either of which result from the operation of any present or
further provision of any bankruptcy act, Law or equitable cause or from the
decision of any court.  The Borrower/RSC Guarantor agrees that to the extent
that the Debtor or any other Obligor makes a payment or payments to the Agent or
any Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be paid to a trustee, receiver or any other Person under any
bankruptcy act, Law or equitable cause, then to the extent of such payment, the
Debtor Liabilities or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
 
PAYMENT OF COSTS.  In addition to all other liabilities of the Borrower/RSC
Guarantor hereunder, the Borrower/RSC Guarantor also agrees to pay to the Agent
on demand all reasonable costs and expenses (including reasonable attorneys'
fees and legal expenses) which may be incurred in the enforcement or collection
of the liabilities of the Borrower/RSC Guarantor hereunder.
 
PRIMARY LIABILITY OF THE BORROWER/RSC GUARANTOR.  The Borrower/RSC Guarantor
agrees that this Agreement may be enforced by the Agent and the Banks without
the necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the
Credit Agreement, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Borrower/RSC Guarantor hereby waives the right
to require the Agent and the Banks to proceed against any other Obligor or to
require the Agent and the Banks to pursue any other remedy or enforce any other
right.  The Borrower/RSC Guarantor further agrees that nothing contained herein
shall prevent the Agent and the Banks from suing on the Credit Agreement, or any
of them, or foreclosing their Lien, if any, on any collateral hereafter securing
the Debtor Liabilities or from exercising any other rights available under the
Credit Agreement, or any other instrument of security if neither the Debtor nor
the Borrower/RSC Guarantor satisfy the Debtor Liabilities thereunder, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any of the obligations of the
Borrower/RSC Guarantor thereunder; it being the purpose and intent of the
Borrower/RSC Guarantor that the obligations of the Borrower/RSC Guarantor
hereunder shall be absolute, independent and unconditional.  Neither the
obligations of the Borrower/RSC Guarantor under this Agreement nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by an impairment, modification, change, release or
limitation of the liability of the Debtor or by reason of the bankruptcy or
insolvency of the Debtor.  If acceleration of the time for payment of any amount
payable by the Debtor is stayed upon the insolvency or bankruptcy of the Debtor,
amounts otherwise subject to acceleration under the terms of the Credit
Agreement including, without limitation, interest at the rates set forth in the
Credit Agreement occurring after the date of such bankruptcy or insolvency,
shall nonetheless be payable by the Borrower/RSC Guarantor hereunder forthwith
on demand by the Agent.  The Borrower/RSC Guarantor acknowledges that the term
"Debtor Liabilities" as used herein includes any payments made by the Debtor to
the Agent or the Banks and subsequently recovered by the Debtor or a trustee for
the Debtor pursuant to bankruptcy or insolvency proceedings.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ACCELERATION OF THE BORROWER/RSC GUARANTOR'S LIABILITIES.  Upon the occurrence
of any of the following events, all of the Debtor Liabilities, at the Agent's
and the Banks' option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Borrower/RSC
Guarantor hereunder, whether or not the Agent and the Banks have any such rights
against any other Obligor, and whether or not the Agent and the Banks elect to
exercise any rights or remedies against any other Person or property including,
without limitation, any other Obligor:  (1) the failure of the Borrower/RSC
Guarantor to perform any covenant or obligation hereunder; (2) the occurrence of
an Event of Default under the Credit Agreement; (3) except as otherwise
permitted pursuant to the terms of the Credit Agreement, the sale of all or
substantially all of the assets, or change in ownership, or the dissolution,
merger, consolidation or reorganization of any Guarantor; (4) any information or
signature heretofore or hereafter furnished to the Agent or any Bank by the
Borrower/RSC Guarantor, or delivered to the Agent or any Bank by an Obligor in
connection with any of the Debtor Liabilities, is materially false or incorrect
at the time when made; or (5) the failure of the Borrower/RSC Guarantor or any
Obligor to furnish the Agent and the Banks such financial and other information
as required by the Loan Documents.
 
RIGHTS OF THE BORROWER/RSC GUARANTOR.  All rights and remedies of the
Borrower/RSC Guarantor against the Debtor or any property of the Debtor or any
collateral security for any of the Debtor Liabilities, whether arising by
promissory note, subrogation, security agreement, mortgage or otherwise, shall
in all respects be and remain subordinate and junior in right of payment and
priority to the prior and indefeasible payment in full to the Agent and the
Banks of all Debtor Liabilities and to the priority of the Agent and the Banks
in any property of the Debtor and any collateral security for any of the Debtor
Liabilities.  Any amount which may have been paid to the Borrower/RSC Guarantor
on account of any Indebtedness of the Debtor to the Borrower/RSC Guarantor, or
on account of any subrogation or other rights of the Borrower/RSC Guarantor
against the Debtor, when all of the Debtor Liabilities shall not have been
indefeasibly paid in full, shall be held by the undersigned in trust for the
benefit of the Banks and shall forthwith be paid to the Agent to be credited and
applied upon the Debtor Liabilities, whether matured or unmatured.
 
NOTICE TO THE AGENT AND THE BANKS BY THE BORROWER/RSC GUARANTOR.  Any notice to
the Agent or the Banks by the Borrower/RSC Guarantor pursuant to the provisions
hereof shall be given as provided in the Credit Agreement and such notice shall
be effective as provided in the Credit Agreement.
 
Notice by the Borrower/RSC Guarantor shall not, in any way, reduce, diminish or
release the liability of any other Obligor.  In the event that this Agreement is
preceded or followed by any other guaranty or surety agreement(s) regarding the
Debtor or any other Person, all rights granted to the Agent and the Banks in
such agreement(s) shall be deemed to be cumulative and this Agreement shall not,
in such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
 
 
-5-

--------------------------------------------------------------------------------

 
 
MISCELLANEOUS.  This Agreement shall be binding upon the Borrower/RSC Guarantor
and the Borrower/RSC Guarantor's successors and assigns and shall inure to the
benefit of the Agent and the Banks, their respective endorsers, successors and
assigns forever.  If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Agreement shall be construed as
if such invalid or unenforceable provision had never been contained herein.  All
matters arising hereunder shall be governed by the Laws of the State of New York
without regard to the conflicts of laws thereof, and the parties hereto agree to
the jurisdiction and venue of the Supreme Court of New York County and the
United States District Court for the Southern District of New York with respect
to any suit arising in connection herewith.
 
WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 
AMENDMENT AND RESTATEMENT.  This Agreement amends, restates and replaces that
certain Borrower/RSC Guaranty and Suretyship Agreement, dated September 2, 2010
(the "Existing Guaranty"), made by the Borrower/RSC Guarantor in favor of the
Agent and is not a novation thereof or of the obligations of the Borrower/RSC
Guarantor to the Agent pursuant to the Existing Guaranty.
 
[INTENTIONALLY LEFT BLANK]
 


 
-6-

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
and delivered this Agreement on the day and year first above written.
 
 

WITNESS:    Papa John's International, Inc.             By:  
(SEAL)
    Name:       Title:               Address:                        

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(I)
 
FORM OF
FIRST AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT
 
THIS INTERCOMPANY SUBORDINATION AGREEMENT (the "Agreement") is dated the 30th
day of April, 2013 and is made by and among the entities listed on the signature
page hereto (or subsequently joining this Agreement) (each being individually
referred to herein as a "Company" and collectively as the "Companies").
 
WITNESSETH THAT:
 
WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the First Amended and Restated Credit
Agreement, dated the 30th day of April, 2013 (as it may be hereafter amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among Papa John's International, Inc., a Delaware
corporation (the "Borrower"), the Guarantors party thereto, RSC Insurance
Services Ltd., a Bermuda company, the Banks party thereto (the "Banks") and PNC
Bank, National Association, as administrative agent (the "Agent") for the Banks;
and
 
WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Banks intend to make Loans to the Borrower; and
 
WHEREAS, the Companies are or may become indebted to each other (the
Indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the "Intercompany
Indebtedness"); and
 
WHEREAS, the obligations of the Banks to maintain the Commitments and make Loans
to the Borrower from time to time are subject to the condition, among others,
that the Companies subordinate the Intercompany Indebtedness to the Indebtedness
and all other Obligations of the Borrower or any other Company to the Agent or
the Banks or any Affiliate of any Bank pursuant to the Credit Agreement or the
other Loan Documents (collectively, the "Senior Debt") in the manner set forth
herein.
 
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
 
1.           Intercompany Indebtedness Subordinated to Senior Debt.  The
recitals set forth above are hereby incorporated by reference.  All Intercompany
Indebtedness shall be subordinate and subject in right of payment to the prior
indefeasible payment in full of all Senior Debt pursuant to the provisions
contained herein.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payment Over of Proceeds Upon Dissolution, Etc.  Upon any
distribution of assets of any Company in the event of (a) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding in connection therewith, relative to any
such Company or to its creditors, as such, or to its assets, or (b) any
liquidation, dissolution or other winding up of any such Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors or any marshalling of assets
and liabilities of any such Company (a Company distributing assets as set forth
herein being referred to in such capacity as a "Distributing Company"), then and
in any such event, the Agent shall be entitled to receive, for the benefit of
the Agent and the Banks as their respective interests may appear, indefeasible
payment in full of all amounts due or to become due (whether or not an Event of
Default has occurred under the terms of the Loan Documents or the Senior Debt
has been declared due and payable prior to the date on which it would otherwise
have become due and payable) on or in respect of any and all Senior Debt before
the holder of any Intercompany Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Intercompany Indebtedness, and to that end, the Agent shall be entitled to
receive, for application to the payment of the Senior Debt, any payment or
distribution of any kind or character, whether in cash, property or securities,
which may be payable or deliverable in respect of the Intercompany Indebtedness
owed by the Distributing Company in any such case, proceeding, dissolution,
liquidation or other winding up event.
 
If, notwithstanding the foregoing provisions of this Section, a Company which is
owed Intercompany Indebtedness by a Distributing Company shall have received any
payment or distribution of assets from the Distributing Company of any kind or
character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the Agent and
the Banks as their respective interests may appear, shall be segregated from
other funds and property held by such Company, and shall be forthwith paid over
to the Agent in the same form as so received (with any necessary endorsement) to
be applied (in the case of cash) to or held as collateral (in the case of
noncash property or securities) for the payment or prepayment of the Senior Debt
in accordance with the terms of the Credit Agreement.
 
3.           No Commencement of Any Proceeding.  Each Company agrees that, so
long as the Senior Debt shall remain unpaid, it will not commence, or join with
any creditor other than the Banks and the Agent in commencing any proceeding
referred to in the first paragraph of Section 2 against any other Company which
owes it any Intercompany Indebtedness.
 
4.           Prior Payment of Senior Debt Upon Acceleration of Intercompany
Indebtedness.  If any portion of the Intercompany Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Agent and the Banks shall be entitled to receive
indefeasible payment in full of all amounts due and to become due on or in
respect of the Senior Debt (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Intercompany Indebtedness is entitled to
receive any payment thereon.
 
If, notwithstanding the foregoing, any Company shall make any payment of
Intercompany Indebtedness prohibited by the foregoing provisions of this
Section, such payment shall be paid over and delivered forthwith to the Agent,
for the benefit of the Agent and the Banks as their respective interests may
appear.
 
 
-2-

--------------------------------------------------------------------------------

 
 
The provisions of this Section shall not apply to any payment with respect to
which Section 2 hereof would be applicable.
 
5.           No Payment When Senior Debt in Default.  If any Event of Default
shall have occurred and be continuing, or such an Event of Default or Potential
Default would result from or exist after giving effect to a payment with respect
to any portion of the Intercompany Indebtedness, unless the Required Banks shall
have consented to or waived the same, so long as any of the Senior Debt shall
remain outstanding, no payment shall be made by any Company owing such
Intercompany Indebtedness on account of principal or interest on any portion of
the Intercompany Indebtedness.
 
If, notwithstanding the foregoing, any Company shall make any payment of the
Intercompany Indebtedness to another Company prohibited by the foregoing
provisions of this Section, such payment shall be paid over and delivered
forthwith to the Agent, for the benefit of the Agent and the Banks as their
respective interests may appear.
 
The provisions of this Section shall not apply to any payment with respect to
which Section 2 hereof would be applicable.
 
6.           Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Companies, at any time except during the
pendency of any of the conditions described in Sections 2, 4 and 5, from making
payments at any time of principal of or interest on any portion of the
Intercompany Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Intercompany Indebtedness.
 
7.           Rights of Subrogation.  Each Company agrees that no payment or
distribution to the Agent or the Banks pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt shall have been indefeasibly paid in full and the
Commitments shall have terminated.
 
8.           Instruments Evidencing Intercompany Indebtedness.  Each Company
shall cause each instrument which now or hereafter evidences all or a portion of
the Intercompany Indebtedness to be conspicuously marked as follows:
 
"This instrument is subject to the terms of an Intercompany Subordination
Agreement dated April 30, 2013, in favor of PNC Bank, National Association, as
administrative agent for the Banks referred to therein, which Intercompany
Subordination Agreement is incorporated herein by reference.  Notwithstanding
any contrary statement contained in the within instrument, no payment on account
of the principal thereof or interest thereon shall become due or payable except
in accordance with the express terms of said Intercompany Subordination
Agreement."
 
 
-3-

--------------------------------------------------------------------------------

 
 
Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.
 
9.           Agreement Solely to Define Relative Rights.  The purpose of this
Agreement is solely to define the relative rights of the Companies, on the one
hand, and the Agent and the Banks, on the other hand.  Nothing contained in this
Agreement is intended to or shall impair, as between any of the Companies and
their creditors other than the Agent and the Banks, the obligation of the
Companies to each other to pay the principal of and interest on the Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than the Agent and the Banks, nor shall
anything herein prevent any of the Companies from exercising all remedies
otherwise permitted by applicable Law upon default under any agreement pursuant
to which the Intercompany Indebtedness is created, subject to the rights, if
any, under this Agreement of the Agent and the Banks to receive cash, property
or securities otherwise payable or deliverable with respect to the Intercompany
Indebtedness.
 
10.           No Implied Waivers of Subordination.  No right of the Agent or any
Bank to enforce subordination, as herein provided, shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Company or by any act or failure to act by the Agent or any Bank, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof the Agent or any Bank may have or be otherwise charged
with.  Each Company by its acceptance hereof shall agree that, so long as there
is Senior Debt outstanding or Commitments in effect under the Credit Agreement,
such Company shall not agree to sell, assign, pledge, encumber or otherwise
dispose of, or to compromise, the obligations of the other Companies with
respect to their Intercompany Indebtedness, other than by means of payment of
such Intercompany Indebtedness according to its terms, without the prior written
consent of the Agent.
 
Without in any way limiting the generality of the foregoing paragraph, the Agent
or any of the Banks may, at any time and from time to time, without the consent
of or notice to the Companies except the Borrower to the extent provided in the
Credit Agreement, without incurring responsibility to the Companies and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of the Companies to the Agent and the Banks, do any one or
more of the following: (i) change the manner, place or terms of payment, or
extend the time of payment, renew or alter the Senior Debt or otherwise amend or
supplement the Senior Debt or the Loan Documents; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing the
Senior Debt; (iii) release any Person liable in any manner for the payment or
collection of the Senior Debt; and (iv) exercise or refrain from exercising any
rights against any of the Companies and any other Person.
 
11.           Additional Subsidiaries.  The Companies covenant and agree that
they shall cause any Subsidiaries required to join this Agreement pursuant to or
otherwise under the Credit Agreement, to execute a Joinder in the form of
Exhibit 1.1(G)(1) to the Credit Agreement, whereby such Subsidiary joins this
Agreement and subordinates all Indebtedness owed to any such Subsidiary by any
of the Companies or other Subsidiaries hereafter created or acquired to the
Senior Debt.
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.           Continuing Force and Effect.  This Agreement shall continue in
force for so long as any portion of the Senior Debt remains unpaid and any
Commitments under the Credit Agreement remain outstanding, it being contemplated
that this Agreement be of a continuing nature.
 
13.           Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement or the rights of the Agent
or the Banks hereunder, and any and all waivers or consents to Events of Default
or other departures from the due performance of the Companies hereunder, shall
be made only by written agreement, waiver or consent signed by the Agent, acting
on behalf of all the Banks, with the written consent of the Required Banks, any
such agreement, waiver or consent made with such written consent being effective
to bind all the Banks.
 
14.           Expenses.  The Companies unconditionally and jointly and severally
agree upon demand to pay to the Agent and the Banks the amount of any and all
reasonable and necessary out-of-pocket costs, expenses and disbursements for
which reimbursement is customarily obtained, including fees and expenses of
counsel, which the Agent or any of the Banks may incur in connection with (a)
the administration of this Agreement, (b) the exercise or enforcement of any of
the rights of the Agent or the Banks hereunder, or (c) the failure by the
Companies to perform or observe any of the provisions hereof.
 
15.           Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
16.           Governing Law.  This Agreement shall be a contract under the
internal Laws of the State of New York and for all purposes shall be construed
in accordance with the internal Laws of the State of New York without giving
effect to its principles of conflict of Laws.
 
17.           Successors and Assigns.  This Agreement shall inure to the benefit
of the Agent and the Banks and their respective successors and assigns, as
permitted in the Credit Agreement, and the obligations of the Companies shall be
binding upon their respective successors and assigns.  The duties and
obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Required Banks and any such
delegation or transfer without such consent shall be null and void.  Except to
the extent otherwise required by the context of this Agreement, the word "Banks"
when used herein shall include, without limitation, any holder of a Note or an
assignment of rights therein originally issued to a Bank under the Credit
Agreement, and each such holder of a Note or assignment shall have the benefits
of this Agreement to the same extent as if such holder had originally been a
Bank under the Credit Agreement.
 
18.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
 
-5-

--------------------------------------------------------------------------------

 
 
19.           Attorneys-in-Fact.  Each of the Companies hereby authorizes and
empowers the Agent, at its election and in the name of either itself, for the
benefit of the Agent and the Banks as their respective interests may appear, or
in the name of each such Company as is owed Intercompany Indebtedness, to
execute and file proofs and documents and take any other action the Agent may
deem advisable to completely protect the Agent's and the Banks' interests in the
Intercompany Indebtedness and their right of enforcement thereof, and to that
end each of the Companies hereby irrevocably makes, constitutes and appoints the
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments which the Agent may deem necessary or advisable to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable.  Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all action taken by the Agent, its officers,
employees or agents pursuant to the foregoing power of attorney.
 
20.           Application of Payments.  In the event any payments are received
by the Agent under the terms of this Agreement for application to the Senior
Debt at any time when the Senior Debt has not been declared due and payable and
prior to the date on which it would otherwise become due and payable, such
payment shall constitute a voluntary prepayment of the Senior Debt for all
purposes under the Credit Agreement.
 
21.           Remedies.  In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Agent, on behalf of the
Banks, may demand specific performance of this Agreement and seek injunctive
relief and may exercise any other remedy available at law or in equity, it being
recognized that the remedies of the Agent on behalf of the Banks at law may not
fully compensate the Agent on behalf of the Banks for the damages they may
suffer in the event of a breach hereof.
 
22.           Consent to Jurisdiction, Waiver of Jury Trial.  Each of the
Companies hereby irrevocably consents to the non-exclusive jurisdiction of the
Supreme Court of New York County and the United States District Court for the
Southern District of New York, waives personal service of any and all process
upon it and consents that all such service of process be made by certified or
registered mail directed to the Companies at the addresses referred to in
Section 23 hereof and service so made shall be deemed to be completed upon
actual receipt thereof.  Each of the Companies waives any objection to
jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or venue, AND
EACH OF THE COMPANIES WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED BY LAW.
 
23.           Notices.  All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Agent or the Banks in
accordance with the provisions of this Agreement shall be given or made as
provided in Section 10.6 [Notices] of the Credit Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
24.           Amendment and Restatement.  This Agreement amends, restates and
replaces that certain Intercompany Subordination Agreement, dated September 2,
2010 (the "Existing Agreement"), made by the Companies in favor of the Agent and
is not a novation thereof or of the obligations of the Companies to the Agent
pursuant to the Existing Agreement.
 
[INTENTIONALLY LEFT BLANK]
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
WITNESS the due execution hereof as of the day and year first above written.
 
 

BORROWER:   PAPA JOHN'S INTERNATIONAL, INC.       WITNESS:                   
By:
 
    Name:       Title:  

 
 

GUARANTORS:    PAPA JOHN'S USA, INC.       WITNESS:                    By:
 
    Name:       Title:  

 
 

   
PREFERRED MARKETING SOLUTIONS, INC.
WITNESS:                    By:
 
    Name:       Title:  

 
 

   
CAPITAL DELIVERY, LTD.
      WITNESS:                    By:
 
    Name:       Title:  

 
 

   
RISK SERVICES CORP.
            WITNESS:                    By:
 
    Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
PJ FOOD SERVICE, INC.
            WITNESS:                    By:
 
    Name:       Title:  

 
 

   
TRANS PAPA LOGISTICS, INC.
      WITNESS:                    By:
 
    Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(R)
 
FORM OF
FIRST AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
$_________________
Pittsburgh, Pennsylvania
 
April 30, 2013

 
FOR VALUE RECEIVED, the undersigned, Papa John's International, Inc., a Delaware
corporation (the "Borrower"), hereby promises to pay to the order of
___________________________________ ("_________________"), the lesser of (i) the
principal sum of ________________________________________ and 00/100 US Dollars
(US $_________________.00), or (ii) the Dollar Equivalent amount of the
aggregate unpaid principal balance of all Revolving Credit Loans made by
__________________ to the Borrower pursuant to Section 2.1.1 of the First
Amended and Restated Credit Agreement dated the 30th day of April, 2013 (as
amended, restated, modified or supplemented from time to time, the "Credit
Agreement") by and among the Borrower, the Guarantors party thereto, RSC
Insurance Services Ltd., a Bermuda company, the Banks party thereto, and PNC
Bank, National Association, as administrative agent for the Banks (the "Agent"),
payable on the Expiration Date.  All capitalized terms used herein shall, unless
otherwise defined herein, have the same meanings given to such terms in the
Credit Agreement.
 
The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate per annum specified by the
Borrower pursuant to Section 3.1 [Interest Rate Options] of, or as otherwise
provided in, the Credit Agreement.
 
Upon the occurrence of an Event of Default, the Borrower shall pay interest on
the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this [First Amended and Restated] Revolving Credit Note (this
“Revolving Credit Note”) at a rate per annum specified by Section 3.3 [Interest
After Default] of, or as otherwise provided in, the Credit Agreement.  Such
interest rate will accrue before and after any judgment has been entered.
 
Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in Section 4.3 [Interest
Payment Dates] of the Credit Agreement and on the Expiration Date.
 
Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at One PNC Plaza, 249 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of the United States of
America or the applicable Optional Currency in immediately available funds.
 
 
 

--------------------------------------------------------------------------------

 
 
This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and other Loan
Documents, including the representations, warranties, covenants and conditions
contained or granted therein.  The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayment in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.
 
The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.
 
This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Agent and the
Banks and their respective successors and assigns.  All references herein to the
"Borrower", "Agent" and the "Banks" shall be deemed to apply to the Borrower,
the Agent and the Banks, respectively, and their respective successors and
assigns.
 
This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal Laws of the State of New York without giving effect to its
conflicts of law principles.
 
___________________ may at any time pledge all or a portion of its rights under
the Loan Documents including any portion of this Revolving Credit Note to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341.  No such pledge or enforcement thereof shall
release ______________ from its obligations under any of the Loan Documents.
 
[This Revolving Credit Note amends and restates that certain Revolving Credit
Note, dated September 2, 2010, made by the Borrower to __________ in the
original principal amount not to exceed __________________________________ and
00/100 Dollars ($____________.00) (the "Prior Note").  This Revolving Credit
Note is issued in substitution for and replacement of (and not in discharge of
the indebtedness evidenced by) the Prior Note.]
 
[INTENTIONALLY LEFT BLANK]
 
 
 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note by
its duly authorized officer with the intention that it constitute a sealed
instrument.
 
 

WITNESS:    Papa John's International, Inc.             By:  
(Seal)
    Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(S)
 
FORM OF
FIRST AMENDED AND RESTATED SWING NOTE
 
$15,000,000.00
Pittsburgh, Pennsylvania
 
April 30, 2013

 
FOR VALUE RECEIVED, the undersigned, Papa John's International, Inc., a Delaware
corporation (the "Borrower"), hereby promises to pay to the order of PNC Bank,
National Association ("PNC") the lesser of (i) the principal sum of Fifteen
Million and 00/100 Dollars ($15,000,000.00), or (ii) the aggregate unpaid
principal balance of all Swing Loans made by the Bank to the Borrower pursuant
to Section 2.1.2 [Swing Loans] of the First Amended and Restated Credit
Agreement, dated of even date herewith (as may be amended, restated, modified or
supplemented from time to time, the "Credit Agreement"), by and among the
Borrower, the Guarantors party thereto, RSC Insurance Services Ltd., a Bermuda
company, the Banks party thereto and PNC Bank, National Association, as
administrative agent for the Banks (the "Agent").  All capitalized terms used
herein shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement.
 
The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate per annum specified by the
Borrower pursuant to Section 3.1 [Interest Rate Options] of, or as otherwise
provided in, the Credit Agreement.
 
Upon the occurrence of an Event of Default, the Borrower shall pay interest on
the entire principal amount of the then outstanding Swing Loans evidenced by
this First Amended and Restated Swing Note (the “Swing Note”) at a rate per
annum specified by Section 3.3 [Interest After Default] of, or as otherwise
provided in, the Credit Agreement.  Such interest rate will accrue before and
after any judgment has been entered.
 
Subject to the provisions of the Credit Agreement, interest on this Swing Note
will be payable on the dates set forth in Section 4.3 [Interest Payment Dates]
of the Credit Agreement and on the Expiration Date.
 
Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent located at One PNC Plaza, 249 Fifth
Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of the United States of
America in immediately available funds.
 
 
 

--------------------------------------------------------------------------------

 
 
This Swing Note is the Swing Note referred to in, and is entitled to the
benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein.  The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.
 
The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Note.
 
This Swing Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Agent and the Banks and their
respective successors and assigns.  All references herein to the "Borrower",
"Agent" and the "Banks" shall be deemed to apply to the Borrower, the Agent and
the Banks, respectively, and their respective successors and assigns.
 
This Swing Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by, and construed and enforced in accordance with, the internal Laws
of the State of New York without giving effect to its conflicts of law
principles.
 
PNC may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Note to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. § 341.  No such pledge or enforcement thereof shall release PNC from its
obligations under any of the Loan Documents.
 
This Swing Note amends and restates that certain Swing Note, dated September 2,
2010, made by the Borrower to PNC in the original principal amount not to exceed
Fifteen Million and 00/100 Dollars ($15,000,000.00) (the "Prior Note").  This
Swing Note is issued in substitution for and replacement of (and not in
discharge of the indebtedness evidenced by) the Prior Note.]
 
[INTENTIONALLY LEFT BLANK]
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Swing Note by its duly
authorized officer with the intention that it constitutes a sealed instrument.
 
 
 

WITNESS:    Papa John's International, Inc.             By:  
(Seal)
    Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4.1
 
FORM OF
REVOLVING CREDIT LOAN REQUEST
 
 
TO:
PNC Bank, National Association, as Administrative Agent
Firstside Center
500 First Avenue, 4th Floor 
Pittsburgh, Pennsylvania 15219 
Telephone No.:  (412) 762-6442 
Telecopier No.:  (412) 762-8672 
Attention:  Agency Services

 
FROM:
Papa John's International, Inc., a Delaware corporation (the "Borrower")

 
RE:
First Amended and Restated Credit Agreement (as it may be amended, restated,
modified or supplemented, the "Agreement"), dated the 30th day of April, 2013,
by and among the Borrower, the Guarantors (as defined in the Credit Agreement)
party thereto, RSC Insurance Services Ltd., a Bermuda company, the Banks (as
defined in the Credit Agreement) party thereto and PNC Bank, National
Association, as administrative agent for the Banks (in such capacity, the
"Agent").

 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.
 
A.
Pursuant to Section 2.4.1 [Revolving Credit Loan Requests] and 3.2 [Interest
Periods] of the Agreement, the undersigned Borrower irrevocably requests [check
one box under 1(a) below and fill in blank space next to the box as
appropriate]:

 
 
1.(a)
o
New Revolving Credit Loans OR

 
 
o
Renewal of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan, originally made on _______________ OR

 
 
o
Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan originally made on ____________ to a Loan to which the Euro-Rate Option
applies, OR

 
 
o
Conversion of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan originally made on _____________ to a Loan to which the Base Rate Option
applies, OR

 
 
o
New Revolving Credit Loans in an Optional Currency, OR

 
 
 

--------------------------------------------------------------------------------

 
 
 
o
Renewal of the Euro-Rate Option applicable to an outstanding Revolving Credit
Loan in an Optional Currency, originally made on _______________, OR

 
 
o
Conversion of the Base Rate Option applicable to an outstanding Revolving Credit
Loan originally made on ____________ to a Loan in an Optional Currency to which
the Euro-Rate Option applies, OR

 
 
SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

 
[Check one box under 1(b) below and fill in blank spaces in line next to box]:
 
 
1.(b)(i)
o
Under the Base Rate Option.  Such Loan shall have a Borrowing Date of
___________________ (which date shall be (i) one (1) Business Day subsequent to
the Business Day of receipt by the Agent by 10:00 a.m. Pittsburgh time of this
Loan Request for making a new Revolving Credit Loan to which the Base Rate
Option applies, or (ii) the last day of the preceding Euro-Rate Interest Period
if a Loan to which the Euro-Rate Option applies is being converted to a Loan to
which the Base Rate Option applies), OR

 
 
(ii)  
o
Under the Euro-Rate Option.  Such Loan shall have a Borrowing Date of
________________ (which date shall be (a) three (3) Business Days subsequent to
the Business Day of receipt by the Agent by 10:00 a.m. Pittsburgh time of this
Loan Request for making a new Revolving Credit Loan in Dollars to which the
Euro-Rate Option applies, renewing a Loan in Dollars to which the Euro-Rate
Option applies, or converting a Loan in Dollars to which the Base Rate Option
applies to a Loan in Dollars to which the Euro-Rate Option applies, or (b) four
(4) Business Days subsequent to the Business Day of receipt by the Agent by
10:00 a.m., Pittsburgh time, of this Loan Request for making a new Revolving
Credit Loan in an Optional Currency or renewing a Revolving Credit Loan in an
Optional Currency).

 
 
2.
Such Loan is in the principal amount of $____________________ or the principal
amount to be renewed or converted in $____________________ [(a) for each
Borrowing Tranche to which the Euro-Rate Option applies, not to be less than One
Million and 00/100 Dollars ($1,000,000.00) and in increments of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) if in excess of One Million and 00/100
Dollars ($1,000,000.00); and (b) for each Borrowing Tranche to which the Base
Rate Option applies, not to be less than the lesser of Five Hundred Thousand and
00/100 Dollars ($500,000.00) or the maximum amount available and in increments
of One Hundred Thousand and 00/100 Dollars ($100,000.00)].

 
 
3.
[This paragraph A.3 applies if the Borrower is selecting a Revolving Credit Loan
in an Optional Currency]:  Such Revolving Credit Loan shall be made in the
following Optional Currency:  ______________________________.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
4.
[This paragraph A.4 applies if the Borrower is selecting the Euro-Rate
Option]:  Such Loans shall have an Interest Period of one (1), two (2), three
(3) or six (6) Months.1 2

 
B.
As of the date hereof and the date of making of the above-requested Loans (and
after giving effect thereto):  the Loan Parties have performed and complied in
all material respects with all covenants and conditions of the Agreement; all of
Loan Parties' representations and warranties therein are true and correct in all
material respects (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties were
true and correct in all material respects on and as of the specific dates or
times referred to therein); no Event of Default or Potential Default has
occurred and is continuing or shall exist; and the making of any Revolving
Credit Loan shall not cause the aggregate Dollar Equivalent amount of Revolving
Credit Loans outstanding plus Swing Loans plus the Dollar Equivalent amount of
Letters of Credit Outstanding to exceed the aggregate Revolving Credit
Commitments.

 
C.
The undersigned hereby irrevocably requests [check one box below and fill in
blank space next to the box as appropriate]:

 
 
o
Funds to be deposited into PNC bank account per our current standing
instructions.  Complete amount of deposit if not full loan advance
amount:  $______________, OR

 
 
o
Funds to be wired per the following wire instructions:
 
 Amount of Wire Transfer :  $_____________________
 Bank Name:  _________________________________
 ABA: ______________________________________
 Account Number: _____________________________
 Account Name: _______________________________
 Reference: _______________________________, OR

 
 
o
Funds to be wired per the attached Funds Flow (multiple wire transfers)

 
[INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
1 Borrower may request a different  period that is twelve (12) Months or less,
subject to the consent of all Banks.
 
2 With respect to Revolving Credit Loans made in Optional Currency, the Borrower
may only request an Interest Period of one (1) Month.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
The undersigned certifies to the Agent and the Banks as to the accuracy of the
foregoing.
 

    Papa John's International, Inc.         Date: _____________________, 201__ 
  By:  
(Seal)
    Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4.2
 
FORM OF
SWING LOAN REQUEST
 



 
 
 
TO:
PNC Bank, National Association, as Administrative Agent
Firstside Center
500 First Avenue, 4th Floor 
Pittsburgh, Pennsylvania 15219 
Telephone No.:  (412) 762-6442 
Telecopier No.:  (412) 762-8672 
Attention:  Agency Services

 
FROM:
Papa John's International, Inc., a Delaware corporation (the "Borrower")

 
RE:
First Amended and Restated Credit Agreement (as it may be amended, restated,
modified or supplemented, the "Agreement"), dated the 30th day of April, 2013,
by and among the Borrower, the Guarantors (as defined in the Credit Agreement)
party thereto, RSC Insurance Services Ltd., a Bermuda company, the Banks (as
defined in the Credit Agreement) party thereto and PNC Bank, National
Association, as administrative agent for the Banks (in such capacity, the
"Agent").

 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.
 
A.
Pursuant to Section 2.4.2 [Swing Loan Requests] of the Agreement, the
undersigned Borrower irrevocably requests:

 
 
1.
New Swing Loans.  Such Loan shall have a Borrowing Date of ___________________
(which date shall be the Business Day of receipt by the Agent by 10:00 a.m.
Pittsburgh time of this Swing Loan Request for making a new Swing Loan.

 
 
2.
Such Loan is in the principal amount of US $____________________ [for each
Borrowing Tranche, not to be less than the lesser of One Hundred Thousand and
00/100 Dollars ($100,000.00) or the maximum amount available and in increments
of One Hundred Thousand and 00/100 Dollars ($100,000.00)].

 
B.
As of the date hereof and the date of making of the above-requested Swing Loans
(and after giving effect thereto):  the Loan Parties have performed and complied
with all covenants and conditions of the Agreement; all of Loan Parties'
representations and warranties therein are true and correct in all material
respects (except representations and warranties which expressly relate solely to
an earlier date or time, which representations and warranties were true and
correct in all material respects on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default has occurred and
is continuing or shall exist.

 
 
 

--------------------------------------------------------------------------------

 
 
C.
The undersigned hereby irrevocably requests [check one box below and fill in
blank space next to the box as appropriate]:

 
 
o
Funds to be deposited into PNC bank account per our current standing
instructions.  Complete amount of deposit if not full loan advance
amount:  $______________, OR

 
 
o
Funds to be wired per the following wire instructions:
 
 Amount of Wire Transfer :  $_____________________
 Bank Name:  _________________________________
 ABA: ______________________________________
 Account Number: _____________________________
 Account Name: _______________________________
 Reference: _______________________________, OR

 
 
o
Funds to be wired per the attached Funds Flow (multiple wire transfers)



[INTENTIONALLY LEFT BLANK]
 
 
-2-

--------------------------------------------------------------------------------

 
 
The undersigned certifies to the Agent and the Banks as to the accuracy of the
foregoing.
 
 
 

    Papa John's International, Inc.        
Date:  _____________________, 201__
  By:  
(Seal)
    Name:       Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.3.3
 
FORM OF
COMPLIANCE CERTIFICATE
 
[For the Fiscal Year Ended ________, 201_]
 
Or
 
[For the Fiscal Quarter Ended _______, 201_]
 


PNC Bank, National Association, as Agent
101 South Fifth Street
Louisville, Kentucky 40202


Ladies and Gentlemen:


We refer to the First Amended and Restated Credit Agreement, dated the 30th day
of April, 2013 (as amended, modified, supplemented or restated, the "Credit
Agreement"), by and among Papa John's International, Inc., a Delaware
corporation (the "Borrower"), the Guarantors party thereto, RSC Insurance
Services Ltd., a Bermuda company, the Banks party thereto and PNC Bank, National
Association, in its capacity as administrative agent for the Banks (the
"Agent").  Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.
 
I, the _________________________, [Chief Executive Officer/President/Chief
Financial Officer/Vice President of Accounting and Treasury] of the Borrower, do
hereby certify on behalf of the Borrower as of the [quarter/year ended
[_________ ____,] 201[_] (the "Report Date"), as follows:
 
1.
CHECK ONE:

 
 
______
The audited annual financial statements of the Borrower being delivered to the
Agent with this Compliance Certificate (a) present fairly the financial position
of the Borrower and its Subsidiaries and their results of operations and cash
flows for the fiscal year set forth above determined and consolidated for the
Borrower and its Subsidiaries in accordance with GAAP consistently applied and
(b) comply with the reporting requirements for such financial statements as set
forth in Section 7.3.2 [Annual Financial Statements] of the Credit Agreement.



OR


 
______
The quarterly financial statements of the Borrower being delivered to the Agent
with this Compliance Certificate (a) present fairly the financial position of
the Borrower and its Subsidiaries and their results of operations and cash flows
for the fiscal quarter set forth above determined and consolidated for the
Borrower and its Subsidiaries in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments (except that such statements do not
contain all of the footnotes required by GAAP) and (b) comply with the reporting
requirements for such financial statements as set forth in Section 7.3.1
[Quarterly Financial Statements] of the Credit Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 2
 
2.
The representations and warranties of the Loan Parties contained in Section 5 of
the Credit Agreement and in each of the other Loan Documents to which they are a
party are true and accurate in all material respects on and as of the report
date (except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties are true and correct
in all material respects on and as of the specific dates or times referred to
therein).  The Loan Parties are in compliance with, and since the date of the
previously delivered Compliance Certificate have performed and complied with, in
all material respects, all covenants and conditions contained in the Credit
Agreement.

 
3.
In accordance with Section 5.2 [Updates to Schedules], attached hereto as
Exhibit A are updates to the Schedules to the Credit Agreement, if applicable
(the "Updated Schedules").  Notwithstanding the foregoing, the Borrower hereby
acknowledges and agrees that no schedule shall be deemed to have been amended,
modified or superseded by the Updated Schedules, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured by the Updated Schedules, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing the Updated Schedules.

 
4.
No Event of Default or Potential Default exists on the Report Date; no Event of
Default or Potential Default has occurred or is continuing since the date of the
previously delivered Compliance Certificate; no Material Adverse Change has
occurred since the date of the previously delivered Compliance Certificate; and
no event has occurred or is continuing since the date of the previously
delivered Compliance Certificate that may reasonably be expected to result in a
Material Adverse Change.

 
[NOTE:  If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Loan Parties have taken, are taking or propose to take
with respect thereto.]
 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 3
 
5.
Maximum Leverage Ratio (Section 7.2.14).  The ratio of (a) the sum of (i)
Consolidated Total Indebtedness (excluding Indebtedness under the Jeffersontown
IRB so long as such Indebtedness is owed to a Subsidiary of the Borrower), to
(b) Consolidated EBITDA is _____ to 1.0 for the four (4) fiscal quarters of the
Borrower ending as of the Report Date, which is not greater than the permitted
ratio of 3.00 to 1.00 for the relevant period.

 
 
(A)
Consolidated Total Indebtedness (excluding (i) Indebtedness under the
Jeffersontown IRB so long as such Indebtedness is owed to a Subsidiary of the
Borrower and (ii) the Excluded VIE's) for the four (4) fiscal quarters ending as
of the Report Date equals $________, the numerator of the Leverage Ratio.

 
 
(B)
Consolidated EBITDA (excluding the Excluded VIE's) for the four (4) fiscal
quarters ending as of the Report Date equals $________, and is computed as
follows:

 

 
(i)
net income
$
   
(ii)
depreciation
$
   
(iii)
amortization
$
   
(iv)
other non-cash charges to net income
$
   
(v)
Consolidated Interest Expense
$
   
(vi)
income tax expense
$
   
(vii)
sum of items 5(B)(i) through 5(B)(vi)
$
   
(viii)
non-cash credits to net income
$
   
(ix)
item 5(B)(vii) less item 5(B)(viii) equals Consolidated EBITDA, the denominator
of the Leverage Ratio
$
 

 
 
(C)
The ratio of item 5(A) to item 5(B)(ix) equals the Leverage Ratio.____ to 1.0

 
6.
Minimum Interest Coverage Ratio (Section 7.2.15).  The ratio of (a) the sum of
(i) Consolidated EBITDA and (ii) Consolidated Rental Expense to (b) the sum of
(i) Consolidated Interest Expense and (ii) Consolidated Rental Expense is _____
to 1.0 for the four (4) fiscal quarters of the Borrower ending as of the Report
Date, which is not less than the permitted ratio of 3.50 to 1.00 for the
relevant period:

 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 4
 

 
(A)
Consolidated EBITDA (excluding the Excluded VIE's) (from item 5(B)(ix) above)
for the four (4) most recently completed fiscal quarters equals $_____________.

 
 
(B)
Consolidated Rental Expense (excluding the Excluded VIE's) for the four (4) most
recently completed fiscal quarters equals $______________.

 
 
(C)
The sum of item 6(A) plus item 6(B) equals $_________, the numerator of the
Interest Coverage Ratio.

 
 
(D)
Consolidated Interest Expense (excluding the Excluded VIE's) for the four (4)
most recently completed fiscal quarters equals $______________.

 
 
(E)
The sum of item 6(B) plus item 6(D) equals $_________, the denominator of the
Interest Coverage Ratio.

 
 
(F)
The ratio of item 6(C) to item 6(E) equals the Interest Coverage Ratio.
____ to 1.0

 
7.
Other Covenants.

 
 
(A)
7.2.1.  Indebtedness.

 
 
(i)
7.2.1.(iii)  Indebtedness in the form of capitalized leases or secured by
Purchase Money Security Interests

 
Requirement
 
Actual
Not Greater than $25,000,000.00
(in the aggregate at any time)
 

 
 
(ii)
7.2.1.(vi)  Indebtedness arising from Hedge Agreements consisting of bona fide
hedging contracts intended to protect against material fluctuations in the cost
of energy, milk and other commodities used in the ordinary course of the
Borrower's business

 
Requirement
 
Actual
Not Greater than $15,000,000.00
(in the aggregate at any time)
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 5
 


 
(iii)
7.2.1.(x)   Indebtedness of any Person that becomes a Subsidiary of a Loan Party
as a result of a Permitted Acquisition existing on the date of such acquisition
provided that (i) such Indebtedness was not created in anticipation of such
acquisition, (ii) no Loan Party other than such new Subsidiary shall have any
liability or other obligation with respect to such Indebtedness

 
Requirement
 
Actual
Not Greater than $10,000,000.00
(in the aggregate at any time)
 

 
 
 
(iv)
7.2.1.(xii)   Indebtedness of Foreign Subsidiaries in an aggregate principal
amount

 
Requirement
 
Actual
Not Greater than $15,000,000.00
(in the aggregate at any time)
 



 
(v)
7.2.1.(xiii)   Unsecured Indebtedness not otherwise covered by any of the
foregoing

 
Requirement
 
Actual
Not Greater than $20,000,000.00
(in the aggregate at any time)
 



 
(B)
7.2.3.  Guaranties.

 
(i) 7.2.3.(v)  Other Guaranties by any Loan Party or any Subsidiary of a Loan
Party at any time for all Loan Parties and Subsidiaries of Loan Parties
 
Requirement
 
Actual
Not Greater than $25,000,000.00
(in the aggregate at any time)
 



 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 6
 
 
(C)
7.2.4.  Loans and Investments.

 
 
(i)
7.2.4.(v)  Loans, advances and investments in or to Foreign Subsidiaries and
foreign joint ventures for all such Foreign Subsidiaries and foreign joint
ventures

 
Requirement
 
Actual
Not Greater than $60,000,000.00
(in the aggregate at any time)
 



 
(ii)
7.2.4.(vi)  Loans, advances and investments in or to franchisees of any Loan
Party, the Papa John's Marketing Fund and BIBP (including all amounts as of the
Closing Date as set forth on Schedule 1.1(P)(1) to the Credit Agreement) for all
such parties

 
Requirement
 
Actual
Not Greater than $85,000,000.00
(in the aggregate at any time)
 



 
(iii)
7.2.4.(vii)  Loans, advances and investments in or to domestic joint
ventures  (including all amounts as of the Closing Date as set forth on Schedule
1.1(P)(1) to the Credit Agreement) for all such domestic joint ventures

 
Requirement
 
Actual
Not Greater than $30,000,000.00
(in the aggregate at any time)
 



 
(iv)
7.2.4.(ix)  Investments consisting of notes payable to any Loan Party or any
Subsidiary in connection with the sale by such Loan Party or such Subsidiary of
any properties or assets as permitted by Section 7.2.7(v) of the Credit
Agreement, for all such investments

 
Requirement
 
Actual
Not Greater than $15,000,000.00
(in the aggregate at any time)
 

 
 
 

--------------------------------------------------------------------------------

 
 
PNC Bank, National Association, as Administrative Agent
Page 7
 
 
(v)
7.2.4.(x)  Loans, advances and investments (including, but not limited to, the
RSC/Borrower Letter of Credit) in or to RSC

 
Requirement
 
Actual
Not Greater than $18,000,000.00
(in the aggregate at any time)
 



 
(D)
7.2.7.  Dispositions of Assets or Subsidiaries.

 
 
(i)
7.2.7.(v)(b)  Any sale, transfer or lease of properties or assets, provided
that: (a) there shall not exist any Event of Default or Potential Default
immediately prior to and after giving effect to such sale; and (b) the aggregate
value of such assets sold, transferred or leased by the Loan Parties and their
Subsidiaries during the term of this Agreement shall not exceed

 
Requirement
 
Actual
$65,000,000.00
 
(during the term of the Credit Agreement)
 







[INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate this ____ day
of _______________, 201__.
 

 
Papa John's International, Inc.
               
 
By:
  (Seal)   Name:       Title:            

 
Certain schedules intentionally omitted.  Papa John’s International, Inc. will
furnish to the Securities and Exchange Commission any omitted schedule upon
request.
 